 Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 1 of 101



                                                               CLOSED,APPEAL,MJLC1,PROSE,PROTO
                            U.S. District Court
                      DISTRICT OF KANSAS (Topeka)
            CIVIL DOCKET FOR CASE #: 5:18−cv−04071−DDC−ADM

Hampton v. Barclays Bank Delaware et al                          Date Filed: 07/16/2018
Assigned to: District Judge Daniel D. Crabtree                   Date Terminated: 08/13/2020
Referred to: Magistrate Judge Angel D. Mitchell                  Jury Demand: Both
Demand: $140,000                                                 Nature of Suit: 480 Consumer Credit
Case in other court: 10CCA, 20−03175                             Jurisdiction: Federal Question
Cause: 15:1681 Fair Credit Reporting Act
Plaintiff
Anthony J. Hampton                                represented by Anthony J. Hampton
                                                                 2615 Mountain View Drive
                                                                 McKinney, TX 75071
                                                                 785−383−9793
                                                                 Email:
                                                                 PRO SE
                                                                 Bar Number:
                                                                 Bar Status:


V.
Defendant
Barclays Bank Delaware                            represented by Benjamin Scott Tschudy
                                                                 Martin Pringle Oliver Wallace & Bauer,
                                                                 LLP − Overland Park
                                                                 9401 Indian Creek Parkway, Building 40,
                                                                 Suite 1150
                                                                 Overland Park, KS 66210
                                                                 913−491−5500
                                                                 Fax: 913−491−3341
                                                                 Alternative Phone:
                                                                 Cell Phone: 913−485−6059
                                                                 Email: bstschudy@martinpringle.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED
                                                                 Bar Number: 12129
                                                                 Bar Status: Active

                                                                 Christopher R. Murphy
                                                                 Reed Smith, LLP −− Chicago
                                                                 10 South Wacker Drive
                                                                 40th Floor
                                                                 Chicago, IL 60606
                                                                 312−207−6548
                                                                 Fax: 312−207−6400
                                                                 Alternative Phone:

                                                                                                           1
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 2 of 101



                                                Cell Phone:
                                                Email: crmurphy@reedsmith.com
                                                LEAD ATTORNEY
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED
                                                Bar Number:
                                                Bar Status: Phv

                                                Kate Bohon McKinney
                                                Martin Pringle Oliver Wallace & Bauer,
                                                LLP − Overland Park
                                                9401 Indian Creek Parkway, Building 40,
                                                Suite 1150
                                                Overland Park, KS 66210
                                                913−491−5500
                                                Fax: 913−491−3341
                                                Alternative Phone:
                                                Cell Phone:
                                                Email: kbmckinney@martinpringle.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Bar Number: 19691
                                                Bar Status: Active

Defendant
Discover Bank                     represented by Kirsten A. Byrd
TERMINATED: 12/11/2019                           Husch Blackwell LLP − 4801 Main
                                                 4801 Main Street, Suite 1000
                                                 Kansas City, MO 64112
                                                 816−983−8000 ext 8384
                                                 Fax: 816−983−8080
                                                 Alternative Phone:
                                                 Cell Phone:
                                                 Email: kirsten.byrd@huschblackwell.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Bar Number: 19602
                                                 Bar Status: Active

                                                Sara Fevurly
                                                Husch Blackwell LLP − 4801 Main
                                                4801 Main Street, Suite 1000
                                                Kansas City, MO 64112
                                                816−983−8262
                                                Alternative Phone:
                                                Cell Phone:
                                                Email: sara.fevurly@huschblackwell.com
                                                 TERMINATED: 10/05/2018
                                                LEAD ATTORNEY
                                                Bar Number: 27537
                                                Bar Status: Active

                                                                                          2
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 3 of 101




Defendant
Loandepot.com, LLC                represented by Joshua C. Dickinson
TERMINATED: 03/10/2020                           Spencer Fane LLP − Omaha
formerly known as                                13520 California Street, Suite 290
Loan Depot, LLC                                  Omaha, NE 68154
                                                 402−965−8600
                                                 Fax: 402−965−8601
                                                 Alternative Phone:
                                                 Cell Phone:
                                                 Email: jdickinson@spencerfane.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Bar Number: 20632
                                                 Bar Status: Active

                                                Kersten L. Holzhueter
                                                Spencer Fane LLP − KC
                                                1000 Walnut Street, Suite 1400
                                                Kansas City, MO 64106
                                                816−292−8302
                                                Fax: 816−474−3216
                                                Alternative Phone:
                                                Cell Phone:
                                                Email: kholzhueter@spencerfane.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Bar Number: 24885
                                                Bar Status: Active

Defendant
Marketplace Loan Grantor Trust    represented by Michael C. Barnhill
Series 2016−LD1                                  Michael Best & Friedrich, LLP −
                                                 Cottonwood
                                                 2750 East Cottonwood Parkway, Suite 560
                                                 Cottonwood Heights, UT 84121
                                                 801−833−0500
                                                 Fax: 801−931−2500
                                                 Alternative Phone:
                                                 Cell Phone:
                                                 Email: mcbarnhill@michaelbest.com
                                                 LEAD ATTORNEY
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED
                                                 Bar Number:
                                                 Bar Status: Phv

                                                Michael J. Norton
                                                Foulston Siefkin LLP − Wichita
                                                1551 N Waterfront Parkway, Suite 100
                                                Wichita, KS 67206−4466
                                                316−291−9743
                                                                                           3
 Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 4 of 101



                                                  Fax: 866−346−2031
                                                  Alternative Phone:
                                                  Cell Phone:
                                                  Email: mnorton@foulston.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Bar Number: 18732
                                                  Bar Status: Active

Defendant
Equifax, Inc.                       represented by Guillermo Gabriel Zorogastua
TERMINATED: 03/27/2020                             Polsinelli PC − 48th Street
                                                   900 W. 48th Place, Suite 900
                                                   Kansas City, MO 64112−1895
                                                   816−374−0537
                                                   Fax: 816−817−0294
                                                   Alternative Phone:
                                                   Cell Phone:
                                                   Email: gzorogastua@polsinelli.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Bar Number: 23556
                                                   Bar Status: Active

                                                  Phillip James Richard Zeeck
                                                  Polsinelli PC − 48th Street
                                                  900 West 48th Place, Suite 900
                                                  Kansas City, MO 64112−1895
                                                  816−572−4592
                                                  Alternative Phone:
                                                  Cell Phone:
                                                  Email: pzeeck@polsinelli.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Bar Number: 78493
                                                  Bar Status: WDMO Active

Defendant
Equifax Information Services, LLC   represented by Guillermo Gabriel Zorogastua
TERMINATED: 03/27/2020                             (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Bar Number: 23556
                                                   Bar Status: Active

                                                  Phillip James Richard Zeeck
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Bar Number: 78493
                                                  Bar Status: WDMO Active

                                                                                       4
 Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 5 of 101




Defendant
Experian Information Solutions, Inc.   represented by Andrea S. McMurtry
TERMINATED: 01/29/2020                                Horn, Aylward & Bandy LLC
                                                      2600 Grand Boulevard, Suite 1100
                                                      Kansas City, MO 64108
                                                      816−595−7714
                                                      Fax: 816−421−0899
                                                      Alternative Phone:
                                                      Cell Phone:
                                                      Email: amcmurtry@hab−law.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Bar Number: 24746
                                                      Bar Status: Active

                                                     Danne Wayne Webb
                                                     Horn, Aylward & Bandy, LLC
                                                     2600 Grand Boulevard, Suite 1100
                                                     Kansas City, MO 64108
                                                     816−421−0700
                                                     Fax: 816−421−0899
                                                     Alternative Phone: 816−595−7711
                                                     Cell Phone: 816−674−7973
                                                     Email: dwebb@hab−law.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Bar Number: 70712
                                                     Bar Status: WDMO Active

                                                     Jeffrey R. Zohn
                                                     Jones Day − Chicago
                                                     77 W. Wacker Drive, Suite 3500
                                                     Chicago, IL 60601−1692
                                                     312−269−4361
                                                     Fax: 312−782−8585
                                                     Alternative Phone:
                                                     Cell Phone:
                                                     Email: jzohn@jonesday.com
                                                     LEAD ATTORNEY
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED
                                                     Bar Number:
                                                     Bar Status: Phv

Defendant
TransUnion, LLC                        represented by Bryan E. Mouber
TERMINATED: 12/23/2019                                Baker, Sterchi, Cowden & Rice, LLC − OP
                                                      51 Corporate Woods
                                                      9393 W. 110th Street, Suite 500
                                                      Overland Park, KS 66210
                                                      913−451−6752
                                                                                                5
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 6 of 101



                                              Fax: 816−472−0288
                                              Alternative Phone:
                                              Cell Phone:
                                              Email: mouber@bscr−law.com
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED
                                              Bar Number: 19710
                                              Bar Status: Active

                                              James Scott Kreamer
                                              Baker, Sterchi, Cowden & Rice, LLC −
                                              KC
                                              2400 Pershing Road, Suite 500
                                              Kansas City, MO 64108−2533
                                              816−471−2121
                                              Fax: 816−472−0288
                                              Alternative Phone:
                                              Cell Phone:
                                              Email: kreamer@bscr−law.com
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED
                                              Bar Number: 14374
                                              Bar Status: Active

                                              Megan R. Stumph−Turner
                                              Baker, Sterchi, Cowden & Rice, LLC −
                                              KC
                                              2400 Pershing Road, Suite 500
                                              Kansas City, MO 64108−2533
                                              816−471−2121
                                              Alternative Phone:
                                              Cell Phone:
                                              Email: mstumph@bscr−law.com
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED
                                              Bar Number: 24167
                                              Bar Status: Active

Defendant
Does 1−10

Counter Claimant
Barclays Bank Delaware            represented by Benjamin Scott Tschudy
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Bar Number: 12129
                                                 Bar Status: Active

                                              Christopher R. Murphy
                                              (See above for address)

                                                                                     6
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 7 of 101



                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED
                                                            Bar Number:
                                                            Bar Status: Phv

                                                            Kate Bohon McKinney
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Bar Number: 19691
                                                            Bar Status: Active


V.
Counter Defendant
Anthony J. Hampton

Counter Claimant
Barclays Bank Delaware                          represented by Benjamin Scott Tschudy
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Bar Number: 12129
                                                               Bar Status: Active

                                                            Christopher R. Murphy
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Bar Number:
                                                            Bar Status: Phv

                                                            Kate Bohon McKinney
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Bar Number: 19691
                                                            Bar Status: Active


V.
Counter Defendant
Anthony J. Hampton
Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed      #   Page Docket Text

                                                                                         7
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 8 of 101




07/13/2018    1     COMPLAINT (Summons Issued) with trial location of Topeka, filed by
                    Anthony J. Hampton. (mls) (Entered: 07/16/2018)
07/13/2018    2     CIVIL COVER SHEET re 1 Complaint by Plaintiff Anthony J. Hampton.
                    (mls) (Entered: 07/16/2018)
07/13/2018    3     AFFIDAVIT of Anthony J. Hampton in support of 1 Complaint by Anthony J.
                    Hampton. (mls) (Entered: 07/16/2018)
07/13/2018          FILING FEE PAID: in the amount of $ 400, receipt number T4631011970.
                    (mls) (Entered: 07/16/2018)
07/13/2018          SUMMONS ISSUED as to Barclays Bank Delaware, Discover Bank, Equifax
                    Information Services, LLC, Equifax, Inc., Experian Information Solutions,
                    Inc., Loan Depot, LLC, Marketplace Loan Grantor Trust, TransUnion, LLC.
                    (This is a TEXT ENTRY ONLY. There is no.pdf document associated with
                    this entry) (ht) (Entered: 07/30/2018)
07/24/2018    4     SUMMONS RETURNED EXECUTED (AFFIDAVIT OF SERVICE) −−
                    personal service by Anthony J. Hampton upon Equifax, Inc. − served on
                    7/19/2018, answer due 8/9/2018. (mls) (Entered: 07/24/2018)
07/24/2018    5     SUMMONS RETURNED EXECUTED (AFFIDAVIT OF SERVICE) −−
                    Personal Service by Anthony J. Hampton upon Equifax Information Services,
                    LLC − served on 7/19/2018, answer due 8/9/2018. (mls) (Entered:
                    07/24/2018)
07/31/2018    6     SUMMONS RETURNED UNEXECUTED as to Barclays Bank Delaware.
                    (msb) (Entered: 07/31/2018)
08/01/2018    7     SUMMONS RETURNED EXECUTED by personal service upon Discover
                    Bank served on 7/24/2018, answer due 8/14/2018. (msb) (Entered:
                    08/01/2018)
08/01/2018    8     SUMMONS RETURNED EXECUTED by personal service upon Marketplace
                    Loan Grantor Trust served on 7/23/2018, answer due 8/13/2018. (msb)
                    (Entered: 08/01/2018)
08/01/2018    9     SUMMONS RETURNED EXECUTED by personal service upon TransUnion,
                    LLC served on 7/23/2018, answer due 8/13/2018. (msb) (Entered: 08/01/2018)
08/09/2018   10     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM by
                    Defendants Equifax Information Services, LLC, Equifax, Inc. (Zorogastua,
                    Guillermo) (Entered: 08/09/2018)
08/09/2018   11     CORPORATE DISCLOSURE STATEMENT by Equifax, Inc. (Zorogastua,
                    Guillermo) (Entered: 08/09/2018)
08/09/2018   12     CORPORATE DISCLOSURE STATEMENT by Equifax Information
                    Services, LLC identifying Equifax Inc. as corporate parent (Zorogastua,
                    Guillermo) (Entered: 08/09/2018)
08/10/2018   13     MOTION for Extension of Time to File Answer or Otherwise Respond by
                    Defendant Discover Bank (referred to Magistrate Judge K. Gary Sebelius)
                    (Byrd, Kirsten) (Entered: 08/10/2018)
08/10/2018   14

                                                                                                 8
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 9 of 101




                    ORDER granting 13 Motion for Extension of Time to Answer. Defendant
                    Discover Bank/Discover Financial Services has up to and including September
                    4, 2018, to answer or otherwise respond to plaintiff's complaint. Signed by
                    Magistrate Judge K. Gary Sebelius on 8/10/18. (This is a TEXT ENTRY
                    ONLY. There is no.pdf document associated with this entry.) A copy of this
                    text entry was mailed to plaintiff at the address listed on the docket. (bh)
                    (Entered: 08/10/2018)
08/13/2018   15     ENTRY OF APPEARANCE by Michael J. Norton on behalf of Marketplace
                    Loan Grantor Trust. (Norton, Michael) (Entered: 08/13/2018)
08/13/2018   16     CLERKS ORDER EXTENDING TIME until 8/27/2018 for Defendant
                    Marketplace Loan Grantor Trust to answer or otherwise plead. Signed by
                    deputy clerk on 8/13/2018.Mailed to pro se party Anthony J. Hampton by
                    regular mail.(sz) (Entered: 08/13/2018)
08/13/2018   17     ANSWER to 1 Complaint and Defenses by TransUnion, LLC.(Mouber,
                    Bryan) (Entered: 08/13/2018)
08/13/2018   18     DESIGNATION OF PLACE OF TRIAL filed by Defendant TransUnion, LLC
                    − trial to be held in Kansas City. (Mouber, Bryan) (Entered: 08/13/2018)
08/13/2018   19     CORPORATE DISCLOSURE STATEMENT by TransUnion, LLC
                    identifying TransUnion Intermediate Holdings, Inc. as corporate parent .
                    (Mouber, Bryan) (Entered: 08/13/2018)
08/14/2018   20     ENTRY OF APPEARANCE by Benjamin Scott Tschudy on behalf of
                    Barclays Bank Delaware. (Tschudy, Benjamin) (Entered: 08/14/2018)
08/14/2018   21     CORPORATE DISCLOSURE STATEMENT by Barclays Bank Delaware
                    identifying Barclays, PLC as corporate parent (Tschudy, Benjamin) (Entered:
                    08/14/2018)
08/14/2018   22     ENTRY OF APPEARANCE by Kate Bohon McKinney on behalf of Barclays
                    Bank Delaware. (McKinney, Kate) (Entered: 08/14/2018)
08/15/2018   23     ANSWER to 1 Complaint by Experian Information Solutions, Inc..(Webb,
                    Danne) (Entered: 08/15/2018)
08/15/2018   24     OPPOSITION by Plaintiff Anthony J. Hampton re 10 MOTION TO DISMISS
                    FOR FAILURE TO STATE A CLAIM. (mls) (Entered: 08/16/2018)
08/17/2018   25     ENTRY OF APPEARANCE by Sara Fevurly on behalf of Discover Bank
                    (Fevurly, Sara) (Entered: 08/17/2018)
08/17/2018   26     MOTION to Dismiss for Lack of Jurisdiction and Failure to State a Claim by
                    Defendant Marketplace Loan Grantor Trust (Norton, Michael) (Entered:
                    08/17/2018)
08/17/2018   27     MEMORANDUM IN SUPPORT of 26 MOTION to Dismiss for Lack of
                    Jurisdiction and Failure to State a Claim by Defendant Marketplace Loan
                    Grantor Trust(Norton, Michael) (Entered: 08/17/2018)
08/20/2018   28     MOTION for attorney Michael Barnhill to appear pro hac vice ( Pro hac vice
                    fee $50, Internet Payment Receipt Number AKSDC−4561467.) by Defendant
                    Marketplace Loan Grantor Trust (referred to Magistrate Judge K. Gary
                    Sebelius) (Norton, Michael) (Entered: 08/20/2018)
                                                                                                   9
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 10 of 101




08/20/2018   29     CORPORATE DISCLOSURE STATEMENT by Experian Information
                    Solutions, Inc. identifying Experian plc as corporate parent . (Webb, Danne)
                    (Entered: 08/20/2018)
08/20/2018   30     ORDER granting 28 Motion for Leave to Appear Pro Hac Vice. Having
                    considered the motion for leave to appear pro hac vice and the affidavit in
                    support, for good cause shown, the court finds said motion should be granted
                    and Michael Barnhill should be and hereby is admitted to practice in the
                    United States District Court for the District of Kansas for purposes of this case
                    only. Signed by Magistrate Judge K. Gary Sebelius on 8/20/2018. A copy of
                    this text entry was mailed to plaintiff at the address listed on the docket. (bh)
                    (Entered: 08/20/2018)
08/22/2018   31     CLERKS ORDER EXTENDING TIME until September 6, 2018 for
                    Defendant Barclays Bank Delaware to answer or otherwise plead. Signed by
                    deputy clerk on 08/22/2018. Mailed to pro se party Anthony J. Hampton by
                    regular mail. (tvn) (Entered: 08/22/2018)
08/27/2018   32     OPPOSITION by Plaintiff Anthony J. Hampton re 26 MOTION to Dismiss
                    for Lack of Jurisdiction and Failure to State a Claim. (mls) (Entered:
                    08/28/2018)
08/29/2018   33     CORPORATE DISCLOSURE STATEMENT by Marketplace Loan Grantor
                    Trust identifying Jeffries Group LLC as corporate parent . (Norton, Michael)
                    (Entered: 08/29/2018)
08/31/2018   34     ENTRY OF APPEARANCE by Kersten L. Holzhueter on behalf of Loan
                    Depot, LLC. (Holzhueter, Kersten) (Entered: 08/31/2018)
08/31/2018   35     MOTION for Extension of Time to File Answer by Defendant Barclays Bank
                    Delaware (referred to Magistrate Judge K. Gary Sebelius) (Tschudy,
                    Benjamin) (Entered: 08/31/2018)
08/31/2018   36     ENTRY OF APPEARANCE by Joshua C. Dickinson on behalf of Loan
                    Depot, LLC. (Dickinson, Joshua) (Entered: 08/31/2018)
08/31/2018   37     ORDER granting 35 Motion for Extension of Time to Answer. For good cause
                    shown, the motion is granted. Defendant Barclays Bank Delaware shall answer
                    or otherwise respond to plaintiff's complaint by 9/27/2018. Signed by
                    Magistrate Judge K. Gary Sebelius on 8/31/18. (This is a TEXT ENTRY
                    ONLY. There is no.pdf document associated with this entry.)A copy of this
                    text entry was mailed to plaintiff at the address listed on the docket. (bh)
                    (Entered: 08/31/2018)
08/31/2018   38     MOTION to Dismiss Plaintiff's Complaint by Defendant Discover Bank
                    (Byrd, Kirsten) (Entered: 08/31/2018)
08/31/2018   39     MEMORANDUM IN SUPPORT of 38 MOTION to Dismiss Plaintiff's
                    Complaint by Defendant Discover Bank(Byrd, Kirsten) (Entered: 08/31/2018)
08/31/2018   40     DESIGNATION OF PLACE OF TRIAL filed by Defendant Discover Bank −
                    trial to be held in Kansas City. (Byrd, Kirsten) (Entered: 08/31/2018)
08/31/2018   41     CLERKS ORDER EXTENDING TIME to 9/18/2018, for Defendant Loan
                    Depot, LLC to answer or otherwise plead. Signed by deputy clerk on
                    8/31/2018. Mailed to pro se party Anthony J. Hampton by regular mail. (mls)

                                                                                                        10
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 11 of 101




                    (Entered: 08/31/2018)
08/31/2018   42     CORPORATE DISCLOSURE STATEMENT by Discover Bank identifying
                    Discover Financial Services as corporate parent . (Byrd, Kirsten) (Entered:
                    08/31/2018)
09/10/2018   43     REPLY MEMORANDUM IN SUPPORT of 26 MOTION to Dismiss for
                    Lack of Jurisdiction and Failure to State a Claim by Defendant Marketplace
                    Loan Grantor Trust (Norton, Michael) Modified event type (mls). (Entered:
                    09/10/2018)
09/11/2018   44     OPPOSITION to 40 Designation of Place of Trial by Plaintiff Anthony J.
                    Hampton. (mls) (Entered: 09/12/2018)
09/17/2018   45     CORPORATE DISCLOSURE STATEMENT by Loan Depot, LLC
                    identifying LD Holdings Group LLC as corporate parent . (Holzhueter,
                    Kersten) (Entered: 09/17/2018)
09/17/2018   46     MOTION to Dismiss for Lack of Jurisdiction by Defendant Loan Depot, LLC
                    (Holzhueter, Kersten) (Entered: 09/17/2018)
09/17/2018   47     MEMORANDUM IN SUPPORT of 46 MOTION to Dismiss for Lack of
                    Jurisdiction by Defendant Loan Depot, LLC(Holzhueter, Kersten) (Entered:
                    09/17/2018)
09/17/2018   48     FIRST AMENDED VERIFIED COMPLAINT against All Defendants, filed
                    by Anthony J. Hampton. (mls) (Entered: 09/18/2018)
09/19/2018   49     MOTION for attorney Jeffrey Zohn to appear pro hac vice ( Pro hac vice fee
                    $50, Internet Payment Receipt Number AKSDC−4587678.) by Defendant
                    Experian Information Solutions, Inc. (referred to Magistrate Judge K. Gary
                    Sebelius) (Webb, Danne) (Entered: 09/19/2018)
09/20/2018   50     ORDER granting 49 Motion to Appear Pro Hac Vice. Having considered the
                    motion for leave to appear pro hac vice and the affidavit in support, for good
                    cause shown, the court finds said motion should be granted and Jeffrey R.
                    Zohn should be and hereby is admitted to practice in the United States District
                    Court for the District of Kansas for purposes of this case only. Signed by
                    Magistrate Judge K. Gary Sebelius on 9/20/18. (This is a TEXT ENTRY
                    ONLY. There is no.pdf document associated with this entry.) A copy of this
                    text entry was mailed to plaintiff at the address listed on the docket. (bh)
                    (Entered: 09/20/2018)
09/27/2018   51     OPPOSITION by Plaintiff Anthony J. Hampton re 38 MOTION to Dismiss
                    Plaintiff's Complaint. (mls) (Entered: 09/28/2018)
09/27/2018   52     CERTIFICATE OF SERVICE of 51 OPPOSITION by Plaintiff Anthony J.
                    Hampton to 38 MOTION to Dismiss Plaintiff's Complaint. (mls) (Attachment
                    added: # 1 Correct Certificate of Service) (mls). (Entered: 09/28/2018)
10/01/2018   53     ANSWER to 48 Amended Complaint and Defenses by TransUnion,
                    LLC.(Mouber, Bryan) (Entered: 10/01/2018)
10/01/2018   54     MOTION to Strike 48 Amended Complaint by Defendant Marketplace Loan
                    Grantor Trust (referred to Magistrate Judge K. Gary Sebelius) (Norton,
                    Michael) (Entered: 10/01/2018)

                                                                                                      11
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 12 of 101




10/01/2018   55     MEMORANDUM IN SUPPORT of 54 MOTION to Strike 48 Amended
                    Complaint by Defendant Marketplace Loan Grantor Trust(Norton, Michael)
                    (Entered: 10/01/2018)
10/01/2018   56     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM Plaintiff's
                    First Amended Complaint by Defendant Discover Bank (Byrd, Kirsten)
                    (Entered: 10/01/2018)
10/01/2018   57     MEMORANDUM IN SUPPORT of 56 MOTION TO DISMISS FOR
                    FAILURE TO STATE A CLAIM Plaintiff's First Amended Complaint by
                    Defendant Discover Bank(Byrd, Kirsten) (Entered: 10/01/2018)
10/01/2018   58     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM Amended
                    Complaint by Defendant Loandepot.com, LLC (Holzhueter, Kersten)
                    (Entered: 10/01/2018)
10/01/2018   59     MEMORANDUM IN SUPPORT of 58 MOTION TO DISMISS FOR
                    FAILURE TO STATE A CLAIM Amended Complaint by Defendant
                    Loandepot.com, LLC(Holzhueter, Kersten) (Entered: 10/01/2018)
10/02/2018   60     Defendant Barclays Bank Delaware's ANSWER to 48 Amended Complaint ,
                    COUNTERCLAIM against Anthony J. Hampton by Barclays Bank
                    Delaware.(Tschudy, Benjamin) (Entered: 10/02/2018)
10/02/2018   61     MOTION to Strike First Amended Verified Complaint, 48 or in the
                    Alternative, MOTION to Dismiss by Defendants Equifax Information Services
                    LLC and Equifax Inc. and Memorandum in Support (Zorogastua, Guillermo).
                    Added motion to dismiss on 10/3/2018 (mls) (Entered: 10/02/2018)
10/05/2018   62     NOTICE OF WITHDRAWAL OF APPEARANCE by attorney Sara A.
                    Fevurly as to Discover Bank (Fevurly, Sara) (Entered: 10/05/2018)
10/19/2018   63     RESPONSE by Plaintiff Anthony J. Hampton: Re 58 MOTION TO DISMISS
                    FOR FAILURE TO STATE A CLAIM Amended Complaint, 46 MOTION to
                    Dismiss for Lack of Jurisdiction (Attachment: # 1 Certificate of Service)(msb)
                    (Entered: 10/19/2018)
10/19/2018   64     EXHIBITS IN SUPPORT of 48 Amended Complaint by Plaintiff Anthony J.
                    Hampton. (Attachments: # 1 Exhbit A, # 2 Exhibit B)(msb) (Entered:
                    10/22/2018)
10/22/2018   65     ANSWER (Opposition) to 60 Answer to Amended Complaint, Affirmative
                    Defenses, and Counterclaim by Anthony J. Hampton. (mls) (Entered:
                    10/23/2018)
10/22/2018   66     CERTIFICATE OF SERVICE of ANSWER (Opposition) to 60 Answer to
                    Amended Complaint, Affirmative Defenses, and Counterclaim by Anthony J.
                    Hampton, re 65 . (mls) (Entered: 10/23/2018)
10/23/2018   67     MOTION to Amend Complaint re 48 Amended Complaint (already on file) by
                    Plaintiff Anthony J. Hampton (referred to Magistrate Judge K. Gary Sebelius).
                    (mls) (Attachment added: # 1 Complete pdf document) (Entered: 10/24/2018)
10/23/2018   68     OPPOSITION by Plaintiff Anthony J. Hampton re 54 MOTION to Strike 48
                    Amended Complaint. (mls) (Entered: 10/24/2018)
10/23/2018   69
                                                                                                     12
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 13 of 101




                    OPPOSITION by Plaintiff Anthony J. Hampton re 61 MOTION to Strike 48
                    First Amended Verified Complaint or in the Alternative, Motion to Dismiss by
                    Defendants Equifax Information Services LLC and Equifax Inc. (mls)
                    (Entered: 10/24/2018)
11/02/2018   70     REPLY TO RESPONSE TO MOTION by Defendant Marketplace Loan
                    Grantor Trust re: 54 MOTION to Strike 48 Amended Complaint (Norton,
                    Michael) (Entered: 11/02/2018)
11/02/2018   71     MEMORANDUM IN OPPOSITION by Defendant Marketplace Loan Grantor
                    Trust re 67 MOTION to Amend Complaint re 48 Amended Complaint
                    (Norton, Michael) (Entered: 11/02/2018)
11/02/2018   72     REPLY TO RESPONSE TO MOTION by Defendant Loandepot.com, LLC
                    re: 58 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    Amended Complaint (Holzhueter, Kersten) (Entered: 11/02/2018)
11/21/2018   73     MEMORANDUM AND ORDER denying as moot 54 Motion to Strike;
                    granting 67 Plaintiff's Motion to Amend Complaint. Defendants Equifax
                    Information Services LLC and Equifax Inc.'s 61 Motion to Strike, or in the
                    Alternative, to Dismiss is denied as moot as to defendants' request to strike.
                    The district judge will resolve the portion of the motion seeking dismissal.
                    Defendants Marketplace Loan Grantor Trust, Series 2016−LD1 and Experian
                    Information Solutions have fourteen (14) calendar days from the date of this
                    order to answer or otherwise respond to 48 plaintiff's amended complaint.
                    Signed by Magistrate Judge K. Gary Sebelius on 11/21/18. A copy of this
                    order was mailed to plaintiff at the address listed on the docket. (Entered:
                    11/21/2018)
11/21/2018          MOTION REFERRAL to Magistrate Judge REMOVED as to: 61
                    MOTION to Strike 48 Amended Complaint Defendants Equifax
                    Information Services LLC and Equifax Inc.'s Motion to Strike First
                    Amended Verified Complaint, or in the Alternative, Motion to Dismiss
                    Plaintiff's First Amended Verified Comp MOTION to Dismiss. The motion
                    will be resolved by the District Judge.(bh) (Entered: 11/21/2018)
11/27/2018   74     MOTION to Dismiss Renewed Motion to Dismiss Plaintiff's First Amended
                    Complaint by Defendant Discover Bank (Byrd, Kirsten) PLEASE
                    DISREGARD − WRONG PDF ATTACHED (mls) (Entered: 11/27/2018)
11/27/2018   75     MOTION to Dismiss Renewed Motion to Dismiss Plaintiff's First Amended
                    Complaint by Defendant Discover Bank (Byrd, Kirsten) (Entered: 11/27/2018)
11/27/2018   76     MEMORANDUM IN SUPPORT of 75 MOTION to Dismiss Renewed Motion
                    to Dismiss Plaintiff's First Amended Complaint by Defendant Discover
                    Bank(Byrd, Kirsten) (Entered: 11/27/2018)
11/28/2018          DOCKET ANNOTATION: Please disregard 74 − wrong pdf attached.
                    MOTION to Dismiss Renewed Motion to Dismiss Plaintiff's First Amended
                    Complaint filed by Discover Bank. (mls) (Entered: 11/28/2018)
11/28/2018   77     ORDER finding as moot defendants Equifax Information Services, LLC and
                    Equifax, Inc.'s Motion to Dismiss for Failure to State a Claim (Doc. 10 ),
                    defendant Marketplace Loan Grantor Trust's Motion to Dismiss (Doc. 26 ),
                    defendant Discover Bank's Motion to Dismiss (Doc. 38 ), and defendant Loan

                                                                                                     13
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 14 of 101




                    Depot, LLC's Motion to Dismiss (Doc. 46 ). Defendants' motions seek
                    dismissal of plaintiff's original Complaint (Doc. 1). On November 21, 2018,
                    Magistrate Judge K. Gary Sebelius granted plaintiff's Motion to for Leave to
                    File an Amended Complaint under Fed. R. Civ. P. 15(a)(2). Doc. 73. Plaintiff's
                    First Amended Verified Complaint (Doc. 48) now is the operative pleading.
                    And thus, defendants' Motions to Dismiss the original Complaint are moot.
                    Signed by District Judge Daniel D. Crabtree on 11/28/2018. Mailed to pro se
                    party Anthony J. Hampton by regular mail. (This is a TEXT ENTRY ONLY.
                    There is no.pdf document associated with this entry.) (mig) (Entered:
                    11/28/2018)
11/29/2018   78     MOTION to Dismiss Count Two of the First Amended Complaint by
                    Defendant Marketplace Loan Grantor Trust (Norton, Michael) (Entered:
                    11/29/2018)
11/29/2018   79     MEMORANDUM IN SUPPORT of 78 MOTION to Dismiss Count Two of
                    the First Amended Complaint by Defendant Marketplace Loan Grantor
                    Trust(Norton, Michael) (Entered: 11/29/2018)
12/04/2018   80     Experian Information Solutions, Inc.'s ANSWER to 48 Amended Complaint
                    and Affirmative Defenses by Experian Information Solutions, Inc..(Webb,
                    Danne) (Entered: 12/04/2018)
12/10/2018   81     RESPONSE (Opposition) by Plaintiff Anthony J. Hampton re 75 MOTION to
                    Dismiss Renewed Motion to Dismiss Plaintiff's First Amended Complaint.
                    (mls) (Entered: 12/11/2018)
12/10/2018   82     OPPOSITION by Plaintiff Anthony J. Hampton re 78 MOTION to Dismiss
                    Count Two of the First Amended Complaint. (mls) (Entered: 12/11/2018)
12/11/2018   83     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM Defendants
                    Equifax Information Services LLC and Equifax Inc.'s Motion to Dismiss
                    Plaintiff's First Amended Verified Complaint and Brief in Support by
                    Defendants Equifax Information Services, LLC, Equifax, Inc. (Zorogastua,
                    Guillermo) (Entered: 12/11/2018)
12/14/2018   84     OPPOSITION by Plaintiff Anthony J. Hampton re 83 MOTION TO DISMISS
                    FOR FAILURE TO STATE A CLAIM Defendants Equifax Information
                    Services LLC and Equifax Inc.'s Motion to Dismiss Plaintiff's First Amended
                    Verified Complaint and Brief in Support. (mls) (Entered: 12/14/2018)
12/21/2018   85     REPLY to 75 RENEWED MOTION to Dismiss by Defendant Discover Bank.
                    (Byrd, Kirsten) Modified text on 12/26/2018 (msb). (Entered: 12/21/2018)
12/21/2018   86     REPLY TO RESPONSE TO MOTION by Defendant Marketplace Loan
                    Grantor Trust re: 78 MOTION to Dismiss Count Two of the First Amended
                    Complaint (Norton, Michael) (Entered: 12/21/2018)
02/11/2019   87     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM and Joinder
                    in Equifax's Motion to Dismiss by Defendant Experian Information Solutions,
                    Inc. (Webb, Danne). Added MOTION for Joinder (mls). (Entered:
                    02/11/2019)
02/21/2019   88     MEMORANDUM IN OPPOSITION by Plaintiff Anthony J. Hampton re 87
                    MOTION for Joinder (Attachments: # 1 Certificate of Service)(jal) (Entered:
                    02/21/2019)
                                                                                                     14
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 15 of 101




03/25/2019    89    MINUTE ORDER REASSIGNING CASE: Case reassigned to Magistrate
                    Judge Angel D. Mitchell for all further proceedings. Magistrate Judge K. Gary
                    Sebelius no longer assigned to case. Signed by deputy clerk on 3/25/2019.
                    (This is a TEXT ENTRY ONLY. There is no.pdf document associated with
                    this entry.)(ht) (Entered: 03/25/2019)
04/30/2019    90    CERTIFICATE OF SERVICE of Plaintiff's Discovery Requests − Set One.
                    Served Barclays Bank Delaware by Anthony J. Hampton. (jal) (Entered:
                    05/01/2019)
04/30/2019    91    CERTIFICATE OF SERVICE of Plaintiff's Discovery Requests − Set One.
                    Served Discover Bank by Anthony J. Hampton. (jal) (Entered: 05/01/2019)
04/30/2019    92    CERTIFICATE OF SERVICE Plaintiff's Discovery Requests − Set One.
                    Served Loandepot.com, LLC by Anthony J. Hampton. (jal) (Entered:
                    05/01/2019)
05/02/2019    93    CERTIFICATE OF SERVICE of Plaintiff's Discovery Requests − Set One.
                    Served Marketplace Loan Grantor Trust by Anthony J. Hampton. (mls)
                    (Entered: 05/03/2019)
05/10/2019    94    CERTIFICATE OF SERVICE of Defendant's Special Interrogatories, Request
                    for Admissions and Request for Documents, Set No. One. Served Experian
                    Information Solutions, Inc. by Anthony J. Hampton. (jal) (Entered:
                    05/10/2019)
05/10/2019    95    CERTIFICATE OF SERVICE of Defendant's Special Interrogatories, Request
                    for Admissions and Request for Documents, Set No. One. Served Equifax, Inc.
                    by Anthony J. Hampton. (jal) (Entered: 05/10/2019)
05/10/2019    96    CERTIFICATE OF SERVICE of Defendant's Special Interrogatories, Request
                    for Admissions and Request for Documents, Set No. One. Served TransUnion,
                    LLC by Anthony J. Hampton. (jal) (Entered: 05/10/2019)
05/28/2019    97    CERTIFICATE OF SERVICE of Rule 26(a)(1) Initial Disclosures by Anthony
                    J. Hampton. (mls) (Entered: 05/28/2019)
05/31/2019    98    MOTION for Protective Order by Defendant Discover Bank (referred to
                    Magistrate Judge Angel D. Mitchell) (Byrd, Kirsten) (Entered: 05/31/2019)
05/31/2019    99    MEMORANDUM IN SUPPORT of 98 MOTION for Protective Order by
                    Defendant Discover Bank(Byrd, Kirsten) (Entered: 05/31/2019)
06/03/2019   100    MOTION FOR JOINDER by Defendant Loandepot.com, LLC re 98
                    MOTION for Protective Order . (Holzhueter, Kersten) Modified (mls).
                    (Entered: 06/03/2019)
06/06/2019   101    MOTION FOR JOINDER by Defendant Marketplace Loan Grantor Trust re
                    98 MOTION for Protective Order . (Norton, Michael) Modified (mls).
                    (Entered: 06/06/2019)
06/07/2019   102    MOTION FOR JOINDER by Defendants Equifax Information Services, LLC,
                    Equifax, Inc. re 98 MOTION for Protective Order . (Zorogastua, Guillermo)
                    Modified (mls) (Entered: 06/07/2019)
06/11/2019   103    MOTION for Joinder DEFENDANT EXPERIANS INFORMATION
                    SOLUTIONS, INC.S JOINDER IN DISCOVER BANKS MOTION FOR
                                                                                                    15
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 16 of 101




                    PROTECTIVE ORDER by Defendant Experian Information Solutions, Inc.
                    (referred to Magistrate Judge Angel D. Mitchell) (Webb, Danne) (Entered:
                    06/11/2019)
06/14/2019          DOCKET ANNOTATION: Docket entries 100 MOTION for Joinder filed by
                    Loandepot.com, LLC, 102 MOTION for Joinder filed by Equifax, Inc.,
                    Equifax Information Services, LLC, and 101 MOTION for Joinder filed by
                    Marketplace Loan Grantor Trust have been modified and are now motions per
                    chambers. (mls) (Entered: 06/14/2019)
06/18/2019   104    MOTION for Protective Order by Defendant TransUnion, LLC (referred to
                    Magistrate Judge Angel D. Mitchell) (Mouber, Bryan) (Entered: 06/18/2019)
06/19/2019   105    ORDER granting 98 Discover Bank's Motion for Protective Order; granting in
                    part and denying in part 104 TransUnion LLC's Motion for Protective Order.
                    The court stays discovery as to each defendant that has moved to dismiss until
                    the earlier of (1) August 16, 2019, or (2) when the district judge rules on that
                    particular defendant's motion to dismiss. Defendants need not respond to
                    plaintiff's discovery requests issued in violation of FED. R. CIV. P. 26(d)(1)
                    until further court order. Signed by Magistrate Judge Angel D. Mitchell on
                    6/19/2019. A copy of this order was mailed to plaintiff at 6104 SW 26th
                    Street, Apt. A, Topeka, KS 66614 (bh) (Entered: 06/19/2019)
06/20/2019   106    INITIAL ORDER REGARDING PLANNING AND SCHEDULING:
                    Scheduling Conference set for 7/9/2019 at 09:00 AM in Topeka Courtroom
                    470 (ADM) before Magistrate Judge Angel D. Mitchell. Plaintiff Anthony J.
                    Hampton and defendants Barclays Bank of Delaware and TransUnion, LLC
                    are required to participate. Other defendants may participate, but they are not
                    required to do so. Proposed Scheduling Order Deadline 7/2/2019. Signed by
                    Magistrate Judge Angel D. Mitchell on 6/20/2019.Mailed to pro se party
                    Anthony Hampton, 6104 SW 26th Street, Apt. A, Topeka, Kansas 66614 by
                    regular mail. (ht) (Entered: 06/20/2019)
07/01/2019   107    MOTION for Judgment on the Pleadings and Memorandum in Support by
                    Defendant TransUnion, LLC (Mouber, Bryan) (Entered: 07/01/2019)
07/02/2019   108    NOTICE of Hearing: THIS IS AN OFFICIAL NOTICE FOR THIS
                    HEARING The court will conduct the scheduling conference by phone.
                    Scheduling Conference set for 7/9/2019 at 9:00 AM by telephone
                    (CONFERENCE LINE 1−888−363−4749; ACCESS CODE 3977627) before
                    Magistrate Judge Angel D. Mitchell. Staff provided dial−in instructions to
                    plaintiff when he called chambers on 7/1/2019 to request them. A copy of this
                    text entry was mailed to plaintiff. (This is a TEXT ENTRY ONLY. There is
                    no.pdf document associated with this entry.) (bh) (Entered: 07/02/2019)
07/09/2019   109    MINUTE ENTRY for proceedings held before Magistrate Judge Angel D.
                    Mitchell: SCHEDULING CONFERENCE held on 7/9/2019. (This is a TEXT
                    ENTRY ONLY. There is no.pdf document associated with this entry.) (ht)
                    (Entered: 07/09/2019)
07/09/2019   110    CERTIFICATE OF SERVICE of discovery requests by Barclays Bank
                    Delaware. (Tschudy, Benjamin) (Entered: 07/09/2019)
07/09/2019   111    SCHEDULING ORDER: Mediation Notice or Confidential Settlement Report
                    Due to Magistrate Judge on 8/20/2019. See Order for further details and

                                                                                                       16
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 17 of 101




                    deadlines. Signed by Magistrate Judge Angel D. Mitchell on 7/9/2019. Mailed
                    to pro se party Anthony Hampton by regular mail. (ht) (Entered: 07/09/2019)
07/10/2019   112    ENTRY OF APPEARANCE by Megan R. Stumph−Turner on behalf of
                    TransUnion, LLC. (Stumph−Turner, Megan) (Entered: 07/10/2019)
07/22/2019   113    PROTECTIVE ORDER as to Plaintiff and Defendant Barclays Bank
                    Delaware. Signed by Magistrate Judge Angel D. Mitchell on 7/22/2019. A
                    copy of this order was mailed to plaintiff at 6104 SW 26th Street, Apt. A,
                    Topeka, KS 66614 (bh) (Entered: 07/22/2019)
07/22/2019   114    CERTIFICATE OF SERVICE of Plaintiff's Responses to Barclays Discovery
                    Requests (Set 1) by Anthony J. Hampton. (jal) (Entered: 07/22/2019)
07/22/2019          DOCKET ANNOTATION: Plaintiff's Responses to Barclays Bank Delaware's
                    First Set of Interrogatories was returned to Plaintiff Anthony J. Hampton along
                    with a copy of Rule 26.3 (Disclosures and Discovery Not to Be Filed). (jal)
                    (Entered: 07/22/2019)
07/24/2019   115    OPPOSITION by Plaintiff Anthony J. Hampton re 107 MOTION for
                    Judgment on the Pleadings and Memorandum in Support (Attachments: # 1
                    Certificate of Service) (mls) (Entered: 07/25/2019)
07/31/2019   116    RETURN OF SERVICE of subpoena(s) filed by Defendant Barclays Bank
                    Delaware executed upon Envista Credit Union on July 30, 2019 by personal
                    service (Attachments: # 1 Exhibit − Redacted Document Rider)(Tschudy,
                    Benjamin) (Entered: 07/31/2019)
07/31/2019   117    MEMORANDUM AND ORDER: Experian's Motion to Dismiss for Failure to
                    State a Claim and Joinder in Equifax's Motion to Dismiss 87 is denied without
                    prejudice. Signed by District Judge Daniel D. Crabtree on 7/31/2019. Mailed
                    to pro se party Anthony J. Hampton by regular mail. (mls) (Entered:
                    07/31/2019)
08/07/2019   118    REPLY TO RESPONSE TO MOTION by Defendant TransUnion, LLC re:
                    107 MOTION for Judgment on the Pleadings and Memorandum in Support
                    (Mouber, Bryan) (Entered: 08/07/2019)
08/08/2019   119    CERTIFICATE OF SERVICE of Responses and Objections to Plaintiff's
                    Discovery Requests by Barclays Bank Delaware. (Tschudy, Benjamin)
                    (Entered: 08/08/2019)
08/14/2019   120    NOTICE OF CHANGE OF ADDRESS effective September 1, 2019 by
                    Plaintiff Anthony J. Hampton. (jal) (Entered: 08/14/2019)
08/15/2019   121    MOTION for attorney Christopher R. Murphy to appear pro hac vice ( Pro hac
                    vice fee $50, Internet Payment Receipt Number AKSDC−4893192.) by
                    Defendant Barclays Bank Delaware (referred to Magistrate Judge Angel D.
                    Mitchell) (Attachments: # 1 Affidavit, # 2 ECF Registration Form)(Tschudy,
                    Benjamin) (Entered: 08/15/2019)
08/16/2019   122    ORDER granting 121 Motion to Appear Pro Hac Vice of Christopher R.
                    Murphy for Barclays Bank Delaware pursuant to D. Kan. Rule 83.5.4 for
                    purposes of this case only. Unless already registered, pro hac vice counsel
                    should register for electronic notification pursuant to the court's
                    Administrative Procedures by completing a CM/ECF Electronic Filing

                                                                                                      17
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 18 of 101




                    Registration Form at http://www.ksd.uscourts.gov/. Signed by Magistrate
                    Judge Angel D. Mitchell on 8/16/2019. Mailed to pro se party Anthony J.
                    Hampton by regular mail. (This is a TEXT ENTRY ONLY. There is no.pdf
                    document associated with this entry.) (jal) (Entered: 08/16/2019)
08/16/2019   123    MOTION for Protective Order by Defendant Discover Bank (referred to
                    Magistrate Judge Angel D. Mitchell) (Byrd, Kirsten) (Entered: 08/16/2019)
08/16/2019   124    MEMORANDUM IN SUPPORT of 123 MOTION for Protective Order by
                    Defendant Discover Bank(Byrd, Kirsten) (Entered: 08/16/2019)
08/19/2019   125    ORDER Regarding 123 Discover Bank's Motion for a Protective Order. The
                    court expedites briefing on the motion. Plaintiff's response brief is due by
                    August 28, 2019, and shall be limited to four pages. Discover Bank's reply
                    brief is due by September 3, 2019, and shall be limited to two pages. Any
                    other defendant wishing to continue the stay must file a motion by August 21,
                    2019, and the motion shall be limited to four pages. The same briefing
                    schedule and page limitations set forth in this order apply. A copy of this text
                    entry was mailed to plaintiff at the address listed on the docket. Signed by
                    Magistrate Judge Angel D. Mitchell on 8/19/2019. (bh) (Entered: 08/19/2019)
08/21/2019   126    MOTION for Protective Order and Memorandum in Support to Continue by
                    Defendant Loandepot.com, LLC (referred to Magistrate Judge Angel D.
                    Mitchell) (Holzhueter, Kersten) (Entered: 08/21/2019)
08/21/2019   127    MOTION to JOIN by Defendant Marketplace Loan Grantor Trust re 126
                    MOTION for Protective Order and Memorandum in Support to Continue .
                    (Norton, Michael) Modified event (mls). (Entered: 08/21/2019)
08/21/2019   128    NOTICE by Defendant Barclays Bank Delaware of taking deposition of
                    Anthony J. Hampton on September 5, 2019 (Tschudy, Benjamin) (Entered:
                    08/21/2019)
08/21/2019   129    MOTION for Joinder in Discover Bank's Renewed Motion for Protective
                    Order by Defendant Experian Information Solutions, Inc. (referred to
                    Magistrate Judge Angel D. Mitchell) (Webb, Danne) (Entered: 08/21/2019)
08/23/2019   130    NOTICE of Unavailability by Anthony J. Hampton. (mls) (Entered:
                    08/23/2019)
08/23/2019   131    NOTICE of Hearing: THIS IS AN OFFICIAL NOTICE FOR THIS
                    HEARING (This is a TEXT ENTRY ONLY. There is no.pdf document
                    associated with this entry.) Discovery Conference set for 8/27/2019 at 02:30
                    PM via Telephone (ADM − CONFERENCE LINE 1−888−363−4749;
                    ACCESS CODE 3977627) before Magistrate Judge Angel D. Mitchell. (ht)
                    (Entered: 08/23/2019)
08/27/2019   132    MINUTE ENTRY for proceedings held before Magistrate Judge Angel D.
                    Mitchell: DISCOVERY HEARING held on 8/27/2019. (This is a TEXT
                    ENTRY ONLY. There is no.pdf document associated with this entry.) (bh)
                    (Entered: 08/27/2019)
08/28/2019   133    ORDER Following Discovery Conference. The court directs Plaintiff Anthony
                    J. Hampton and Defendant Barclays Bank Delaware to meet and confer on
                    August 30, 2019, regarding Mr. Hampton's discovery responses. The parties
                    are directed to continue to meet and confer as necessary, including conferring
                                                                                                       18
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 19 of 101




                    about rescheduling Mr. Hampton's deposition. Signed by Magistrate Judge
                    Angel D. Mitchell on 8/28/2019. A copy of this order was mailed to plaintiff
                    at the address listed on the docket. (bh) (Entered: 08/28/2019)
09/03/2019   134    Unopposed MOTION for extension of time to move for summary judgment by
                    Defendant Barclays Bank Delaware (referred to Magistrate Judge Angel D.
                    Mitchell) (Tschudy, Benjamin) (Entered: 09/03/2019)
09/03/2019   135    AMENDED NOTICE by Defendant Barclays Bank Delaware of taking
                    deposition of Anthony J. Hampton on September 19, 2019 (Tschudy,
                    Benjamin) (Entered: 09/03/2019)
09/04/2019   136    ORDER granting 134 Barclay's Bank Delaware's Unopposed Motion for
                    Extension of Time. All potentially dispositive motions as to plaintiff's claims
                    against Barclay's shall be filed by October 25, 2019. Signed by Magistrate
                    Judge Angel D. Mitchell on 9/4/2019. A copy of this text entry was mailed to
                    plaintiff at the address listed on the docket. (This is a TEXT ENTRY ONLY.
                    There is no.pdf document associated with this entry.) (bh) (Entered:
                    09/04/2019)
09/09/2019   137    MEMORANDUM AND ORDER: IT IS THEREFORE ORDERED BY THE
                    COURT THAT defendant DiscoverBank's Motions to Dismiss 56 & 75 are
                    denied without prejudice to Discover Bank renewing its dismissal arguments
                    directed at plaintiff's Second Amended Complaint; defendant loanDepot.com
                    LLC's Motion toDismiss 58 is denied without prejudice to loanDepot.com
                    LLC renewing its dismissal arguments directed at plaintiff's Second Amended
                    Complaint; defendant Equifax Information Services, LLC and Equifax Inc.'s
                    Motions to Dismiss 61 & 83 are denied; defendant Marketplace Loan Grantor
                    Trust's Motion to Dismiss 78 is denied without prejudice to Marketplace Loan
                    Grantor Trust renewing its dismissal arguments directed at plaintiff's Second
                    Amended Complaint; defendant Trans Union's Motion for Judgment on the
                    Pleadings 107 is denied without prejudice. IT IS FURTHER ORDERED
                    THAT plaintiff must file a Second AmendedComplaint that cures the defects
                    identified in this Order within 20 days of the date of this Order. If he plans to
                    file an amended complaint, he must file it on or before September 30, 2019. If
                    plaintiff does not file an amended complaint by this date, the court will
                    dismiss his claims against defendants Discover Bank, loanDepot.com LLC,
                    and Marketplace. Signed by District Judge Daniel D. Crabtree on 9/9/19.
                    Mailed to pro se party Anthony J. Hampton by regular mail. (ctv) (Entered:
                    09/09/2019)
09/10/2019   138    Supplemental MOTION for Protective Order by Defendant Loandepot.com,
                    LLC (referred to Magistrate Judge Angel D. Mitchell) (Holzhueter, Kersten)
                    (Entered: 09/10/2019)
09/17/2019   139    ORDER denying without prejudice 123 Motion for Protective Order; denying
                    without prejudice 126 Motion for Protective Order; denying without prejudice
                    127 Motion for Joinder; denying without prejudice 129 Motion for Joinder;
                    denying without prejudice 138 Motion for Protective Order. Any defendant
                    may file a renewed motion to stay if and when (1) plaintiff files a Second
                    Amended Complaint against said defendant, and (2) said defendant files a
                    renewed motion to dismiss. A copy of this order was mailed to plaintiff at the
                    address listed on the docket. Signed by Magistrate Judge Angel D. Mitchell on
                    9/17/19. (bh) (Entered: 09/17/2019)
                                                                                                        19
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 20 of 101




09/17/2019   140    INITIAL ORDER SETTING SCHEDULING CONFERENCE: Scheduling
                    Conference set for 10/30/2019 at 10:00 AM by telephone (CONFERENCE
                    LINE 1−888−363−4749; ACCESS CODE 3977627) before Magistrate Judge
                    Angel D. Mitchell. Proposed Scheduling Order Deadline 10/23/2019. Barclays
                    Bank of Delaware may participate, but it is not required to do so. Signed by
                    Magistrate Judge Angel D. Mitchell on 9/17/2019. A copy of this order was
                    mailed to plaintiff at the address listed on the docket. (bh) (Entered:
                    09/17/2019)
09/27/2019   141    SECOND AMENDED VERIFIED COMPLAINT against Barclays Bank
                    Delaware, Discover Bank, Does 1−10, Equifax Information Services, LLC,
                    Equifax, Inc., Experian Information Solutions, Inc., Loandepot.com, LLC,
                    Marketplace Loan Grantor Trust, TransUnion, LLC, filed by Plaintiff Anthony
                    J. Hampton. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                    Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Envelope)(jal)
                    (Entered: 09/27/2019)
09/27/2019   142    CERTIFICATE OF SERVICE re 141 Plaintiff's Second Amended Complaint
                    by Plaintiff Anthony J. Hampton. (jal) (Entered: 09/27/2019)
10/03/2019   143    ANSWER to 141 Amended Complaint, and Defenses by TransUnion,
                    LLC.(Mouber, Bryan) (Entered: 10/03/2019)
10/10/2019   144    MOTION for Extension of Time to File Answer re 141 Amended Complaint,
                    or Otherwise Respond by Defendant Discover Bank (referred to Magistrate
                    Judge Angel D. Mitchell) (Byrd, Kirsten) (Entered: 10/10/2019)
10/10/2019   145    Barclays Bank's ANSWER to 141 Amended Complaint, , COUNTERCLAIM
                    against Anthony J. Hampton by Barclays Bank Delaware.(Tschudy, Benjamin)
                    (Entered: 10/10/2019)
10/10/2019   146    ORDER granting Discover Bank's Unopposed Motion for Extension of Time.
                    Discover Bank shall answer or otherwise respond to 141 Plaintiff's Second
                    Amended Complaint by October 25, 2019. Signed by Magistrate Judge Angel
                    D. Mitchell on 10/10/2019. A copy of this order was mailed to plaintiff at the
                    address listed on the docket. (TEXT ENTRY ONLY: No .pdf document
                    associated with this enter) (bh) (Entered: 10/10/2019)
10/10/2019   147    ANSWER to 141 Amended Complaint, by Marketplace Loan Grantor
                    Trust.(Norton, Michael) (Entered: 10/10/2019)
10/11/2019   148    ANSWER to 141 Amended Complaint by Experian Information Solutions,
                    Inc..(Webb, Danne) (Entered: 10/11/2019)
10/11/2019   149    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM by Defendant
                    Loandepot.com, LLC (Holzhueter, Kersten) (Entered: 10/11/2019)
10/11/2019   150    MEMORANDUM IN SUPPORT of 149 MOTION TO DISMISS FOR
                    FAILURE TO STATE A CLAIM in Second Amended Complaint by
                    Defendant Loandepot.com, LLC(Holzhueter, Kersten) (Entered: 10/11/2019)
10/15/2019   151    ANSWER to 141 Amended Complaint, Equifax Information Services, LLC's
                    Answer and Defenses to Plaintiff's Second Verified Amended Complaint by
                    Equifax Information Services, LLC.(Zorogastua, Guillermo) (Entered:
                    10/15/2019)

                                                                                                     20
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 21 of 101




10/15/2019   152    ANSWER to 141 Amended Complaint, Equifax Inc.'s Answer and Defenses to
                    Plaintiff's Second Verified Amended Complaint by Equifax, Inc..(Zorogastua,
                    Guillermo) (Entered: 10/15/2019)
10/21/2019   153    RESPONSE to 143 TransUnion LLC's Answer to Second Amended Verified
                    Complaint by Plaintiff Anthony J. Hampton. (ctv) (Entered: 10/22/2019)
10/21/2019   154    RESPONSE to 145 Barclays Bank Delaware's Answer to Second Amended
                    Verified Complaint and Counterclaim by Plaintiff Anthony J. Hampton. (ctv)
                    (Entered: 10/22/2019)
10/24/2019   155    CERTIFICATE OF SERVICE of de−designated documents by Barclays Bank
                    Delaware. (McKinney, Kate) (Entered: 10/24/2019)
10/24/2019   156    RESPONSE (Titled: Plaintiff's Opposition to Defendant LoanDepot.com,
                    LLC's Motion to Dismiss Second Amended Complaint) by Plaintiff Anthony
                    J. Hampton re 149 MOTION TO DISMISS FOR FAILURE TO STATE A
                    CLAIM (jal) (Entered: 10/24/2019)
10/25/2019   157    MOTION for Summary Judgment by Defendant Barclays Bank Delaware
                    (McKinney, Kate) (Entered: 10/25/2019)
10/25/2019   158    MEMORANDUM IN SUPPORT of 157 MOTION for Summary Judgment by
                    Defendant Barclays Bank Delaware (Attachments: # 1 Exhibit A−Declaration
                    of Claudia Roark and exhibits, # 2 Exhibit B−Plaintiff's Supp Responses to
                    Barclays First set of Interrogatories excerpts, # 3 Exhibit C−Plaintiff's Supp
                    Responses to Barclays First set of Request for Admissions excerpts, # 4
                    Exhibit D−Hampton deposition transcript excerpts, # 5 Exhibit E−Envista
                    document production in response to subpoena excerpts)(McKinney, Kate)
                    (Entered: 10/25/2019)
10/25/2019   159    NOTICE TO PRO SE LITIGANT WHO OPPOSES A MOTION FOR
                    SUMMARY JUDGMENT by Barclays Bank Delaware re 157 MOTION for
                    Summary Judgment (Attachments: # 1 Exhibit 1−Federal Rules of Civil
                    Procedure Rule 56, # 2 Exhibit 2−District of Kansas Rule 56.1)(McKinney,
                    Kate) (Entered: 10/25/2019)
10/25/2019   160    Unopposed MOTION for Extension of Time to File Response and Reply as to
                    157 MOTION for Summary Judgment by Defendant Barclays Bank Delaware
                    (McKinney, Kate) (Entered: 10/25/2019)
10/25/2019   161    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM , MOTION to
                    Dismiss for Lack of Jurisdiction ( Response deadline 11/15/2019) by
                    Defendant Discover Bank (Byrd, Kirsten) (Entered: 10/25/2019)
10/25/2019   162    MEMORANDUM IN SUPPORT of 161 MOTION TO DISMISS FOR
                    FAILURE TO STATE A CLAIM MOTION to Dismiss for Lack of
                    Jurisdiction by Defendant Discover Bank(Byrd, Kirsten) (Entered:
                    10/25/2019)
10/25/2019          MOTION REFERRAL to Magistrate Judge REMOVED as to: 160
                    Unopposed MOTION for Extension of Time to File Response and Reply
                    as to 157 MOTION for Summary Judgment . The motion will be resolved
                    by the District Judge.(bh) (Entered: 10/25/2019)
10/25/2019   163

                                                                                                     21
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 22 of 101




                    MOTION for Protective Order , MOTION to Stay Discovery ( Response
                    deadline 11/8/2019) by Defendant Discover Bank (referred to Magistrate
                    Judge Angel D. Mitchell) (Byrd, Kirsten) (Entered: 10/25/2019)
10/25/2019   164    MEMORANDUM IN SUPPORT of 163 MOTION for Protective Order
                    MOTION to Stay Discovery by Defendant Discover Bank(Byrd, Kirsten)
                    (Entered: 10/25/2019)
10/29/2019   165    ORDER granting 160 Unopposed Motion by Defendant Barclays Bank
                    Delaware to Amend Briefing Schedule on its Motion for Summary Judgment
                    (Doc. 157 ). Plaintiff's Response deadline extended to 11/22/2019. Defendant's
                    Reply deadline extended to 12/13/2019. Signed by District Judge Daniel D.
                    Crabtree on 10/29/2019. Mailed to pro se party Anthony J. Hampton by
                    regular mail. (This is a TEXT ENTRY ONLY. There is no.pdf document
                    associated with this entry.) (mig) (Entered: 10/29/2019)
10/30/2019   166    NOTICE of Hearing: THIS IS AN OFFICIAL NOTICE FOR THIS
                    HEARING (This is a TEXT ENTRY ONLY. There is no.pdf document
                    associated with this entry.) Mailed to pro se party Anthony Hampton by
                    regular mail. Scheduling Conference rescheduled for 11/5/2019 at 09:00 AM
                    via Telephone (ADM − CONFERENCE LINE 1−888−363−4749; ACCESS
                    CODE 3977627) before Magistrate Judge Angel D. Mitchell. (ht) (Entered:
                    10/30/2019)
10/30/2019   167    RESPONSE (titled Plaintiff's Opposition to Defendant Discover Bank's
                    Motion to Dismiss Second Amended Complaint) by Plaintiff Anthony J.
                    Hampton re 161 MOTION TO DISMISS FOR FAILURE TO STATE A
                    CLAIM MOTION to Dismiss for Lack of Jurisdiction (jal) (Entered:
                    10/31/2019)
11/04/2019   168    MOTION for Protective Order and Memorandum in Support by Defendant
                    Loandepot.com, LLC (referred to Magistrate Judge Angel D. Mitchell)
                    (Holzhueter, Kersten) (Entered: 11/04/2019)
11/05/2019   169    SCHEDULING ORDER: Discovery deadline 3/3/2020, Dispositive motion
                    deadline 4/7/2020, Mediation deadline 2/28/2020, Mediation Notice or
                    Confidential Settlement Report Due to Magistrate Judge on 12/20/2019. It is
                    Further Order that for reasons stated on the record the court grants 163 Motion
                    for Protective Order, 163 Motion to Stay Discovery and 168 Motion for
                    Protective Order. Signed by Magistrate Judge Angel D. Mitchell on 11/5/2019.
                    Mailed to pro se party Anthony Hampton by regular mail. (ht) (Entered:
                    11/05/2019)
11/05/2019   170    MINUTE ENTRY for proceedings held before Magistrate Judge Angel D.
                    Mitchell: SCHEDULING CONFERENCE held on 11/5/2019. (This is a
                    TEXT ENTRY ONLY. There is no.pdf document associated with this entry.)
                    (ht) (Entered: 11/06/2019)
11/07/2019   171    Unopposed MOTION for Extension of Time to File Reply as to 149 MOTION
                    TO DISMISS FOR FAILURE TO STATE A CLAIM by Defendant
                    Loandepot.com, LLC (Holzhueter, Kersten) (Entered: 11/07/2019)
11/07/2019          MOTION REFERRAL to Magistrate Judge REMOVED as to: 171
                    Unopposed MOTION for Extension of Time to File Reply as to 149
                    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM . The

                                                                                                      22
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 23 of 101




                    motion will be resolved by the District Judge.(bh) (Entered: 11/07/2019)
11/07/2019   172    ORDER granting 171 Defendant loanDepot.com, LLC's Unopposed Motion
                    for Extension of Time to File Reply Suggestions to 149 MOTION TO
                    DISMISS FOR FAILURE TO STATE A CLAIM. Reply deadline extended to
                    11/15/2019. Signed by District Judge Daniel D. Crabtree on 11/07/2019.
                    Mailed to pro se party Anthony J. Hampton by regular mail. (This is a TEXT
                    ENTRY ONLY. There is no.pdf document associated with this entry.) (mig)
                    (Entered: 11/07/2019)
11/13/2019   173    REPLY TO RESPONSE TO MOTION by Defendant Discover Bank re: 161
                    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM MOTION to
                    Dismiss for Lack of Jurisdiction Defendant Discover Bank's Reply in Support
                    of its Motion to Dismiss Plaintiff's Second Amended Complaint (Byrd, Kirsten)
                    (Entered: 11/13/2019)
11/13/2019   174    NOTICE OF SETTLEMENT by TransUnion, LLC (Mouber, Bryan) (Entered:
                    11/13/2019)
11/14/2019   175    PROTECTIVE ORDER. This protective order applies to Plaintiff Anthony J.
                    Hampton and Defendants Marketplace Loan Grantor Trust; Equifax, Inc.:
                    Equifax Information Services, LLC; Experian Information Solutions, Inc.; and
                    TransUnion, LLC. The parties shall abide by the terms of the attached order.
                    Signed by Magistrate Judge Angel D. Mitchell on 11/14/2019. A copy of this
                    order was mailed to plaintiff at the address listed on the docket. (bh) (Entered:
                    11/14/2019)
11/15/2019   176    RESPONSE (titled Plaintiff's Opposition to Defendant Barclays Bank
                    Delaware's Motion for Summary Judgment) by Plaintiff Anthony J. Hampton
                    re 157 MOTION for Summary Judgment (Attachments: # 1 Envelope) (jal)
                    (Entered: 11/15/2019)
11/15/2019   177    Reply MEMORANDUM IN SUPPORT of 149 MOTION TO DISMISS FOR
                    FAILURE TO STATE A CLAIM Second Amended Complaint by Defendant
                    Loandepot.com, LLC(Holzhueter, Kersten) Modified on 11/15/2019 to include
                    'reply' (gw). (Entered: 11/15/2019)
11/18/2019   178    CERTIFICATE OF SERVICE of Rule 26(a)(1) Disclosures by Experian
                    Information Solutions, Inc.. (Webb, Danne) (Entered: 11/18/2019)
11/18/2019   179    CERTIFICATE OF SERVICE of Equifax Inc.'s First Set of Interrogatories to
                    Plaintiff, Equifax Inc.'s Requests for Production of Documents to Plaintiff,
                    Equifax Inc.'s First Requests for Admission to Plaintiff, Equifax Information
                    Services LLC's First Interrogatories to Plaintiff, Equifax Information Services
                    LLC's First Requests for Production of Documents to Plaintiff, Equifax
                    Information Services, LLC's First Requests for Admission to Plaintiff, Equifax
                    Inc.'s Initial Disclosures, and Equifax Information Services LLC's Initial
                    Disclosures by Equifax Information Services, LLC, Equifax, Inc.. (Zorogastua,
                    Guillermo) (Entered: 11/18/2019)
11/20/2019   180    CERTIFICATE OF COMPLIANCE by Defendant Marketplace Loan Grantor
                    Trust Series 2016−LD1's. (Norton, Michael) (Entered: 11/20/2019)
12/11/2019   181    MEMORANDUM AND ORDER ENTERED: Defendant loanDepot.com
                    LLC's Motion to Dismiss (Doc. 149 ) is granted in part and denied in part.

                                                                                                        23
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 24 of 101




                    Defendant Discover Bank's Motion to Dismiss (Doc. 161 ) is granted. Signed
                    by District Judge Daniel D. Crabtree on 12/11/2019. Mailed to pro se party
                    Anthony J. Hampton by regular mail. (jal) (Entered: 12/11/2019)
12/12/2019   182    REPLY TO RESPONSE TO MOTION by Defendant Barclays Bank
                    Delaware re: 157 MOTION for Summary Judgment (McKinney, Kate)
                    (Entered: 12/12/2019)
12/22/2019   183    MOTION for Leave to file Surreply by Plaintiff Anthony J. Hampton.
                    (Attachments: # 1 Surreply, # 2 Certificate of Service). (ctv) (Entered:
                    12/23/2019)
12/23/2019          MOTION REFERRAL to Magistrate Judge REMOVED as to: 183
                    MOTION for Leave to file Surreply in response to Defendant Barclays
                    Bank Delaware's Reply Memorandum in Support of its Motion for
                    Summary Judgment. The motion will be resolved by the District Judge.
                    (ks) (Entered: 12/23/2019)
12/23/2019   184    STIPULATION OF DISMISSAL With Prejudice of Trans Union LLC by
                    TransUnion, LLC. (Attachments: # 1 Exhibit A)(Mouber, Bryan) (Entered:
                    12/23/2019)
12/23/2019   185    MEMORANDUM IN OPPOSITION by Defendant Barclays Bank Delaware,
                    Counter Claimants Barclays Bank Delaware, Barclays Bank Delaware re 183
                    MOTION for Leave to file Surreply (McKinney, Kate) (Entered: 12/23/2019)
12/26/2019   186    INITIAL ORDER REGARDING PLANNING AND SCHEDULING:
                    Scheduling Conference set for 1/14/2020 at 10:00 AM via Telephone ADM −
                    CONFERENCE LINE 1−888−363−4749; ACCESS CODE 3977627 before
                    Magistrate Judge Angel D. Mitchell. Only Plaintiff Anthony J. Hampton and
                    Defendant Loandepot.com, LLC are required to participate. Other defendants
                    may participate, but it is not required to do so. Proposed Scheduling Order
                    Deadline 1/7/2020. Signed by Magistrate Judge Angel D. Mitchell on
                    12/26/2019. Mailed to pro se party Anthony Hampton by regular mail. (ht)
                    (Entered: 12/26/2019)
12/26/2019   187    ANSWER to 141 Amended Complaint, by Loandepot.com, LLC.(Holzhueter,
                    Kersten) (Entered: 12/26/2019)
12/30/2019   188    CERTIFICATE OF SERVICE of Plaintiff's Responses to Equifax, Inc.'s
                    Discovery Requests by Plaintiff Anthony J. Hampton. (jal) (Entered:
                    12/30/2019)
01/05/2020   189    NOTICE of Hearing CHANGE THIS IS AN OFFICIAL NOTICE FOR THIS
                    HEARING (This is a TEXT ENTRY ONLY. There is no.pdf document
                    associated with this entry.) Mailed to pro se party Anthony Hampton by
                    regular mail. Scheduling Conference set for 1/14/2020 at 03:30 PM via
                    Telephone ADM − CONFERENCE LINE 1−888−363−4749; ACCESS
                    CODE 3977627 before Magistrate Judge Angel D. Mitchell. Only Plaintiff
                    Anthony J. Hampton and Defendant Loandepot.com, LLC are required to
                    participate. Other defendants may participate, but it is not required to do so.
                    (ht) (Entered: 01/05/2020)
01/08/2020   190    NOTICE OF SETTLEMENT by Experian Information Solutions, Inc. (Webb,
                    Danne) (Entered: 01/08/2020)

                                                                                                      24
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 25 of 101




01/13/2020   191    NOTICE of Plaintiff's Withdrawal of Request for Jury by Anthony J.
                    Hampton. (ctv) (Entered: 01/13/2020)
01/14/2020   192    MINUTE ENTRY for proceedings held before Magistrate Judge Angel D.
                    Mitchell: SCHEDULING CONFERENCE held on 1/14/2020. (This is a
                    TEXT ENTRY ONLY. There is no.pdf document associated with this entry.)
                    (ht) (Entered: 01/14/2020)
01/14/2020   193    SCHEDULING ORDER: Discovery deadline 4/10/2020. Dispositive motion
                    deadline 5/8/2020. See Order for additional deadlines. Signed by Magistrate
                    Judge Angel D. Mitchell on 1/14/2020. Mailed to pro se party Anthony J.
                    Hampton by regular mail. (jal) (Entered: 01/15/2020)
01/28/2020   194    CERTIFICATE OF SERVICE of Rule 26 Initial Disclosures by
                    Loandepot.com, LLC. (Holzhueter, Kersten) (Entered: 01/28/2020)
01/28/2020   195    NOTICE OF SETTLEMENT between Plaintiff and Equifax by Equifax
                    Information Services, LLC, Equifax, Inc. (Zorogastua, Guillermo) (Entered:
                    01/28/2020)
01/29/2020   196    STIPULATION OF DISMISSAL WITH PREJUDICE BETWEEN
                    PLAINTIFF AND DEFENDANT EXPERIAN INFORMATION SOLUTIONS,
                    INC. by Experian Information Solutions, Inc.. (Webb, Danne) (Entered:
                    01/29/2020)
01/31/2020   197    MOTION to Supplement Protective Order by Defendant Loandepot.com, LLC
                    (referred to Magistrate Judge Angel D. Mitchell) (Holzhueter, Kersten)
                    (Entered: 01/31/2020)
02/04/2020   198    ORDER Granting 197 Defendant LoanDepot.com's Motion to be Added to the
                    Protective Order. Although plaintiff has not responded to the motion, the court
                    sees fit to rule so as not to delay discovery in this case. The court also notes
                    that plaintiff consented to the entry of the protective order to which
                    LoanDepot.com seeks to be bound. Accordingly, the court grants
                    LoanDepot.com's motion and makes LoanDepot.com subject to the 175
                    Protective Order previously entered. Signed by Magistrate Judge Angel D.
                    Mitchell on 2/4/2020. A copy of this order was mailed to plaintiff at the
                    address listed on the docket. (This is a TEXT ENTRY ONLY. There is no.pdf
                    document associated with this entry.) (bh) (Entered: 02/04/2020)
02/18/2020   199    CERTIFICATE OF COMPLIANCE by Defendant Marketplace Loan Grantor
                    Trust for Amended Initial Disclosures. (Norton, Michael) (Entered:
                    02/18/2020)
03/10/2020   200    STIPULATION OF DISMISSAL with prejudice by Loandepot.com, LLC.
                    (Holzhueter, Kersten) (Entered: 03/10/2020)
03/27/2020   201    STIPULATION OF DISMISSAL With Prejudice Between Plaintiff and
                    Equifax Inc. and Equifax Information Services LLC Only by Equifax
                    Information Services, LLC, Equifax, Inc.. (Zorogastua, Guillermo) (Entered:
                    03/27/2020)
03/27/2020   202    ORDER OF DISMISSAL WITH PREJUDICE for Defendants Equifax
                    Information Services, LLC and Equifax, Inc. Signed by District Judge Daniel
                    D. Crabtree on 3/27/2020. Mailed to pro se party Anthony J. Hampton by
                    regular mail. (smc) (Entered: 03/27/2020)
                                                                                                       25
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 26 of 101




04/07/2020   203    MOTION for Summary Judgment by Defendant Marketplace Loan Grantor
                    Trust (Norton, Michael) (Entered: 04/07/2020)
04/07/2020   204    MEMORANDUM IN SUPPORT of 203 MOTION for Summary Judgment by
                    Defendant Marketplace Loan Grantor Trust (Attachments: # 1 Exhibit A −
                    Declaration of R. Cantrell)(Norton, Michael) (Entered: 04/07/2020)
04/07/2020   205    NOTICE TO PRO SE LITIGANT WHO OPPOSES A MOTION FOR
                    SUMMARY JUDGMENT by Marketplace Loan Grantor Trust re 203
                    MOTION for Summary Judgment (Norton, Michael) (Entered: 04/07/2020)
04/17/2020   206    RESPONSE (titled Plaintiff's Opposition to Defendant Marketplace Loan
                    Grantor Trust, Series 2016−LD1's Motion for Summary Judgment) by Plaintiff
                    Anthony J. Hampton re 203 MOTION for Summary Judgment (jal) (Entered:
                    04/17/2020)
04/29/2020   207    REPLY TO RESPONSE TO MOTION by Defendant Marketplace Loan
                    Grantor Trust re: 203 MOTION for Summary Judgment (Norton, Michael)
                    (Entered: 04/29/2020)
08/13/2020   208    MEMORANDUM AND ORDER granting 157 Motion for Summary
                    Judgment; denying 183 Motion for Leave to File Sur−reply; granting 203
                    Motion for Summary Judgment. Judgment against plaintiff is entered in favor
                    of Barclays on its counterclaim. Defendants Barclays Bank Delaware,
                    Marketplace Loan Grantor Trust, and Does 1−10 are terminated from this
                    action. Signed by District Judge Daniel D. Crabtree on 8/13/2020. Mailed to
                    pro se party Anthony J. Hampton by regular mail. (jal) (Entered: 08/13/2020)
08/13/2020   209    JUDGMENT ENTERED: Consistent with the Memorandum and Order (Doc.
                    208 ) filed on August 13, 2020, the action is dismissed on the merits. The
                    court enters judgment in the amount of $5,629.33, plus interest, and reasonable
                    attorneys' fees and costs in Barclays's favor and against plaintiff. Signed by
                    deputy clerk on 8/13/2020. Mailed to pro se party Anthony J. Hampton by
                    regular mail. (jal) (Entered: 08/13/2020)
08/26/2020   210    NOTICE OF APPEAL as to 208 Memorandum & Order and 209 Judgment by
                    Plaintiff Anthony J. Hampton. (Attachments: # 1 Envelope) (jal) (Entered:
                    08/26/2020)
08/26/2020          APPEAL FEE STATUS: filing fee Not Paid re: Notice of Appeal − Final
                    Judgment 210 on behalf of Plaintiff Anthony J. Hampton. (THIS IS A TEXT
                    ONLY ENTRY−NO DOCUMENT IS ASSOCIATED WITH THIS
                    TRANSACTION) (jal) (Entered: 08/26/2020)
08/26/2020   211    PRELIMINARY RECORD ON APPEAL transmitted to 10CCA re 210 Notice
                    of Appeal − Final Judgment. (Attachments: # 1 Preliminary Packet) (jal)
                    (Entered: 08/26/2020)
08/26/2020   212    APPEAL DOCKETED in 10CCA on 8/26/2020 and assigned Appeal No.
                    20−3175 re 210 Notice of Appeal − Final Judgment filed by Anthony J.
                    Hampton. (jal) (Entered: 08/27/2020)
08/27/2020   213    MOTION for Attorney Fees by Defendant Barclays Bank Delaware
                    (Attachments: # 1 Exhibit A − Declaration, # 2 Exhibit B − Invoices, # 3
                    Exhibit C − Deskbook)(McKinney, Kate). (Entered: 08/27/2020)

                                                                                                      26
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 27 of 101




08/27/2020          MOTION REFERRAL to Magistrate Judge REMOVED as to: 213
                    MOTION for Attorney Fees . (Entered: 08/27/2020)
08/28/2020   214    AMENDED JUDGMENT ENTERED: Consistent with the Memorandum and
                    Order (Doc. 181 ) filed on December 11, 2019, plaintiff's claims against
                    defendant Discover Bank are dismissed under Fed.R. Civ. P. 12(b)(6) for
                    failing to state a plausible claim for relief. Consistent with the Memorandum
                    and Order (Doc. 208 ) filed on August 13, 2020, the action is dismissed on the
                    merits. The court enters judgment in the amount of $5,629.33, plus interest,
                    and reasonable attorneys' fees and costs in Barclays's favor and against
                    plaintiff. Signed by deputy clerk on 8/28/2020. Mailed to pro se party Anthony
                    J. Hampton by regular mail. (jal) (Entered: 08/28/2020)




                                                                                                     27
     Case
       Case
          5:18-cv-04071-DDC-ADM
            5:18-cv-04071-DDC-ADMDocument
                                   Document
                                          215-1
                                            208 Filed
                                                Filed 08/28/20
                                                      08/13/20 Page
                                                               Page 28
                                                                    1 ofof64
                                                                           101




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


ANTHONY J. HAMPTON,

         Plaintiff,
                                                                  Case No. 18-4071-DDC-ADM
v.

BARCLAYS BANK DELAWARE, et al.,

         Defendants.


                                  MEMORANDUM AND ORDER

         Pro se plaintiff1 Anthony J. Hampton filed his Second Amended Complaint2 (Doc. 141)

on September 27, 2019. The Complaint asserts claims against eight defendants,3 alleging

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681–1681x, the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, and the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692–1692p. Defendant Barclays Bank Delaware (“Barclays”) has


1
        Because plaintiff proceeds pro se, the court construes his pleadings liberally. See Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (holding that courts must construe pro se litigant’s
pleadings liberally and hold them to a less stringent standard than formal pleadings drafted by
lawyers). But, under this standard, the court does not assume the role as plaintiff’s advocate. Garrett v.
Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). The court does not construct
arguments for plaintiff or search the record. Id.
2
         For brevity, the court refers to this Second Amended Complaint simply as “the Complaint” in this
Order.
3
         The Complaint also references “Defendants Does 1-10 [who] are currently unknown to plaintiff.”
Doc. 141 at 6 (Second Am. Compl. ¶ 18). It adds that the “Complaint will be amended when facts are
discovered regarding unknown parties.” Id. It’s unclear what claims plaintiff intended to assert against
these unnamed defendants, and he never has alleged any facts about them. While a plaintiff initially may
sue unknown defendants by naming them as “John Doe,” that permission does not last forever. “The
Federal Rules of Civil Procedure [do] not permit such actions against unnamed defendants following a
suitable length of time for the plaintiff to identify the John Does.” Culp v. Williams, 456 F. App’x 718,
720 (10th Cir. 2012). Plaintiff filed this lawsuit on July 13, 2018, yet he never has identified any of the
Doe defendants, or alleged any facts capable of supporting a claim against them, whoever they are. The
court thus dismisses all claims against the Doe defendants.



                                                                                                              28
  Case
    Case
       5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADMDocument
                                Document
                                       215-1
                                         208 Filed
                                             Filed 08/28/20
                                                   08/13/20 Page
                                                            Page 29
                                                                 2 ofof64
                                                                        101




asserted a counterclaim against plaintiff for breach of contract, seeking collection of $5,629.33 in

alleged loan debt. Doc. 157 at 3. This matter comes before the court on Barclays’s Motion for

Summary Judgment (Doc. 157), defendant Marketplace Loan Grantor Trust, Series 2016-LD1’s

(“Marketplace”) Motion for Summary Judgment (Doc. 203), and plaintiff’s Motion for Leave to

File Sur-reply (Doc. 183). Plaintiff has filed Oppositions to both summary judgment motions

(Docs. 176 & 206), and defendants have replied (Docs. 182 & 207). For reasons explained

below, the court grants defendants’ motions and denies plaintiff’s motion.

   I.      Summary Judgment Standard

        Summary judgment is appropriate if the moving party demonstrates that there is “no

genuine dispute as to any material fact” and that it is “entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also In re Aluminum Phosphide Antitrust Litig., 905 F. Supp. 1457,

1460 (D. Kan. 1995). When it applies this standard, the court “view[s] the evidence and make[s]

inferences in the light most favorable to the non-movant.” Nahno-Lopez v. Houser, 625 F.3d

1279, 1283 (10th Cir. 2010) (citing Oldenkamp v. United Am. Ins. Co., 619 F.3d 1243, 1245–46

(10th Cir. 2010)).

        “An issue of fact is ‘genuine’ ‘if the evidence is such that a reasonable jury could return a

verdict for the non-moving party’ on the issue.” Id. (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)); see also In re Urethane Antitrust Litig., 913 F. Supp. 2d 1145, 1150

(D. Kan. 2012) (explaining that “[a]n issue of fact is ‘genuine’ if ‘the evidence allows a

reasonable jury to resolve the issue either way.’” (quoting Haynes v. Level 3 Commc’ns, LLC,

456 F.3d 1215, 1219 (10th Cir. 2006)), overruled on other grounds by Bertsch v. Overstock.com,

684 F.3d 1023, 1029 (10th Cir. 2012). “An issue of fact is ‘material’ ‘if under the substantive

law it is essential to the proper disposition of the claim’ or defense.” Nahno-Lopez, 625 F.3d at



                                                  2

                                                                                                        29
  Case
    Case
       5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADMDocument
                                Document
                                       215-1
                                         208 Filed
                                             Filed 08/28/20
                                                   08/13/20 Page
                                                            Page 30
                                                                 3 ofof64
                                                                        101




1283 (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

Anderson, 477 U.S. at 248)).

       The moving party bears “‘both the initial burden of production on a motion for summary

judgment and the burden of establishing that summary judgment is appropriate as a matter of

law.’” Kannady v. City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010) (quoting Trainor v.

Apollo Metal Specialties, Inc., 318 F.3d 976, 979 (10th Cir. 2002)). To meet this burden, the

moving party “‘need not negate the non-movant’s claim, but need only point to an absence of

evidence to support the non-movant’s claim.’” Id. (quoting Sigmon v. CommunityCare HMO,

Inc., 234 F.3d 1121, 1125 (10th Cir. 2000)); see also In re Urethane Antitrust Litig., 913 F.

Supp. 2d at 1150 (explaining that “a movant that does not bear the ultimate burden of persuasion

at trial need not negate the other party’s claim; rather, the movant need simply point out to the

court a lack of evidence for the other party on an essential element of that party’s claim.”

(citation omitted)).

       If the moving party satisfies its initial burden, the non-moving party “‘may not rest on its

pleadings, but must bring forward specific facts showing a genuine issue for trial as to those

dispositive matters for which it carries the burden of proof.’” Kannady, 590 F.3d at 1169

(quoting Jenkins v. Wood, 81 F.3d 988, 990 (10th Cir. 1996)); see also Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986); Anderson, 477 U.S. at 248–49. “To accomplish this, the facts must be

identified by reference to affidavits, deposition transcripts, or specific exhibits incorporated”

there. Adler, 144 F.3d at 671 (citing Thomas v. Wichita Coca-Cola Bottling Co., 968 F.2d 1022,

1024 (10th Cir.), cert. denied, 506 U.S. 1013 (1992)).




                                                  3

                                                                                                      30
  Case
    Case
       5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADMDocument
                                Document
                                       215-1
                                         208 Filed
                                             Filed 08/28/20
                                                   08/13/20 Page
                                                            Page 31
                                                                 4 ofof64
                                                                        101




          Finally, federal courts do not view summary judgment as a “disfavored procedural

shortcut.” Celotex, 477 U.S. at 327. Instead, it is an important procedure “designed ‘to secure

the just, speedy and inexpensive determination of every action.’” Id. (quoting Fed. R. Civ. P. 1).

    II.       Pro Se Litigant’s Lack of Compliance with the Summary Judgment Rules

          In accordance with D. Kan. Rule 56.1(f), Barclays and Marketplace each sent plaintiff a

“Notice to Pro Se Litigant Who Opposes a Summary Judgment Motion.” Docs. 159 & 205.

These notices advised plaintiff that he “may not oppose summary judgment simply by relying

upon the allegations in [his] complaint. Rather, [he] must submit evidence, such as witness

statements or documents, countering the facts asserted by the defendants and raising specific

facts that support [his] claim.” Id. at 2. The notices advised plaintiff that if he did “not respond

to the motion for summary judgment on time with affidavits and/or documents contradicting the

material facts asserted by the defendants, the court may accept defendants’ facts as true, in which

event [plaintiff’s] case may be dismissed and judgment entered in defendants’ favor without a

trial.” Id.

          Consistent with our local rules, defendants attached to their Notices the full texts of the

rules governing summary judgment: Fed. R. Civ. P. 56 and D. Kan. Rule 56.1. Docs. 159-1 &

159-2; Doc. 205 at 4–8. The text of Rule 56(c) describes the required procedure for both the

moving and nonmoving party when supporting factual positions in summary judgment briefing.

Doc. 159-1 at 2–3; Doc. 205 at 4 (providing the text of Fed. R. Civ. P. 56(c)). It also explains,

“[i]f a party fails to properly support an assertion of fact or fails to properly address another

party’s assertion of fact as required by Rule 56(c), the court may . . . (2) consider the fact

undisputed for purposes of the motion” or “(3) grant summary judgment if the motion and

supporting materials—including the facts considered undisputed—show that the movant is



                                                    4

                                                                                                        31
  Case
    Case
       5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADMDocument
                                Document
                                       215-1
                                         208 Filed
                                             Filed 08/28/20
                                                   08/13/20 Page
                                                            Page 32
                                                                 5 ofof64
                                                                        101




entitled to it.” Id. at 3 (providing the text of Fed. R. Civ. P. 56(e)(2) & (3)). Likewise, D. Kan.

Rule 56.1(a) provides that “[a]ll material facts set forth in the statement of the movant will be

deemed admitted for the purpose of summary judgment unless specifically controverted by the

statement of the opposing party.” Doc. 159-2 at 2; Doc. 105 at 7 (providing the text of D. Kan.

Rule 56.1(a)). To controvert facts in the fashion the rule demands, D. Kan. Rule 56.1(b)(1)

requires the nonmoving party to number the facts and “refer with particularity to those portions

of the record upon which the opposing party relies, and, if applicable, state the number of

movant's fact that is disputed.” Id. (providing the text of D. Kan. Rule 56.1(b)(1)).

        In his various responses to defendants’ summary judgment motions, plaintiff has failed to

controvert any of the facts asserted by defendants in their Memoranda in Support of Summary

Judgment, as the rules require. Although courts must construe the substantive pleadings of pro

se parties liberally, see Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir. 1994), pro se

litigants still must comply with the procedural rules or suffer the consequences of

noncompliance. Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994) (stating that “[t]his court

has repeatedly insisted that pro se parties follow the same rules of procedure that govern other

litigants” (citation and internal quotation marks omitted)). This includes the court’s local rules.

Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992); see also Elrod v. Walker, No. 06-3115-

SAC, 2011 WL 6372881, at *6 n.3 (D. Kan. Dec. 20, 2011) (explaining that, on summary

judgment, “[a]lthough the Court affords some leeway to pro se parties, it cannot merely overlook

Plaintiff's failure to state and oppose material facts in compliance with the local rules, and

Plaintiff's failure to submit admissible evidence . . . .”).

        On summary judgment, the court has no duty to search the record for a litigant to find

evidence supporting that litigant’s summary judgment interests. See Cross v. The Home Depot,



                                                    5

                                                                                                      32
  Case
    Case
       5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADMDocument
                                Document
                                       215-1
                                         208 Filed
                                             Filed 08/28/20
                                                   08/13/20 Page
                                                            Page 33
                                                                 6 ofof64
                                                                        101




390 F.3d 1283, 1290 (10th Cir. 2004) (explaining that, on a motion for summary judgment, “‘it

is the responding party’s burden to ensure that the factual dispute is portrayed with particularity,

without . . . depending on the trial court to conduct its own search of the record,’” and the district

court has no obligation “to comb the record in order to make [the plaintiff’s] arguments for him’”

(first quoting Downes v. Beach, 587 F.2d 469, 472 (10th Cir. 1978); then quoting Mitchell v. City

of Moore, 218 F.3d 1190, 1199 (10th Cir. 2000)).

       This same standard applies to cases involving pro se litigants. See Handy v. City of

Sheridan, 636 F. App’x 728, 2016 WL 66170, at *13 n.15 (10th Cir. Jan. 6, 2016) (affirming

summary judgment against a pro se plaintiff, explaining that the district court had no duty to

review the record independently for evidence that might negate summary judgment, and

concluding the district court did not err by failing to consider evidence that the pro se plaintiff

attached to his Complaint but did not cite in his opposition to summary judgment (citing Cross,

390 F.3d at 1290)); McKinzy v. I.R.S., 367 F. App’x 896, 897 (10th Cir. 2010) (affirming

summary judgment against a pro se plaintiff who alleged generally that disputed issues of

material fact precluded summary judgment but failed to identify any part of the record to support

his claim because “‘[j]udges are not like pigs, hunting for truffles buried in briefs.’” (quoting

Gross v. Burggraf Constr. Co., 53 F.3d 1531, 1546 (10th Cir. 1995))).

       Here, because plaintiff has controverted none of defendants’ facts, the court can consider

those facts undisputed for purposes of summary judgment. The court also has reviewed the

summary judgment record submitted by defendants and has determined that they support the

statements of uncontroverted facts that follow.




                                                  6

                                                                                                         33
  Case
    Case
       5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADMDocument
                                Document
                                       215-1
                                         208 Filed
                                             Filed 08/28/20
                                                   08/13/20 Page
                                                            Page 34
                                                                 7 ofof64
                                                                        101




   III.      Barclay’s Motion for Summary Judgment (Doc. 157)

          A. Statement of Uncontroverted Facts

          Barclays offers an invitation-only personal consumer loan product (the “Barclays

Personal Loan”). Doc. 158-1 at 3 (Roark Decl. ¶ 4). The Barclays Personal Loan is an

unsecured installment loan product that offers consumers a loan ranging from $5,000 to $35,000.

Id. The Annual Percentage Rate (APR) for these loans ranges from 6.99% to 18.99% the loan

repayment terms range from 36 months to 60 months. Id.

                               Barclays Approves Plaintiff for Personal Loan

          Plaintiff applied online for a Barclays Personal Loan. Doc. 158-4 at 4–5 (Plaintiff Dep.

21:23–22:1). As part of the online loan application process, plaintiff provided Barclays with his

personal information and submitted photographs of his paystubs to verify his income. Id.

(Plaintiff Dep. 20:5–21:8, 22:9–13). Plaintiff also provided Barclays with information about his

bank account for depositing the loan’s proceeds. Id. at 5 (Plaintiff Dep. 22:23–25). On October

18, 2017, plaintiff e-signed the online application. Id. at 4–5 (Plaintiff Dep. 21:9–22:20); Doc.

158-1 at 4 (Roark Decl. ¶ 7). Barclays approved him for a $5,000 loan with a 60-month term and

a 9.99% interest rate. Doc. 158-1 at 3–4 (Roark Decl. ¶¶ 5–7). Barclays originated plaintiff’s

loan. Id. at 5 (Roark Decl. ¶ 11). As part of the online application process, plaintiff agreed to

certain terms and conditions. They included Barclays’s “ESIGN CONSENT” providing that any

communication Barclays sent him “may be in electronic form” and that Barclays could require

electronic signatures from plaintiff. Id. at 4–5 (Roark Decl. ¶¶ 7–8).

          The terms of the Loan required plaintiff to make 60 monthly payments of $106.47

beginning November 24, 2017. Id. at 4 (Roark Decl. ¶ 7). Plaintiff agreed to the Loan’s terms

and conditions (the “Loan Agreement”), including repayment of the $5,000 principal amount,


                                                  7

                                                                                                     34
  Case
    Case
       5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADMDocument
                                Document
                                       215-1
                                         208 Filed
                                             Filed 08/28/20
                                                   08/13/20 Page
                                                            Page 35
                                                                 8 ofof64
                                                                        101




plus interest. Doc. 158-4 at 6 (Plaintiff Dep. 26:24–28:14). The Loan Agreement provides that

Barclays may recover “reasonable attorneys’ fees, court, or other collection costs” in connection

with the use of an attorney to collect on the Loan if plaintiff defaulted. Doc. 158-1 at 4–5 (Roark

Decl. ¶ 7).

          Plaintiff Used Loan Funds for Purchases and Made Monthly Payments to Barclays

       On October 28, 2017, Barclays caused the $5,000 Loan proceeds to be deposited into

plaintiff’s checking account ending in 8508 with Kansas City Super Chief Credit Union—now

Envista Credit Union—as plaintiff had requested. Doc. 158-4 at 5, 9 (Plaintiff Dep. 24:1–25:4,

53:1–3). Nobody besides plaintiff had authorization to access this bank account. Id. at 5

(Plaintiff Dep. 24:17–19). After receiving his $5,000 loan, plaintiff began spending the loan

proceeds on various products and services, e.g., online fantasy football websites. Id. at 7–8

(Plaintiff Dep. 33:1–34:15).

       Plaintiff made his first loan payment of $110.00 to Barclays around November 24, 2017.

Doc. 158-1 at 6 (Roark Decl. ¶ 2). He made a second payment of $110.00 around December 24,

2017, and a third payment of $110.00 around January 25, 2018. Id. (Roark Decl. ¶¶ 12–14). The

January payment was the last regularly scheduled monthly payment applied to plaintiff’s Loan.

Id. (Roark Decl. ¶ 18).

                               Plaintiff Defaults on Loan Obligations

       Under the terms and conditions of the loan, plaintiff agreed that he would “be in default”

if, in any month, Barclays did not receive his scheduled payment when due, or if he otherwise

“fail[ed] to comply with th[e] Loan Agreement.” Doc. 158-1 at 4–6 (Roark Decl. ¶¶ 7, 19).

Plaintiff attempted to make a fourth payment around February 26, 2018, but the payment was

returned because plaintiff’s bank account contained insufficient funds. Doc. 158-4 at 7 (Plaintiff



                                                 8

                                                                                                      35
  Case
    Case
       5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADMDocument
                                Document
                                       215-1
                                         208 Filed
                                             Filed 08/28/20
                                                   08/13/20 Page
                                                            Page 36
                                                                 9 ofof64
                                                                        101




Dep. 31:5–22). Then, plaintiff attempted to make another $110.00 payment on the loan around

March 24, 2018, but that payment was returned because the bank account contained insufficient

funds and he had closed the bank account. Doc. 158-1 at 6 (Roark Decl. ¶ 16); Doc. 158-4

(Plaintiff Dep. 31:22–32:13). After March 24, 2018, plaintiff never attempted to make any loan

payments. Doc. 158-4 at 7 (Plaintiff Dep. 32:16–25). Under the terms of the Loan Agreement,

plaintiff’s failure to pay his loan payment timely was “an event of Default.” Doc. 158-1 at 4–6

(Roark Decl. ¶¶ 7, 19).

                      Current Status of the Loan and Information About Barclays

       The outstanding balance on the Loan—when Barclays filed its summary judgment

motion—was $5,629.33. Doc. 158-1 at 6 (Roark Decl. ¶ 20). “Barclays has not sold or assigned

any rights . . . to the Loan . . . .” Id. (Roark Decl. ¶ 21). It has not securitized the loan. Id. And

“Barclays owns the right to collection[ ] and future receivables on the Loan balance.” Id. at 6–7

(Roark Decl. ¶ 21). Barclays isn’t a “Consumer Reporting Agency,” as that term is defined by

15 U.S.C. § 1681a(f) of the FCRA. Id. at 29 (Roark Decl. ¶ 65). Nor is it a “debt collector” as

defined 15 U.S.C. § 1692a(6) of the Fair Debt Collection Practices Act (“FDCPA”) because

“Barclays has not used ‘any instrumentality of interstate commerce or the mails in any business

the principal purpose of which is the collection of any debts, or who regularly collects or

attempts to collect . . . debts owed . . . .” Id. (Roark Decl. ¶ 66). “Barclays furnishes information

about its accounts according to the industry-standard Metro II Guidelines promulgated by the

Consumer Data Industry Association.” Id. at 30 (Roark Decl. ¶ 67). Under these Metro II

Guidelines, furnishers like Barclays “may report a current account as in good standing.” Id.

(Roark Decl. ¶ 68). “The Account Status Code ‘11’ is appropriate when an account is in good

standing and currently paying as required.” Id. “Code ‘71’ is appropriate when an account is 30



                                                  9

                                                                                                         36
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 10
                                                                  37 of
                                                                     of 64
                                                                        101




days past due.” Id. “Code ‘80’ is appropriate when an account is 90 days past due.” Id. Also,

under Metro II Guidelines, furnishers “may report a specific amount of time that an account has

been delinquent with an Account History code.” Id. (Roark Decl. ¶ 69). “An account history

code ‘1’ is appropriate where an account is one month past due, [and] the code ‘2’ is appropriate

when an account is two months past due.” Id. “In situations where the consumer disagrees with

the investigation results, the Metro II Guidelines also provide that furnishers like Barclays may

report a ‘compliance condition code’ of ‘XC’ to reflect that an FCRA investigation was

completed and that the consumer disagrees.” Id. (Roark Decl. ¶ 70).

                                       Plaintiff’s Disputes

       Beginning in April 2018, Barclays began receiving automated consumer dispute

verifications (“ACDVs”) from consumer reporting agencies (“CRAs”) indicating that plaintiff

disputed certain information on his credit report about the status of the Loan. Id. at 7 (Roark

Decl. ¶ 22). Barclays received a total of 8 ACDVs, including more than 650 pages of

documents, about plaintiff’s account. Id. (Roark Decl. ¶ 23). These ACDVs included:

          ACDV from Trans Union on April 4, 2018 (the “April 4, 2018, Trans Union ACDV”)

          ACDV from Experian on April 6, 2018 (the “April 6, 2018, Experian ACDV”)

          ACDV from Equifax on April 6, 2018 (the “April 6, 2018, Equifax ACDV”)

          ACDV from Trans Union on May 8, 2018 (the “May 8, 2018, Trans Union ACDV”)

          ACDV from Trans Union on May 13, 2018 (the “May 13, 2018, Trans Union

           ACDV”)

          ACDV from Experian on May 16, 2018 (the “May 16, 2018, Experian ACDV”)

          ACDV from Equifax on May 16, 2018 (the “May 16, 2018, Equifax ACDV”)

          ACDV from Equifax on May 17, 2018 (the “May 17, 2018, Equifax ACDV”)


                                                10

                                                                                                    37
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 11
                                                                  38 of
                                                                     of 64
                                                                        101




Id. at 7–8 (Roark Decl. ¶¶ 2, 3).

                               The April 4, 2018, Trans Union ACDV

       On April 4, 2018, Barclays received an ACDV from Trans Union. Doc. 158-1 at 8

(Roark Decl. ¶ 24). This ACDV listed “Dispute Code 1: 106: Disputes present/previous

Account Status/Payment Rating/Account History. Verify Account Status, Payment Rating and

Account History.” Id. (Roark Decl. ¶ 25). The ACDV included 174 pages of images of the

following:

   a. A letter dated March 20, 2018 addressed to the CEO of Trans Union (the “Barclays CRA

       Letter”):

             In the letter [plaintiff] alleges that the Loan “is NOT delinquent, because in
             order for it to be delinquent, there would first have had to be a legal and
             legitimate loan.” The letter alleges that a CRA must remove a derogatory debt
             if the information cannot be verified. The letter continues that a debt “cannot
             be deemed ‘accurate’ if it cannot be ‘verified’. If it cannot be verified, then it
             is required to be removed according to the FCRA.” The letter also contains
             [plaintiff’s] account number with Barclays, and is signed by [plaintiff].

Id. at 8–9 (Roark Decl. ¶ 26(a)).

   b. A letter dated March 21, 2018 addressed to James E. Staley/CEO of Barclays Bank

       Delaware (the “Staley Letter”):

             In the Staley Letter, plaintiff requests verification of the debt under the Fair
             Debt Collection Practices Act, 15 U.S.C. § 1692. This letter provides:

                This Notice is to confirm that your claim is disputed under 15 USC
                § 1992 et seq. [the Fair Debt Collection Practices Act][sic]. Please
                verify under oath that this claim is valid, free from any claims and
                defenses including but not limited to: any breach of agreement,
                failure of consideration or material alterations, and that the original
                lender provided value. Further, that the alleged account was
                transferred in good faith and by the consent of all parties involved.

                After reasonable inquiry I have concluded that BARCLAY’S
                BANK DELAWARE (hereinafter “BARCLAYS”) is in breach of



                                                  11

                                                                                                  38
Case
 Case5:18-cv-04071-DDC-ADM
       5:18-cv-04071-DDC-ADM Document
                              Document215-1
                                       208 Filed
                                            Filed 08/13/20
                                                  08/28/20 Page
                                                           Page 12
                                                                39 of
                                                                   of 64
                                                                      101




            the alleged agreement. The following facts support my position in
            this matter:

            BARCLAYS failed to disclose to the alleged consumer Anthony J.
            Hampton (hereinafter “consumer”) that BARCLAYS used
            consumer’s note, capital, funds, money or money equivalent to fund
            a note, check or similar instrument that was used to fund the charges
            on the alleged account, whereby BARCLAYS did not perform under
            the agreement and risked nothing of value. Full disclosures are
            required to validity [sic] any contract.

            BARCLAYS has not used any of their own capital, funds, money or
            money equivalents to pay for any charges on the alleged account. I
            was very surprised to learn this fact.

            BARCLAYS received “something-for-nothing” by using the
            consumer’s note(s) to fund charges to the loan account while
            retaining payments from consumer.

            When accounts are 90 days or more overdue, BARCLAYS receives
            a payoff of the amount due from insurance, whose premiums were
            unknowingly funded by the so-called “borrower”.

    Id. at 9 (Roark Decl. ¶ 26(b)). The Staley Letter demanded that Barclays provide

    “[a]bsolute assurance” that Barclays did not breach plaintiff’s Personal Loan Agreement.

    Id. Finally, the Staley Letter demanded that the “recipient sign a purportedly enclosed

    affidavit, and provide him with additional information to ‘verify’ the debt, or delete and

    remove the debt from his ‘credit file’ report.” Id. Plaintiff signed the Staley Letter,

    which included his Loan account number with Barclays. Id.

 c. A copy of the Staley Letter, described in part (b) above, “but addressed to Tushar

    Morzaria/CFO, Barclays Bank Delaware” (the “Morzaria Letter”). Id. (Roark Decl.

    ¶ 26(c)). “This letter included the ‘VERIFICATION OF DEBT’ affidavit that appeared

    to be missing from the Staley Letter.” Id.




                                             12

                                                                                                 39
Case
 Case5:18-cv-04071-DDC-ADM
       5:18-cv-04071-DDC-ADM Document
                              Document215-1
                                       208 Filed
                                            Filed 08/13/20
                                                  08/28/20 Page
                                                           Page 13
                                                                40 of
                                                                   of 64
                                                                      101




 d. “A letter from [plaintiff] dated March 20, 2018, addressed to the CEO of Trans Union

      listing an alleged Loan Depot account number that was identical in all respects to the

      Barclays CRA Letter.” Id. (Roark Decl. ¶ 26(d)).

 e. “A letter from [plaintiff] dated March 20, 2018 addressed to the Founder, Chairman, and

      CEO of Loan Depot that is substantively identical to the Staley Letter.” Id. (Roark Decl.

      ¶ 26(e)).

 f.   “A letter from plaintiff dated March 20, 2018 addressed to the Executive Vice President

      and CFO of Loan Depot that is substantively identical to the Mozaria Letter.” Id. (Roark

      Decl. ¶ 26(f)).

 g. “A letter from [plaintiff] dated March 20, 2018 addressed to the CEO of Trans Union

      listing an alleged Sofi Lending Corp. account number that was identical in all respects to

      the Barclays CRA Letter.” Id. at 11 (Roark Decl. ¶ 26(g)).

 h. “A letter from [plaintiff] dated March 20, 2018 addressed to the CEO of Sofi Inc. that

      was identical in all respects to the Staley Letter.” Id. (Roark Decl. ¶ 26(h)).

 i. “A letter from [plaintiff] dated March 20, 2018 addressed to the General Counsel of Sofi

      Inc. that was identical in all respects to the Morzaria Letter.” Id. (Roark Decl. ¶ 26(i)).

 j.   “A letter from [plaintiff] dated March 20, 2018 addressed to the CEO of Trans Union

      listing an alleged Discover account number that was identical in all respects to the

      Barclays CRA Letter.” Id. (Roark Decl. ¶ 26(j)).

 k. “A letter from [plaintiff] dated March 19, 2018 addressed to the CEO of Discover

      Financial Services that was identical in all respects to the Staley Letter.” Id. (Roark Decl.

      ¶ 26(k)).




                                               13

                                                                                                      40
Case
 Case5:18-cv-04071-DDC-ADM
       5:18-cv-04071-DDC-ADM Document
                              Document215-1
                                       208 Filed
                                            Filed 08/13/20
                                                  08/28/20 Page
                                                           Page 14
                                                                41 of
                                                                   of 64
                                                                      101




 l. “A letter from [plaintiff] dated March 19, 2018 addressed to the CFO of Discover

    Financial Services that was identical in all respects to the Morzaria Letter.” Id. (Roark

    Decl. ¶ 26(l)).

 m. “A letter from [plaintiff] dated March 20, 2018 addressed to the CEO of Trans Union

    listing an alleged Prosper Marketplace account number that was identical in all respects

    to the Barclays CRA Letter.” Id. (Roark Decl. ¶ 26(m)).

 n. “A letter from [plaintiff] dated March 21, 2018 addressed to ‘David Kimball’ of Prosper

    Marketplace that was identical in all respects to the Staley Letter.” Id. at 12 (Roark Decl.

    ¶ 26(n)).

 o. “A letter from [plaintiff] dated March 21, 2018 addressed to the General Counsel of

    Proper Marketplace that was identical in all respects to the Morzaria Letter.” Id. (Roark

    Decl. ¶ 26(o)).

 p. “A letter from [plaintiff] dated March 20, 2018 addressed to the CEO of Trans Union

    about Marketplace Loan Grantor Trust listing an alleged Loan Depot Account Number

    that was identical in all respects to the Barclays CRA Letter.” Id. (Roark Decl. ¶ 26(p)).

 q. “A letter from [plaintiff] dated March 21, 2018 addressed to Marketplace Loan Grantor

    Trust listing an alleged Loan Depot account number purporting to be a notice of a

    disputed debt under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.” Id.

    (Roark Decl. ¶ 26(q)).

 r. “A letter from [plaintiff] dated March 21, 2018 addressed to Marketplace Loan Grantor

    Trust listing an alleged Loan Depot account number purporting to be a notice of a

    disputed debt under the Fair Debt Collection Practices Act. 15 U.S.C. § 1692 et seq. This

    letter also included a ‘VERIFICATION OF DEBT’ affidavit.” Id. (Roark Decl. ¶ 26(r)).



                                             14

                                                                                                   41
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 15
                                                                  42 of
                                                                     of 64
                                                                        101




       Barclays investigated the April 4, 2018 Trans Union ACDV and the 174 pages of

documents associated with it, described above. Id. (Roark Decl. ¶ 27). Barclays reviewed its

business records about the Loan, plaintiff’s dispute, and the documents requesting verification of

his debt. Id. “Barclays also confirmed [plaintiff’s] demographic information and confirmed that

plaintiff had made a payment on February 24, 2018 that was returned due to insufficient

funds . . . .” Id. And, it confirmed “that [plaintiff] made a payment on March 24, 2018 that was

canceled and returned due to insufficient funds, and that no further payment had been made.” Id.

       “Barclays responded to the April 4, 2018, Trans Union ACDV on April 11, 2018, with

‘Response Code: 22: Updated disputed account information. Additional account information

also updated.’” Id. (Roark Decl. ¶ 28). Specifically, Barclays’s update included the following

information:

       a. Plaintiff’s first name and middle name were updated from “Toni A.” to “Anthony J.”

           Id. (Roark Decl. ¶ 28(a)).

       b. “The Account Status was updated from Code 11 to 71 to reflect that the account was

           no longer in good standing and was 30 days past due.” Id. (Roark Decl. ¶ 28(b)).

       c. Plaintiff’s account balance “was updated from $4771 to $4902 and the Amount Past

           Due to $106.” Id. (Roark Decl. ¶ 28(c)).

       d. “The ‘Date of Account Information’ was updated from March 25, 2018 to April 11,

           2018, [and] the ‘Date of Last Payment’ was updated from March 25, 2018 to March

           28, 2018.” Id. (Roark Decl. ¶ 28(d)).

       e. “The ‘FCRA DOFD [Date of First Delinquency]’ was updated to March 24, 2018 and

           the ‘Compliance Condition Code’ was updated to ‘XC’ to reflect that the FCRA




                                                15

                                                                                                     42
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 16
                                                                  43 of
                                                                     of 64
                                                                        101




          investigation was completed and that the consumer disagrees.” Id. (Roark Decl.

          ¶ 28(e)).

       f. Plaintiff’s “Account History was also updated to reflect a one month delinquency as

          of March 2018.” Id. at 14 (Roark Decl. ¶ 28(f)).

                             The April 6, 2018, Experian ACDV

       “On April 6, 2018, Barclays received an ACDV from Experian.” Doc. 158-1 at 14

(Roark Decl. ¶ 29). This ACDV “listed ‘Dispute Code 1: 112: Consumer states inaccurate

information Provide or confirm complete ID and verify all Account Information.’” Id. (Roark

Decl. ¶ 30). Included with this ACDV “were 131 pages of images of the following”:

       a. “Two letters dated March 20, 2018 addressed to the Chairman of Experian that were

          substantially identical to the Barclays CRA Letter attached to the April 4, 2018 Trans

          Union ACDV.” Id. (Roark Decl. ¶ 31(a)). These letters contained plaintiff’s account

          number with Barclays, and plaintiff had signed one of the letters. Id.

       b. “A letter dated March 21, 2018 addressed to James E. Staley/CEO of Barclays Bank

          Delaware that was identical to the Staley [L]etter attached to the April 4, 2018 Trans

          Union ACDV.” Id. (Roark Decl. ¶ 31(b)). “The letter contained [plaintiff’s] account

          number with Barclays, and was signed by [plaintiff].” Id.

       c. “A letter dated March 21, 2018 addressed to Tushar Morzaria of Barclays Bank

          Delaware that was identical to the Morzaria Letter attached to the April 4, 2018 Trans

          Union ACDV.” Id. at 14–15 (Roark Decl. ¶ 31(c)). “The letter contained plaintiff’s

          account number with Barclays, and was signed by [plaintiff].” Id.

       d. Besides the letters addressed to and involving Barclays, “the April 6, 2018, Experian

          ACDV also included letters largely similar to those directed to the other co-



                                              16

                                                                                                   43
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 17
                                                                  44 of
                                                                     of 64
                                                                        101




           defendants and attached to the April 4, 2018, Trans Union ACDV.” Id. at 15 (Roark

           Decl. ¶ 31(d)).

       While investigating the April 6, 2018, Experian ACDV, Barclays personnel reviewed its

business records about plaintiff’s Loan, his dispute, and the 131 pages of documents he had

supplied. Id. (Roark Decl. ¶ 32). Using separate databases, Barclays confirmed plaintiff’s birth

date, phone number, and address. Id. Also, Barclays confirmed plaintiff’s account was past due.

Id. Barclays responded to the dispute on April 11, 2018 with “Response Code 22: Updated

disputed account information Additional account information was also updated.” Id. (Roark

Decl. ¶ 33). Barclays also provided the following updated information:

       a. Plaintiff’s birth date and telephone number were updated. Id. (Roark Decl. ¶ 33(a)).

       b. Plaintiff’s “Account Status was updated from Code 11 (Good Standing) to Code 71

           (Account 30 days past due date).” Id. (Roark Decl. ¶ 33(b)).

       c. Plaintiff’s Loan balance was updated “from $4771 to $4902 and the Amount Past

           Due was updated to $106, the ‘Actual Payment’ was updated from $110 to $0.” Id. at

           16 (Roark Decl. ¶ 33(c)).

       d. “The ‘Date of Account Information’ was updated from March 25, 2018 to April 11,

           2018, and the ‘Date of Last Payment’ was updated from March 25, 2018 to March 28,

           2018.” Id. (Roark Decl. ¶ 33(d)).

       e. “The ‘FCRA DOFD’ was updated to March 24, 2018, and the ‘Compliance Condition

           Code’ was updated to ‘XC’ to reflect that the FCRA investigation was completed and

           that the consumer disagrees.” Id. (Roark Decl. ¶ 33(e)).

       f. “The Account History was updated to reflect a one month delinquency as of March

           2018.” Id. (Roark Decl. ¶ 33(f)).



                                               17

                                                                                                   44
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 18
                                                                  45 of
                                                                     of 64
                                                                        101




                                     The April 6, 2018, Equifax ACDV

       “On April 6, 2018, Barclays received an ACDV from Equifax.” Doc. 158-1 at 16 (Roark

Decl. ¶ 34). This ACDV “listed ‘Dispute Code 1: 112: Consumer states inaccurate information

Provide or confirm complete ID and verify all Account Information.’” Id. (Roark Decl. ¶ 35). It

also included 92 pages of images of the following documents:

       a. “A letter dated March 20, 2018 addressed to the Chairman and CEO of Equifax that

           [w]as substantially identical to the Barclays CRA Letter attached to the April 4, 2018,

           Trans Union ACDV.” Id. (Roark Decl. ¶ 36(a)).

       b. “A letter dated March 21, 2018 addressed to James E. Staley/CEO of Barclays Bank

           Delaware that was identical to the Staley Letter attached to the April 4, 2018, Trans

           Union ACDV.” Id. at 17 (Roark Decl. ¶ 36(b)). The letter contained plaintiff’s

           account number with Barclays, and plaintiff had signed the letter. Id.

       c. “A letter dated March 21, 2018 addressed to Tushar Morzaria of Barclays Bank

           Delaware that was identical to the Morzaria Letter attached to the April 4, 2018,

           Trans Union ACDV.” Id. (Roark Decl. ¶ 36(c)).

       d. Besides the letters addressed to and involving Barclays, this ACDV “also included

           letters largely similar to those directed to the other co-defendants and attached to the

           April 4, 2018, Trans Union ACDV.” Id. (Roark Decl. ¶ 36(d)).

       During its investigation of the Equifax ACDV dated April 16, 2018, Barclays reviewed

its business records about plaintiff’s account and his dispute, and the 92 pages of documents he

had supplied. Id. (Roark Decl. ¶ 37). Barclays verified plaintiff’s demographic information and

confirmed his account was past due. Id. “Barclays responded to the dispute on April 16, 2018,

with ‘Response Code 22: Updated disputed account information Additional account information



                                                18

                                                                                                      45
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 19
                                                                  46 of
                                                                     of 64
                                                                        101




was also updated.’” Id. at 18 (Roark Decl. ¶ 38). Specifically, Barclays updated the following

information:

       a. Plaintiff’s telephone number was updated. Id. (Roark Decl. ¶ 38(a)).

       b. Plaintiff’s loan balance was updated “from $4771 to $4908, the Amount Past Due

           was updated to $106 and the ‘Actual Payment’ was updated from $110 to $0.” Id.

           (Roark Decl. ¶ 38(b)).

       c. “The Account Status was updated from Code 11 (Good Standing) to 71 (Account 30

           days past due date).” Id. (Roark Decl. ¶ 38(c)).

       d. “The ‘Date of Account Information’ was updated from March 1, 2018 to April 16,

           2018, and the ‘Date of Last Payment’ was updated from March 1, 2018 to March 24,

           2018.” Id. (Roark Decl. ¶ 38(d)).

       e. “The ‘FCRA DOFD’ was updated to March 24, 2018, and the ‘Compliance Condition

           Code’ was updated to ‘XC’ to reflect that the FCRA investigation was completed and

           that the consumer disagrees.” Id. (Roark Decl. ¶ 38(e)).

       f. “The Account History was also updated to reflect a one month delinquency as of

           March 2018.” Id. (Roark Decl. ¶ 38(f)).

                                    The May 8, 2018, Trans Union ACDV

       “On May 8, 2018, Barclays received an ACDV from Trans Union.” Doc. 158-1 at 18

(Roark Decl. ¶ 39). This ACDV “listed ‘Dispute Code 1: 112: Consumer states inaccurate

information Provide or confirm complete ID and verify all Account Information.’” Id. (Roark

Decl. ¶ 40). This ACDV included 79 pages of images, consisting of the following:

       a. “A letter dated April 25, 2018 addressed to James E. Staley/CEO of Barclays Bank

           Delaware that was largely similar to the Staley Letter attached to the April 4, 2018,



                                                19

                                                                                                   46
Case
 Case5:18-cv-04071-DDC-ADM
       5:18-cv-04071-DDC-ADM Document
                              Document215-1
                                       208 Filed
                                            Filed 08/13/20
                                                  08/28/20 Page
                                                           Page 20
                                                                47 of
                                                                   of 64
                                                                      101




      Trans Union ACDV, but with several differences (the ‘Second Staley Letter’).” This

      letter provided:

          I have received two letters from your Delaware Post [O]ffice Boxes, 8833
          & 8893 in response to my initial contact with your company regarding this
          particular matter. Your organization continues to ignore my requests for
          confirmation. Not that a loan was taken out in my name, but whether that
          ‘loan’ was even funded legally AND the failure of BARCLAYS not
          disclosing the fact that no money from their accounts fund any of your
          ‘loans’. ‘Fraud vitiates the most solemn Contracts, documents and even
          judgments’ U.S. v. Throckmorton, 98 US 61, at pg. 65. Therefore your
          institution’s fraud nullifies any ‘loan agreement’ I may have signed. The
          fraud I am writing of is the pretend loan agreement. This ‘money’, along
          with the exorbitant interest, came from someones imagination and not from
          any genuine funds of BARCLAYS. Clearly ILLEGAL! Clearly FRAUD!

          Further, you did not answer any of the points in my letter of March 21, 2018.
          I’m not even sure you received it or was made aware. Nor did you sign the
          affidavit. For these reasons, I am including them once again. Prove under
          oath the ‘loan’ was funded legally from BARCLAYS accounts and that you
          all disclosed that information to me prior to the signing of the loan . . . .

          If you cannot verify this debt by the above listed means, then what right do
          you have, under the Fair Debt Collection Practices Act 15 USC§ 1692, to
          even send me a letter, or have a letter sent to me? Are you committing mail
          fraud?

   Id. at 19 (Roark Decl. ¶ 41(a)).

   b. “A letter dated April 25, 2018 addressed to ‘Tushar Morzario’/CFO of Barclays Bank

      Delaware that was largely similar to the Morzaria Letter attached to the April 4, 2018,

      Trans Union ACDV but with the same additional paragraphs quoted above.” Id. at 20

      (Roark Decl. ¶ 41(b)).

   c. “In addition to the letters addressed to and involving Barclays, the May 8, 2018,

      Trans Union ACDV also included letters similar to those directed to other co-

      defendants and attached to the April 4, 2018, Trans Union ACDV.” Id. (Roark Decl.

      ¶ 41(c)).



                                           20

                                                                                                47
    Case
     Case5:18-cv-04071-DDC-ADM
           5:18-cv-04071-DDC-ADM Document
                                  Document215-1
                                           208 Filed
                                                Filed 08/13/20
                                                      08/28/20 Page
                                                               Page 21
                                                                    48 of
                                                                       of 64
                                                                          101




       “In the course of investigating the May 8, 2018, Trans Union ACDV, Barclays personnel

reviewed its business records relating to the Loan, [plaintiff’s] dispute and the related 79 pages

of documents.” Id. (Roark Decl. ¶ 42). Barclays verified plaintiff’s demographic information in

separate databases and confirmed that his account accurately was reporting as past due. Id.

“Barclays responded to the dispute on May 21, 2018 with ‘Response Code 22: Updated disputed

account information Additional account information was also updated.’” Id. (Roark Decl. ¶ 43).

It updated the following information:

       a. The balance on plaintiff’s loan was updated “from $4921 to $4954, the ‘Amount Past

           Due’ was updated from $319 to $212 and the ‘Actual Payment’ was updated to $0.4

           Id. (Roark Decl. ¶ 43(a)).

       b. “The Account Status was updated to 80, reflecting the account was 90 days past the

           due date.” Id. (Roark Decl. ¶ 43(b)).

       c. “The ‘Date of Account Information’ was updated from April 25, 2018 to May 10,

           2018, and the ‘Date of Last Payment’ was updated from March 25, 2018 to March 24,

           2018.” Id. at 21 (Roark Decl. ¶ 43(c)).

       d. “The ‘FCRA DOFD’ was updated from February 22, 2018 to March 24, 2018 and the

           ‘Compliance Condition Code’ was updated to ‘XC’ to reflect that the FCRA

           investigation was completed and that the consumer disagrees.” Id. (Roark Decl.

           ¶ 43(d)).

       e. “The Account History was confirmed to reflect a two month delinquency as of April

           2018.” Id. (Roark Decl. ¶ 43(e)).



4
         It’s not evident from the summary judgment facts why the “amount past due” decreased from
$319 to $212 when plaintiff hadn’t made any payments since January 2018. But plaintiff doesn’t dispute
this fact, and it doesn’t affect the court’s analysis of defendant’s summary judgment motion.

                                                  21

                                                                                                         48
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 22
                                                                  49 of
                                                                     of 64
                                                                        101




                                   The May 13, 2018, Trans Union ACDV

       On May 13, 2018, Barclays received an ACDV from Trans Union. Doc. 158-1 at 21

(Roark Decl. ¶ 44). This ACDV “listed Dispute Code 1: ‘039: Insurance claim delayed Verify

Account Status, Payment Rating, Amount Past Due, Current Balance and Account History’

and[ ] Dispute Code 2: 103: ‘Claims true identity fraud, account fraudulently opened Provide or

confirm complete ID.’” Id. (Roark Decl. ¶ 45). Included with this ACDV were 84 pages of

images consisting of the following:

       a. “A letter dated March 21, 2018 addressed to James E. Staley/CEO of Barclays Bank

           Delaware that was identical to the Second Staley Letter attached to the May 8, 2018,

           Trans Union ACDV.” Id. (Roark Decl. ¶ 46(a)). “This letter contained [plaintiff’s]

           account number with Barclays.” Id.

       b. “A letter dated April 25, 2018 addressed to Tushar Morzaria of Barclays Bank

           Delaware that was identical to the Second Morzaria Letter attached to the May 8,

           2018, Trans Union ACDV.” Id. at 22 (Roark Decl. ¶ 46(b)).

       c. Letters similar to those directed to other defendants and attached to the April 4, 2018,

           Trans Union ACDV. Id. (Roark Decl. ¶ 46(c)).

       “In the course of investigating the May 13, 2018 Trans Union ACDV, Barclays personnel

reviewed its business records” about the Loan and plaintiff’s dispute, including the letter he had

submitted with it. Id. (Roark Decl. ¶ 47). Barclays noted that plaintiff had sent the letter to its

former CEO, “and that he had sent similar letters to Barclays’ executives before requesting

verification of his debt and that he had made multiple disputes regarding his liability on the

Loan.” Id. “Barclays personnel also reviewed plaintiff’s Loan application and account

agreement.” Id. It verified plaintiff’s name, phone number, and email address. Id.



                                                 22

                                                                                                      49
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 23
                                                                  50 of
                                                                     of 64
                                                                        101




       Because this ACDV provided that plaintiff had asserted identity theft, Barclays verified

that plaintiff account was valid by confirming: “(1) that the IP address on his loan application

pinged to Topeka, Kansas,” (2) “that [plaintiff’s] income verification documents came from his

actual employer,” (3) “that all calls relating to his account came from the number on [plaintiff’s]

file,” and (4) “that all voices on recordings of calls to Barclays” about the “account were the

same.” Id. at 22–23 (Roark Decl. ¶ 48). “Barclays responded to the dispute on May 30, 2018

with ‘Response Code 22: Updated disputed account information Additional account information

was also updated.’” Id. at 23 (Roark Decl. ¶ 49). Specifically, Barclays updated the following:

       a. Plaintiff’s first name and middle name were updated from “‘Toni. A.’ to ‘Anthony

           J.’” Id. (Roark Decl. ¶ 49(a)).

       b. The balance on plaintiff’s loan was updated “from $4921 to $4965 and the ‘Actual

           Payment’ was updated to $0.” Id. (Roark Decl. ¶ 49(b)).

       c. “The Account Status was updated to 80, reflecting the account was 90 days past due.”

           Id. (Roark Decl. ¶ 49(c)).

       d. “The ‘Date of Account Information’ was updated from April 25, 2018 to May 30,

           2018, [and] the ‘Date of Last Payment’ was updated from March 25, 2018 to March

           24, 2018.” Id. (Roark Decl. ¶ 49(d)).

       e. “The ‘FCRA DOFD’ was updated from February 22, 2018 to March 25, 2018, and

           the ‘Compliance Condition Code’ was updated to ‘XC’ to reflect that the FCRA

           investigation was completed and that the consumer disagrees.” Id. (Roark Decl.

           ¶ 49(e)).

       f. “The Account History was updated to reflect a two month delinquency as of April

           2018.” Id. (Roark Decl. ¶ 49(f)).



                                                23

                                                                                                      50
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 24
                                                                  51 of
                                                                     of 64
                                                                        101




                               The May 16, 2018, Experian ACDV

       “On May 16, 2018 Barclays received an ACDV from Experian.” Doc. 158-1 at 24

(Roark Decl. ¶ 50). This ACDV “listed ‘Dispute Code 1: 112: Consumer states inaccurate

information Provide or confirm complete ID and verify all Account Information.’” Id. (Roark

Decl. ¶ 51). This ACDV included 82 pages of images consisting of the following:

       a. “A letter dated April 25, 2018 addressed to James E. Staley/CEO of Barclays Bank

           Delaware that was identical to the Second Staley Letter attached to the May 8, 2018

           Trans Union ACDV. The letter contained [plaintiff’s] account number with

           Barclays.” Id. (Roark Decl. ¶ 52(a)).

       b. “A letter dated April 25, 2018 addressed to Tushar Morzaria of Barclays Bank

           Delaware that was identical to the Second Morzaria Letter attached to the May 8,

           2018, Trans Union ACDV.” Id. (Roark Decl. ¶ 52(b)).

       c. “In addition to the letters addressed to and involving Barclays, the May 13, 2018

           Trans Union ACDV also included letters largely similar to those directed to the other

           co-defendants and attached to the April 4, 2018, [ ] Trans Union ACDV.” Id. (Roark

           Decl. ¶ 52(c)).

       While investigating the Experian ACDV of May 16, 2018, Barclays personnel reviewed

its records, including the letters plaintiff had submitted. Id. at 25 (Roark Decl. ¶ 53). Barclays

noted that “the letter was addressed to Barclays’ CEO, and that [plaintiff] had sent similar letters

to Barclays’ executives before requesting verification of his debt.” Id. It reviewed plaintiff’s

Loan application and agreement, and “confirmed that [plaintiff] had disputed his non-liability for

the account before.” Id. Barclays verified plaintiff’s demographic information. Id. It also

confirmed that his account was past due. Id. “Barclays responded to the dispute on May 30,



                                                 24

                                                                                                       51
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 25
                                                                  52 of
                                                                     of 64
                                                                        101




2018 with ‘Response Code 22: Updated disputed account information Additional account

information was also updated.’” Id. (Roark Decl. ¶ 54). Specifically, Barclays updated the

following:

       a. Plaintiff’s birth date and phone number. Id. (Roark Decl. ¶ 54(a)).

       b. Plaintiff’s loan balance was updated “from $4921 to $4965.” Id. (Roark Decl.

             ¶ 54(b)).

       c. “The Account Status was updated to 80, reflecting the account was 90 days past due.”

             Id. (Roark Decl. ¶ 54(c)).

       d. “The ‘Date of Account Information’ was updated from April 25, 2018 to May 30,

             2018, and the ‘Date of Last Payment’ was updated to March 24, 2018.” Id. (Roark

             Decl. ¶ 54(d)).

       e. “The ‘FCRA DOFD’ was updated to March 25, 2018 and the ‘Compliance Condition

             Code’ was updated to ‘XC’ to reflect that the FCRA investigation was completed and

             that the consumer disagrees.” Id. at 26 (Roark Decl. ¶ 54(e)).

       f. “The Account History was also updated to reflect a two month delinquency as of

             April 2018.” Id. (Roark Decl. ¶ 54(f)).

                                 The May 16, 2018, Equifax ACDV

       “On May 16, 2018 Barclays received an ACDV from Equifax.” Doc. 158-1 at 26 (Roark

Decl. ¶ 55). This ACDV “listed ‘Dispute Code 103: Claims true identity fraud, account

fraudulently opened. Provide of confirm complete ID.’” Id. (Roark Decl. ¶ 56). Included with

the ACDV was an image of “[a] letter dated April 25, 2018 addressed to Tushar Morzaria of

Barclays Bank Delaware that was identical to the Second Morzaria Letter attached to the May 8,

2018 Trans Union ACDV.” Id. (Roark Decl. ¶ 57(a)). While investigating the Equifax ACDV



                                                 25

                                                                                                  52
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 26
                                                                  53 of
                                                                     of 64
                                                                        101




dated May 16, 2018, Barclays reviewed its business records about plaintiff’s Loan and his

dispute. Id. (Roark Decl. ¶ 58). It noted that plaintiff had “made multiple disputes” about his

liability on the Loan and had requested “verification of the Loan.” Id. Barclays personnel also

reviewed plaintiff’s Loan application and account agreement. Id. It verified his name, phone

number, and email address in separate databases. Id. at 27 (Roark Decl. ¶ 58). “Barclays

responded to the dispute on May 30, 2018 with ‘Response Code 23: Disputed information

accurate. Updated account information unrelated to the dispute.’” Id. (Roark Decl. ¶ 59).

Specifically, Barclays updated the following:

       a.   Plaintiff’s telephone number. Id. at 27 (Roark Decl. ¶ 59(a)).

       b. The balance of plaintiff’s loan was updated “from $4908 to $4965 and the Amount

            Past Due from $106 to $319.” Id. (Roark Decl. ¶ 59(b)).

       c. “The Account Status was updated to 80, reflecting the account was 90 days past the

            due date.” Id. (Roark Decl. ¶ 59(c)).

       d. “The ‘Date of Account Information’ was updated from April 27, 2018 to May 30,

            2018, and the ‘Date of Last Payment’ was updated from March 1, 2018 to March 24,

            2018.” Id. (Roark Decl. ¶ 59(d)).

       e. “The ‘FCRA DOFD [Date of First Delinquency] field’ was updated from March 1,

            2018 to March 25, 2018, and the ‘Compliance Condition Code’ was updated to ‘XC’

            to reflect that the FCRA investigation was completed and that the consumer

            disagrees.” Id. (Roark Decl. ¶ 59(e)).

       f. “The Account History was also updated to reflect a two month delinquency as of

            April 2018.” Id. (Roark Decl. ¶ 59(f)).




                                                26

                                                                                                  53
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 27
                                                                  54 of
                                                                     of 64
                                                                        101




                               The May 17, 2018, Equifax ACDV

       “On May 17, 2018 Barclays received an ACDV from Equifax.” Doc. 158-1 at 28 (Roark

Decl. ¶ 60). This ACDV “listed ‘Dispute Code 1: 112: Consumer states inaccurate information

Provide or confirm complete ID and verify all Account Information.’” Id. (Roark Decl. ¶ 61).

This ACDV included six pages of images of a “letter addressed to and regarding Sofi Inc. that

was largely similar to those directed to the other co-defendants and attached to the April 4, 2018

Trans Union ACDV.” Id. (Roark Decl. ¶ 62(a)). While investigating this ACDV, Barclays

reviewed its business records about plaintiff’s Loan, his dispute, and the letter he attached

requesting verification of his debt, noting that “he had done so before.” Id. (Roark Decl. ¶ 63).

Barclays confirmed plaintiff’s demographic information and confirmed that plaintiff made

payments on February 24, 2018 and March 24, 2018, both of which were returned because of

insufficient funds in his account. Id. It confirmed that “no further payment had been made.” Id.

       “Barclays responded to the dispute on May 30, 2018 with ‘Response Code 22: Updated

disputed account information Additional account information was also updated.’” Id. (Roark

Decl. ¶ 64). Specifically, Barclays updated the following information:

       a. Plaintiff’s telephone number. Id. at 29 (Roark Decl. ¶ 64(a)).

       b. “The balance on [plaintiff’s] loan was updated from $4908 to $4965 and the Amount

           Past Due was updated from $106 to $319.” Id. (Roark Decl. ¶ 64(b)).

       c. “The Account Status was updated to 80, reflecting the account was 90 days past due.”

           Id. (Roark Decl. ¶ 64(c)).

       d. “The ‘Date of Account Information’ was updated from April 14, 2018 to May 30,

           2018, and the ‘Date of Last Payment’ was updated from March 1, 2018 to March 24,

           2018.” Id. (Roark Decl. ¶ 64(d)).



                                                 27

                                                                                                     54
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 28
                                                                  55 of
                                                                     of 64
                                                                        101




        e. “The ‘FCRA DOFD’ was updated from March 1, 2018 to March 25, 2018, and the

            ‘Compliance Condition Code’ was updated from ‘XC’ to reflect that the FCRA

            investigation was completed and that the consumer disagrees.” Id. (Roark Decl.

            ¶ 64(e)).

        f. “The Account History was also updated to reflect a two month delinquency as of

            April 2018.” Id. (Roark Decl. ¶ 64(f)).

                                          Plaintiff’s Suit Against Barclays

        The Complaint asserts that Barclays violated § 1681s-2(b) of the FCRA. Doc. 141 at 13–

16 (Second Am. Compl. ¶¶ 49–59). The Complaint alleges that Barclays failed to “report”

accurate information about his Loan to CRAs, and that it failed to investigate after receiving

notice of a dispute of information from CRAs. Id. Plaintiff seeks statutory damages of $1,000.

Id. at 16 (Second Am. Compl. ¶ 58). He also seeks $5,000 in punitive damages. Id. at 24

(Second Am. Compl.); Doc. 158-4 at 10–11 (Pl. Dep. 61:13–62:13). He seeks no actual

damages, however. Doc. 158-4 at 10 (Pl. Dep. 61:13–62:3). He also testified that he has not

sustained any emotional distress because of his claim. Id. at 11 (Pl. Dep. 63:6–64:24).

        B. Plaintiff’s Affidavit

        Although plaintiff fails to controvert any of the facts asserted in Barclays’s Memorandum

in Support of Motion for Summary Judgment, he nonetheless has supplied an affidavit

supporting his Opposition. Doc. 176 at 10. In it, plaintiff testifies that he “served

Barclays . . . with demands for verification of the debt.” Id. (Pl. Aff. ¶ 3). He testifies he never

“received a lawfully verified response” from Barclays. Id. (Pl. Aff. ¶ 4). Plaintiff also denies

“receiving a written signed agreement,” and denies “that the alleged debt is [his] debt.” And, he

testifies, if the debt is his debt, he “den[ies] that it is a valid debt.” Id. (Pl. Aff. ¶¶ 5–6). If it is a


                                                     28

                                                                                                               55
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 29
                                                                  56 of
                                                                     of 64
                                                                        101




valid debt, he testifies that he “den[ies] the amount . . . .” Id. (Pl. Aff. ¶ 8). Barclays asks the

court to strike this affidavit. Doc. 182 at 7–9.

        When deciding “whether a material issue of fact exists, an affidavit may not be

disregarded because it conflicts with the affiant’s prior sworn statements.” Franks v. Nimmo,

796 F.2d 1230, 1237 (10th Cir. 1986) (quoting 10A Charles A. Wright, Arthur Miller, & Mary

Kay Kane, Federal Practice and Procedure § 2738, at 473–74 (2d 1983)) (further citation

omitted). But a court “will disregard a contrary affidavit” when . . . it constitutes an attempt to

create a sham fact issue.” Id. (citations omitted). When deciding whether an affidavit creates

merely a sham fact issue, the pertinent factors include “whether the affiant was cross-examined

during his earlier testimony, whether the affiant had access to the pertinent evidence at the time

of his earlier testimony or whether the affidavit was based on newly discovered evidence, and

whether the earlier testimony reflects confusion which the affidavit attempts to explain.” Id.

“[C]onclusory and self-serving affidavits are not sufficient” to create a genuine factual issue.

Hall, 935 F.2d at 1111.

        Here, the analysis is simpler because plaintiff’s Opposition never relies on this affidavit.

But, to the extent plaintiff might contend that this affidavit creates a factual dispute, the court

strikes the testimony in it. Plaintiff had access to all the information in the record when Barclays

deposed him. And, his affidavit does not try to explain any confusion in earlier testimony. The

court thus disregards plaintiff’s testimony in his affidavit denying “the alleged account is [his]

debt,” that he denies his debt is “valid,” and that he “den[ies] the amount sued for.” Doc. 176 at

10. These conclusory and self-serving statements are insufficient to create a genuine dispute of

material fact. See Murray v. City of Sapulpa, 45 F.3d 1417, 1422 (10th Cir. 1995) (concluding




                                                   29

                                                                                                       56
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 30
                                                                  57 of
                                                                     of 64
                                                                        101




“merely conclusory” affidavits providing no factual bases for the inferences asserted cannot

preclude summary judgment).

       C. Analysis

       The court first addresses Barclays’s Motion for Summary Judgment against plaintiff’s

FCRA claim. Concluding that Barclays is entitled to summary judgment against this claim, the

court turns to Barclays’s breach of contract counterclaim against plaintiff.

             1. Barclays’s Motion for Summary Judgment Against Plaintiff’s FCRA Claim
                (Doc. 157).

       The Complaint alleges an FCRA violation under 15 U.S.C. § 1681 (Count 3). Doc. 141

at 13–16 (Second Am. Compl. ¶¶ 49–59). “Congress enacted [the] FCRA in 1970 to ensure fair

and accurate credit reporting, promote efficiency in the banking system, and protect consumer

privacy.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52 (2007). Among other things, the

FCRA imposes various obligations on “furnishers” who provide financial and credit information

to CRAs. See Chiang v. Verizon New England Inc., 595 F.3d 26, 35 (1st Cir. 2010); 15 U.S.C.

§ 1681s-2.

       If a furnisher’s negligence violates the FCRA, a consumer can recover his actual

damages. Llewellyn v. Allstate Home Loans, Inc., 711 F.3d 1173, 1179 (10th Cir. 2013) (citing

15 U.S.C. § 1681o(a)). The FCRA also permits a consumer to recover statutory and punitive

damages if the violation was “willful.” 15 U.S.C. § 1681n(a); see also Llewellyn, 711 F.3d at

1179 (“‘Under § 1681n(a), however, the consumer need not prove actual damages if the violation

is willful, but may recover punitive damages and statutory damages ranging from $100 to

$1,000.’” (quoting Birmingham v. Experian Info. Sols., Inc., 633 F.3d 1006, 1009 (10th Cir.

2011))).




                                                30

                                                                                                 57
    Case
     Case5:18-cv-04071-DDC-ADM
           5:18-cv-04071-DDC-ADM Document
                                  Document215-1
                                           208 Filed
                                                Filed 08/13/20
                                                      08/28/20 Page
                                                               Page 31
                                                                    58 of
                                                                       of 64
                                                                          101




        Although the Complaint is unclear, the court construes it as alleging a violation of 15

U.S.C. § 1681s-2(b).5 Doc. 158 at 40 n.4. This provision of the FCRA imposes certain

requirements on a furnisher of information “who has received notice of a dispute from a

CRA . . . .” Llewellyn, 711 F.3d at 1178 (emphasis added). This provision requires the furnisher

to:

        (1) investigate the disputed information; (2) review all relevant information
        provided by the CRA; (3) report the results of the investigation to the CRA; (4)
        report the results of the investigation to all other CRAs if the investigation reveals
        that the information is incomplete or inaccurate; and (5) modify, delete, or
        permanently block the reporting of the disputed information if it is determined to
        be inaccurate, incomplete, or unverifiable.

Id. at 1178–79 (quoting Pinson v. Equifax Credit Info. Servs., Inc., 316 F. App’x 744, 750 (10th

Cir. 2009)); see also 15 U.S.C. § 1681s-2(b)(1)(A)–(E). If a furnisher fails to comply with its

obligations under § 1681s-2(b), the FCRA authorizes a consumer to assert a private cause of

action. Chiang, 595 F.3d at 36; Tilley, 603 F. Supp. 2d at 1322.

        Barclays asserts that it is entitled to summary judgment for three independent reasons:

(1) Barclays “furnished accurate information” about plaintiff’s Loan “in response to the disputes

received from CRAs,” (2) “Barclays conducted separate objectively reasonable investigations in

responding to each dispute received from CRAs,” and (3) Barclays never “willfully violate[d] the

FCRA,” so there is no triable issue on punitive damages. Doc. 158 at 41. The court addresses

these arguments, in turn, below.


5
        This interpretation makes sense because the FCRA’s requirement in § 1681s-2(a) that a furnisher
provide accurate information to CRAs does not create a private cause of action for a consumer to assert
against a furnisher of credit information. See Chiang, 595 F.3d at 35 (noting that only § 1681s-2(b), but
not § 1681s2(a), confers a private right of action); see also Tilley v. Global Payments, Inc., 603 F. Supp.
2d 1314, 1322 (D. Kan. 2009) (“Significantly, Congress did not create a private right of action for
violations of § 1681s-2(a). These duties can only be enforced by governmental agencies and officials.”).




                                                    31

                                                                                                              58
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 32
                                                                  59 of
                                                                     of 64
                                                                        101




               a. The Undisputed Summary Judgment Facts Show that Barclays
                  Responded to Disputes Received from CRAs with Accurate Account
                  Information.

       Section 1681-2(b) of the FCRA requires a furnisher to modify, delete, or permanently

block the reporting of disputed information if it is determined to be inaccurate, incomplete, or

cannot be verified. 15 U.S.C. § 1681s-2(b)(1)(E). To prevail on a section 1681s-2(b) claim, a

plaintiff must demonstrate “actual inaccuracies that a furnisher’s objectively reasonable

investigation would have been able to discover.” Chiang, 595 F.3d at 29–30. In other words, no

triable issue exists if the undisputed facts show that Barclays furnished accurate information to

the CRAs about plaintiff’s loan. See Llewellyn, 711 F.3d at 1185–86 (considering whether

defendant had adduced sufficient evidence that it had furnished accurate information to CRA to

affirm district court’s decision granting summary judgment).

       Barclays asserts it provided accurate information to the CRAs about plaintiff’s loan.

Specifically, Barclays argues, the undisputed facts show that: (1) plaintiff applied for and

received a personal loan from Barclays, (2) plaintiff agreed to the terms and conditions of the

Loan, (3) plaintiff received the Loan proceeds in the bank account into which he had asked

Barclays to deposit the funds, and (4) plaintiff made only three payments before he stopped

making payments and defaulted. Doc. 158 at 43. After defaulting, Barclays asserts, plaintiff

“flooded” Barclays and the CRAs with eight disputes and 650 pages of documents. Id. But none

of these disputes or documents, Barclays contends, “contradicted the simple fact that [plaintiff]

was responsible for the Loan, and that he failed to make timely payments” under the Loan’s

terms. Id. So, Barclays argues, it deserves summary judgment because the evidence shows that

it furnished accurate information to CRAs about plaintiff’s Loan. Id. at 42.




                                                32

                                                                                                    59
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 33
                                                                  60 of
                                                                     of 64
                                                                        101




       Plaintiff’s Complaint alleges that Barclays inaccurately reported to the CRAs that he had

an account balance, when it should have reported a zero balance. Doc. 141 at 15 (Second Am.

Compl. ¶ 54). But plaintiff has adduced no evidence that Barclays furnished inaccurate

information to the CRAs. The summary judgment record shows that plaintiff applied for—and

Barclays approved—a $5,000 personal Loan. Doc. 158-4 at 4–5 (Pl. Dep. 21:23–22:1); Doc.

158-1 at 3–4 (Roark Decl. ¶¶ 5–7). The summary judgment record also shows that plaintiff

agreed to the Loan’s terms and conditions, including repayment of the $5,000 principal amount,

plus interest. Doc. 158-4 at 6 (Pl. Dep. 26:24–28:14). Finally, the summary judgment record

shows, plaintiff made just three payments of $110 each. Id. at 6–7 (Pl. Dep. 28:15–30:24); Doc.

158-1 at 6 (Roark Decl. ¶¶ 12–14, 18). The outstanding balance on the Loan—at the time

Barclays filed its motion—was $5,629.33. Doc. 158-1 at 6 (Roark Decl. ¶ 20).

       Plaintiff’s Opposition asserts that he “properly demanded validation of the alleged debt”

and that Barclays failed to respond to his demand. Doc. 176 at 2. But, as a matter of law,

Barclays had no obligation to “verify” plaintiff’s loan. Plaintiff has not asserted an FDCPA

claim against Barclays, nor could he. Barclays is the original creditor for plaintiff’s Loan. Doc.

158-1 at 5 (Roark Decl. ¶ 11). It thus cannot qualify as a “debt collector” under 15 U.S.C.

§ 1692a(6) of the FDCPA. See Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718, 1721

(2017) (“[T]hird party debt collection agents generally qualify as ‘debt collectors’ under the

relevant statutory language, while those who seek to collect for themselves loans they originated

generally do not.”); see also Ladouceur v. Wells Fargo, 682 F. App’x 649, 652 (10th Cir. 2017)

(noting that a debt collector for purposes of the FDCPA does not include the consumer’s

creditors). Because Barclays is not a “debt collector” under the FDCPA, it has no obligation to

“verify” plaintiff’s debt. 15 U.S.C. § 1692g(b) (“If the consumer notifies the debt collector in



                                                33

                                                                                                     60
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 34
                                                                  61 of
                                                                     of 64
                                                                        101




writing . . . that the debt . . . is disputed, . . . the debt collector shall cease collection of the

debt . . . until the debt collector obtains verification of the debt . . . and a copy of such

verification . . . is mailed to the consumer by the debt collector.”); see also Maynard v. Cannon,

401 F. App’x 389, 396–97 (10th Cir. 2010) (discussing debt collectors’ verification obligations

under § 1692(g)). Barclays’s alleged failure to “verify” plaintiff’s loan does not preclude the

court from entering summary judgment against plaintiff’s FCRA claim.

        Plaintiff’s Opposition also asserts that Barclays “has failed to prove that it owns any

alleged account receivables” and “fail[ed] to show it is a holder in due course.” Doc. 176 at 2.

The court disagrees. Barclays has adduced evidence that it is the originator of plaintiff’s Loan

and that it “owns the right to collection and future receivables on the Loan balance.” Doc. 185-1

at 5, 6–7 (Roark Decl. ¶¶ 11, 21). It’s not clear what plaintiff means when he invokes the

familiar term “holder in due course.” Doc. 176 at 2. Under the Uniform Commercial Code, a

“‘holder in due course’ means a holder who gave value, in good faith, and without notice that the

instrument is overdue, contains any irregularities, has been dishonored, or is subject to defenses.”

Fifth Third Bank v. Canyon Crest Ins. Servs., Inc., No. 09-2440-CM, 2013 WL 12250855, at *3

(D. Kan. Jan. 4, 2013) (citing U.C.C. § 3-302; and then citing Kan. Stat. Ann. § 84-3-302). But

that definition doesn’t apply here because Barclays never purchased the Loan, nor has it sold or

assigned the Loan. Doc. 185-1 at 5–7 (Roark Decl. ¶¶ 11, 21). This effort to invoke the holder

in due course concept creates no triable issue whether Barclays has violated the FCRA.

        Because plaintiff has adduced no evidence that Barclays furnished inaccurate information

about plaintiff’s Loan balance to CRAs, there is no triable issue whether Barclays violated the

FCRA. The court thus grants summary judgment against plaintiff’s FCRA claim that Barclays

violated its duty as a furnisher. See Nagim v. Equifax Info. Servs., 446 F. App’x 105, 107 (10th



                                                     34

                                                                                                        61
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 35
                                                                  62 of
                                                                     of 64
                                                                        101




Cir. 2011) (affirming district court’s decision granting summary judgment because plaintiff

failed to adduce evidence refuting defendants’ evidence that plaintiff’s credit reports were

“accurate at all times and that they followed proper procedures in reinvestigating the

information”).

                 b. The Undisputed Summary Judgment Facts Show Barclays Conducted a
                    Reasonable Investigation into Each of the Disputes Received from CRAs
                    About Plaintiff’s Account.

       Next, Barclays asserts it deserves summary judgment against plaintiff’s FCRA claim for

a second independent reason: the summary judgment record shows it conducted objectively

reasonable investigations into each of plaintiff’s disputes that Barclays received from CRAs.

Doc. 158 at 47. So, Barclays contends, it is entitled to summary judgment against plaintiff’s

FCRA claim. The court agrees.

       A furnisher’s duty to investigate a dispute under the FCRA “arises only after a CRA

notifies the furnisher of a dispute . . . .” Willis v. Capital One Corp., 611 F. App’x 500, 502

(10th Cir. 2015); see also Llewellyn, 711 F.3d at 1178 (noting that § 1681s-2b of the FCRA

imposes certain requirements on a furnisher of information “who has received notice of a dispute

from a CRA” (emphasis added)). When a furnisher receives a dispute notice from a CRA, it

must undertake a reasonable investigation of the dispute. Maiteki v. Marten Transp. Ltd., 828

F.3d 1272, 1275 (10th Cir. 2016). The Tenth Circuit has defined a “‘reasonable’ investigation”

as “‘one that a reasonably prudent person would undertake under the circumstances.’” Id.

(quoting Seamans v. Temple Univ., 744 F.3d 853, 864 (3d Cir. 2014)).

       Whether an investigation was reasonable under the FCRA “‘turns on what relevant

information was provided to a furnisher by the CRA giving notice of a dispute.’” Id. (quoting

Boggio, 696 F.3d at 617; and then quoting Chiang, 595 F.3d at 38 (“‘[A] more limited



                                                 35

                                                                                                   62
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 36
                                                                  63 of
                                                                     of 64
                                                                        101




investigation may be appropriate when CRAs provide the furnisher with vague or cursory

information about a consumer’s dispute.’”)); see also Gorman v. Wolpoff & Abramson, LLP, 584

F.3d 1147, 1160 (9th Cir. 2009) (“Congress could not have intended to place a burden on

furnishers continually to reinvestigate a particular transaction, without any new information or

other reason to doubt the result of the earlier investigation . . . .”). “‘[T]he reasonableness of the

investigation is to be determined by an objective standard,’” and “‘[t]he burden of showing the

investigation was unreasonable is on the plaintiff.’” Maiteki, 828 F.3d at 1275 (quoting Chiang,

595 F.3d at 37).

       The Tenth Circuit has recognized that “‘[w]hether a defendant’s investigation is

reasonable is a factual question normally reserved for trial[.]’” Id. (quoting Westra v. Credit

Control of Pinellas, 409 F.3d 825, 827 (7th Cir. 2005)). But “summary judgment [also] is proper

if the reasonableness of the defendant’s procedures is beyond question.” Id. (quoting Westra,

409 F.3d at 827). When appropriate circumstances are present, “circuit courts have affirmed

summary judgments on § 1681s-2(b) claims . . . .” Id. (first citing Chiang, 595 F.3d at 38–39;

then citing Gorman, 584 F.3d at 1161; and then citing Westra, 409 F.3d at 827); see also id. at

1276–77 (affirming summary judgment against FCRA claim because plaintiff had not carried his

burden to show that a reasonable jury could conclude from the undisputed facts that defendant’s

investigation of the dispute was unreasonable).

       Plaintiff has adduced no evidence supporting a triable issue whether Barclays failed to

abide by the requirements § 1681s-2b imposes. For each dispute Barclays received from a CRA,

it reviewed plaintiff’s dispute, his Loan records, and the documents requesting verification of his

debt. It reviewed each ACDV it received, the “Dispute Codes” listed, and the attached

“supporting” images of documents. Barclays verified plaintiff’s account information to ensure



                                                  36

                                                                                                         63
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 37
                                                                  64 of
                                                                     of 64
                                                                        101




the information in the ACDV matched Barclays’s record of plaintiff’s Loan. After completing

each investigation, Barclays responded with accurate information to each CRA and updated the

“Compliance Condition Code” to “XC” to reflect that Barclays had completed its FCRA

investigation and that plaintiff disagreed with its conclusion. When plaintiff claimed identity

fraud in the May 13, 2016, Trans Union ACDV and May 16, 2018, Equifax ACDV, Barclays

verified plaintiff’s loan by confirming “(1) that the IP address on [plaintiff’s] loan application

pinged to Topeka, Kansas” (2) “that [plaintiff’s] income verification documents came from his

actual employer,” (3) “that all calls relating to his account came from the number on [plaintiff’s

file,” and (4) “that all voices on recordings of calls to Barclays” about the account were the

same. Doc. 158-4 at 22–23 (Roark Decl. ¶ 48). Barclays asserts that its investigations were

“reasonable under the circumstances.” Doc. 158 at 49. It contends that each investigation

confirmed that Barclays’s records were consistent with the information it furnished to the CRAs,

and plaintiff’s disputes never caused Barclays to doubt the accuracy of its records. Id. at 50.

       Plaintiff never disputes these facts or the reasonableness of Barclays’s investigations into

his disputes. As explained above, a “‘reasonable’ investigation is ‘one that a reasonably prudent

person would undertake under the circumstances.’” Maiteki, 828 F.3d at 1275 (quoting

Seamans, 744 F.3d at 864). Whether an investigation was reasonable under the FCRA “‘turns on

what relevant information was provided to a furnisher by the CRA giving notice of a dispute.’”

Id. (quoting Boggio, 696 F.3d at 617). Here, Barclays investigated the information the CRAs

provided, and it updated and confirmed plaintiff’s account information. The summary judgment

facts establish that Barclays considered the available information when it responded to each

ACDV dispute. When plaintiff claimed identity fraud in two disputes, Barclays took additional

steps to investigate the validity of plaintiff’s Loan. Plaintiff has controverted none of the



                                                 37

                                                                                                      64
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 38
                                                                  65 of
                                                                     of 64
                                                                        101




evidence Barclays has adduced about the reasonableness of its investigations. In short, plaintiff

has not carried his burden to show that a reasonable factfinder could conclude that Barclays’s

investigations were unreasonable. Chiang, 595 F.3d at 37 (“The burden of showing the

investigation was unreasonable is on the plaintiff.” (citations omitted)). The court thus

concludes Barclays’s investigation into plaintiff’s dispute was reasonable, which provides a

second, independent ground for granting summary judgment against plaintiff’s FCRA claim.

               c. The Summary Judgment Facts Preclude a Recovery of Punitive Damages.

       Next, plaintiff seeks $5,000 in punitive damages against Barclays. Doc. 141 at 24

(Second Am. Compl.); Doc. 158-4 at 10–11 (Pl. Dep. 61:13–62:13). The FCRA permits a

consumer to recover statutory and punitive damages if the violation was “willful.” 15 U.S.C. §

1681n(a); see also Llewellyn, 711 F.3d at 1179 (“‘Under § 1681n(a), however, the consumer

need not prove actual damages if the violation is willful, but may recover punitive damages and

statutory damages ranging from $100 to $1,000.’” (quoting Birmingham, 633 F.3d at 1009)). “A

‘willful’ violation is either an intentional violation or a violation committed by an agency in

reckless disregard of its duties under the FCRA.” Birmingham, 633 F.3d at 1009 (citing Safeco,

551 U.S. at 57–58).

       Barclays asserts that plaintiff’s punitive damages claim fails as a matter of law because

(1) plaintiff never pleaded that Barclays “willfully” violated the FCRA, and (2) even if plaintiff

had pleaded a willful violation of the Act, plaintiff has adduced no evidence of intentional or

reckless conduct violating the FCRA. Doc. 158 at 50. The court agrees with Barclays. Plaintiff

has adduced no evidence supporting a triable issue of an FCRA violation, much less an

intentional or reckless one. The court thus grants summary judgment against plaintiff’s punitive




                                                 38

                                                                                                     65
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 39
                                                                  66 of
                                                                     of 64
                                                                        101




damages claim. See Birmingham, 633 F.3d at 1012 (affirming summary judgment where

plaintiff “pointed to no described practice that would be a reckless violation of the FCRA”).

           2. Barclays’s Motion for Summary Judgment on its Breach of Contract
              Counterclaim.

       In its Answer to plaintiff’s Second Amended Complaint, Barclays asserted a

Counterclaim against plaintiff for breach of contract or unjust enrichment. Doc. 145 at 1 n.1

(Answer to Second Amended Complaint). Barclays’s Answer incorporated by reference the

Counterclaim it had asserted in its Answer to plaintiff’s First Amended Complaint. This

counterclaim seeks to collect the unpaid balance of plaintiff’s loan. Doc. 60 at 19. Barclays

asserts it is entitled to summary judgment in its favor on its Counterclaim. Doc. 158 at 41. It

seeks to recover the unpaid balance on plaintiff’s account—$5,629.33 at the time it filed its

summary judgment motion—plus “reasonable attorneys’ fees [and] court costs or other

collection costs” plaintiff agreed to in his Loan Agreement. Doc. 158 at 55 (citation and internal

quotation marks omitted).

       Plaintiff opposes Barclays’s request. His Opposition asserts that Barclays is not entitled

to summary judgment because it did not file any Counterclaims in its Answer to his Second

Amended Complaint. Doc. 176 at 3. Barclays disagrees. Barclays asserts that it expressly

stated in its Answer to plaintiff’s Second Amended Complaint that it “does not withdraw” its

Counterclaim and incorporates by reference its Counterclaim brought in its Answer to plaintiff’s

First Amended Complaint. Doc. 182 at 10; Doc. 145 at 1 n.1 (Answer to Second Am. Compl.);

Doc. 60 at 19–21 (Answer to First Am. Compl.).

       The court agrees with Barclays. Its Counterclaim still is pending. Fed. R. Civ. P. 10(c)

provides, “A statement in a pleading may be adopted by reference elsewhere in the same

pleading or in any other pleading or motion.” And, in any event, a party does not waive or

                                                39

                                                                                                     66
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 40
                                                                  67 of
                                                                     of 64
                                                                        101




abandon a counterclaim by not reasserting it in an amended answer. See, e.g., Cairo Marine

Serv., Inc. v. Homeland Ins. Co. of N.Y., No. 4:09CV1492 CDP, 2010 WL 4614693, at *1 (E.D.

Mo. Nov. 4, 2010) (rejecting argument defendant abandoned its Counterclaim by failing to

replead it); Barnes v. Akal Sec., Inc., No. 04-1350-WEB, 2005 WL 3359717, at *1 n.2 (D. Kan.

Dec. 9, 2005) (concluding that although amended answer did not restate Counterclaim, the claim

remained valid because it never was dismissed); Dunkin’ Donuts, Inc. v. Romanias, No.

Civ.A.00-1886, 2002 WL 32955492, at *2 (W.D. Pa. May 29, 2002) (explaining that defendant’s

failure to reassert Counterclaim in amended answer is not fatal for two reasons: (1) Fed. R. Civ.

P. 13 requires merely that a counterclaim be set forth in a pleading, and (2) a counterclaim is

independent of an answer’s response to a complaint’s allegations). Concluding that Barclays’s

breach of contract Counterclaim remains pending, the court next considers whether the summary

judgment record supports summary judgment in Barclays’s favor.

       To prevail on a breach of contract claim under Kansas law, Barclays must show: (1) “the

existence of a contract between the parties;” (2) “sufficient consideration to support the

contract;” (3) Barclays’s “performance or willingness to perform in compliance with the

contract;” (4) plaintiff’s “breach of the contract;” and (5) “damages to [Barclays] caused by the

breach.” Mid-Am Bldg. Supply, Inc. v. Schmidt Builders Supply, Inc., No. 11-4167-KGS, 2013

WL 1308980, at *3 (D. Kan. Mar. 29, 2013) (quoting Pattern Instructions Kansas 4th 124.01-A;

and then quoting Comm. Credit Corp. v. Harris, 510 P.2d 1322, 1325 (Kan. 1973)). The court

considers each element, in turn, below.

                       a. A Valid Contract Exists Between the Parties

       Plaintiff applied online for the Loan in October 2017. He requested that Barclays deposit

$5,000 into his personal bank account ending in 8508. Barclays then approved him for a $5,000



                                                40

                                                                                                    67
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 41
                                                                  68 of
                                                                     of 64
                                                                        101




loan with a 9.99% interest rate payable in 60 monthly payments. Plaintiff agreed to the terms

and conditions on the loan. On October 28, 2017, Barclays caused the $5,000 Loan amount to be

deposited into plaintiff’s checking account ending in 8508, as plaintiff had requested. Barclays

asserts that this conduct established the offer and acceptance required to form a valid contract.

        The court agrees. “[T]o form a binding contract, there must be meeting of the minds as

to all the essential terms . . . .” Phillips & Easton Supply Co. v. Eleanor Int’l, Inc., 512 P.2d 379,

383 (Kan. 1973). The summary judgment record shows that plaintiff—by agreeing to the Loan’s

terms and conditions—accepted Barclays’s loan offer, forming a valid contract. See Lindsey

Masonry Co. v. Murray & Sons Constr. Co., 390 P.3d 56, 61 (Kan. Ct. App. 2017) (noting that

parties may be bound by the terms of the contract where they indicate their assent to the

contract’s terms); Unified Sch. Dist. No. 446, Independence, Kan. v. Sandoval, 286 P.3d 542, 547

(Kan. 2012) (explaining that valid contract requires “unconditional and unequivocal” acceptance

of the exact terms of an offer (citation omitted)); Steele v. Harrison, 552 P.2d 957, 962 (Kan.

1976) (“It is fundamental that a communicated offer creates a power to accept the offer that is

made . . . .”).

                       b.     Sufficient Consideration Existed to Support the Contract

        Next, the court considers whether sufficient consideration existed to support the contract.

“It is a longstanding rule of law that for a contract to be enforceable it must be supported by

consideration.” Mitchell v. Miller, 8 P.3d 26, 31 (Kan. Ct. App. 2000) (citation omitted). “‘The

consideration necessary to establish a valid contract . . . must be an act, forbearance, or a return

promise, bargained for and given in exchange for the promise.’” James Colborn Revocable Tr.

v. Hummon Corp., 408 P.3d 987, 991 (Kan Ct. App. 2017) (quoting 17A Am. Jur. 2d Contracts

§ 113). Consideration supported the parties’ bargain here because Barclays loaned plaintiff



                                                 41

                                                                                                         68
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 42
                                                                  69 of
                                                                     of 64
                                                                        101




money in exchange for a promise to repay the loan, with interest. See Tang v. Bank of Blue

Valley, No. 109,007, 2014 WL 702404, at *3–4 (Kan. Ct. App. Feb. 21, 2014) (noting that

benefit conferred on the promisor suffices as consideration so long as the promisor would not

have received that benefit but for the contract).

                       c. Barclays Performed its Contractual Obligations

       Barclays asserts that it performed its contractual obligations by (1) providing plaintiff

with $5,000 by causing that amount to be deposited into plaintiff’s bank account, and (2)

accepting plaintiff’s payments and applying them to his Loan balance. Doc. 158 at 54. The

court agrees. Barclays performed its contractual obligations.

                       d. Plaintiff Breached the Loan Contract

       Under the terms of the loan contract, plaintiff agreed to make 60 monthly payments at a

9.99% annual interest rate to repay the balance of the Loan. Plaintiff made the first three

payments in November 2017, December 2017, and January 2018. He also tried to make two

additional payments in February and March 2018, but those payments were returned because of

insufficient funds in his bank account. After March 24, 2018, he neither made nor tried to make

another Loan payment. Under the Loan’s terms, failure to make a timely pay was an event of

default. The court thus concludes plaintiff is in breach of the Loan Agreement.

                       e. Barclays has Sustained Damages Because of Plaintiff’s Breach

       Barclays asserts that it has sustained not less than $5,629.33 in damages, and that those

damages continue to accrue as plaintiff withholds payments and drives litigation costs. Doc. 158

at 55–56. Barclays also notes that it has expended significant attorneys’ fees and costs trying to

collect the outstanding Loan balance. Id. The terms of the Loan Agreement provide that

Barclays may recover “reasonable attorneys’ fees, court or other collection costs” if it must



                                                    42

                                                                                                     69
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 43
                                                                  70 of
                                                                     of 64
                                                                        101




collect on the Loan because of default. Concluding that Barclays has sustained damages because

of plaintiff’s breach of the Loan agreement, the court grants summary judgment in Barclays’s

favor on its breach of contract claim. See Hefner v. Deutscher, 464 P.3d 367, 380 (Kan. Ct. App.

2020) (court may properly grant summary judgment in party’s favor on breach of contract claim

when all material facts are undisputed). The undisputed facts in the summary judgment record

establish no genuine dispute whether the parties had a valid contract, supported by consideration,

that plaintiff breached that contract, and thus caused defendant to incur damages. The court

awards Barclays $5,6293.33 in damages, plus interest, and the reasonable attorneys’ fees and

costs it has expended collecting on the Loan.

       D. Plaintiff’s Motion for Leave to File Surreply (Doc. 183)

       Plaintiff has filed a Motion for Leave to File Surreply (Doc. 183). Plaintiff asserts that

the arguments in Barclays’s Reply supporting its Motion for Summary Judgment “sets forth new

evidence and proposes a new remedy . . . .” Doc. 183 at 2. Specifically, plaintiff seeks leave to

file a surreply to address Barclays’s breach of contract Counterclaim. Doc. 183-1 at 1–2. He

asserts that a surreply is warranted for two reasons: (1) plaintiff didn’t know the elements of

Barclays’s breach of contract Counterclaim, and (2) Barclays failed to assert its Counterclaim in

its Answer to his Second Amended Complaint because it merely incorporated its counterclaim

by reference in a footnote. Id. at 2.

       Our court’s local rules limit briefing on motions to the motion (with memorandum in

support), a response, and a reply. D. Kan. Rule 7.1(a) & (c). “Surreplies are typically not

allowed.” Taylor v. Sebelius, 350 F. Supp. 2d 888, 900 (D. Kan. 2004), aff’d on other grounds,

189 Fed. App’x 752 (10th Cir. 2006). Instead, surreplies are permitted only with leave of court

under “rare circumstances.” Humphries v. Williams Nat. Gas Co., No. 96-4196-SAC, 1998 WL


                                                43

                                                                                                     70
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 44
                                                                  71 of
                                                                     of 64
                                                                        101




982903, at *1 (D. Kan. Sept. 23, 1998) (citations omitted). For example, when a moving party

raises new material for the first time in a reply, the district court has discretion to grant leave to

file a surreply to afford the opposing party an opportunity to respond to the new material (which

includes both new evidence and new legal arguments). Green v. New Mexico, 420 F.3d 1189,

1196 (10th Cir. 2005) (citing Doebele v. Sprint/United Mgmt. Co., 342 F.3d 1117, 1139 n.13

(10th Cir. 2003)). The rules governing surreplies “are not only fair and reasonable, but they

assist the court in defining when briefed matters are finally submitted and in minimizing the

battles over which side should have the last word.” Humphries, 1998 WL 982903, at *1.

        Barclays opposes plaintiff’s surreply motion. Doc. 185. It asserts that its Reply does not

raise any new material, arguments, or evidence. Id. at 2. Indeed, Barclays explicitly listed the

elements of its breach of contract Counterclaim in its Memorandum in Support of its Motion for

Summary Judgment. Doc. 158 at 53. So, plaintiff had every opportunity to respond to

Barclays’s argument in his Opposition. And, Barclays contends, its argument in its Reply that its

Counterclaim still is pending was in response to plaintiff’s Opposition, which asserted that

Barclays had no pending counterclaim. Doc. 185 at 3. The court agrees. Barclays raised no new

arguments or claims in its Reply. Its arguments were well within the scope of argument

permitted in a reply brief. The court thus denies plaintiff’s Motion for Leave to File Surreply

(Doc. 183). See Hall v. Whitacre, No. 06-1240-JTM, 2007 WL 1585960, at *1 (D. Kan. May 31,

2007) (explaining that “[w]hile the court accords deference to pro se litigants,” there is no

justification for excusing strict rule against surreplies where it merely would provide “additional

and longer arguments, which also could have been submitted in the first response”); EEOC v.

Int’l Paper Co., Civ. A. No. 91-2017-L, 1992 WL 370850, at *10 (D. Kan. Oct. 28, 1992) (“The




                                                  44

                                                                                                         71
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 45
                                                                  72 of
                                                                     of 64
                                                                        101




paper exchanges between parties must have an end point and cannot be permitted to become self

perpetuating.”).

         E. Summary

         To summarize the rulings in the disputes between plaintiff and Barclays, first, the court

grants summary judgment against plaintiff’s FCRA claim because the undisputed facts in the

summary judgment record show that (1) Barclays furnished accurate information to CRAs about

plaintiff’s account, and (2) Barclays conducted reasonable investigations into each of the dispute

notices it received from CRAs. Next, the court grants summary judgment against plaintiff’s

punitive damages claim because plaintiff has failed to adduce evidence supporting a triable issue

whether Barclays “willfully” violated the FCRA. Finally, the court grants summary judgment in

Barclays’s favor in its breach of contract Counterclaim because the summary judgment record

shows that the parties had a valid contract and that plaintiff breached that contract when he

defaulted on his Loan agreement. The court also denies plaintiff’s Motion for Leave to File

Surreply (Doc. 183).

   IV.      Marketplace’s Motion for Summary Judgment (Doc. 203)

         The Complaint alleges violations of the Telephone Consumer Protection Act “TCPA”

(Count II) and the Fair Debt Collection Practices Act (“FDCPA”) (Count VII) against defendant

Marketplace. Doc. 141 at 11–13, 23 (Second Am. Compl. ¶¶ 42–48, 88–90). The Complaint

alleges, in essence, that Marketplace (1) violated the TCPA by using an automatic telephone

dialing system, and (2) violated the FDCPA by continuing to contact him after he demanded they

stop. Marketplace has moved for summary judgment against both claims. Doc. 203. Below, the

court begins by reciting the uncontroverted facts, and then considers Marketplace’s summary

judgment arguments against (1) plaintiff’s TCPA claim, and (2) plaintiff’s FDCPA claim.


                                                 45

                                                                                                     72
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 46
                                                                  73 of
                                                                     of 64
                                                                        101




           A. Statement of Uncontroverted Facts

       Marketplace is a Delaware Statutory Trust. Doc. 141 at 4 (Second Am. Compl. ¶ 13).

Marketplace hired First Associates Loan Servicing, LLC (“First Associates”) to service

plaintiff’s debt. Doc. 204-1 at 1 (Cantrell Decl. ¶ 3). “First Associates uses a cloud-based

calling system from Five9 (the ‘Calling System’).” Id. (Cantrell Decl. ¶ 4). The Calling System

does not use a random or sequential number generator, nor does it have the capacity to do so. Id.

(Cantrell Decl. ¶ 5). Instead, the Calling System uses lists of phone numbers generated from

customer records. Id. at 1–2 (Cantrell Decl. ¶ 6). These phone numbers are, most often,

contained in spreadsheets and uploaded to the Calling System. Id. “The Calling System does

not use recorded messages or artificial voices in outbound calls.” Id. at 2 (Cantrell Decl. ¶ 7).

Customers who call First Associates always talk with a live representative. Id. Every message

First Associates left for plaintiff was a voice message left by a person, speaking live, as a

representative of First Associates. Id. (Cantrell Decl. ¶ 8).

           B. Analysis

       The court considers plaintiff’s TCPA and FDCPA claims, in turn, below. And for

reasons explained below, the court grants summary judgment against both claims.

               1. Plaintiff’s TCPA Claim

       The Complaint alleges Marketplace violated the TCPA by using an automatic telephone

dialing system to call plaintiff’s cellular phone without his consent. Doc. 141 at 11–13 (Second

Am. Compl. ¶¶ 42–48). Because the Tenth Circuit hasn’t decided whether devices that

exclusively dial numbers stored in a customer database qualify as automatic telephone dialing

systems, the court first explains how the Third, Seventh, Ninth, and Eleventh Circuits have




                                                 46

                                                                                                    73
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 47
                                                                  74 of
                                                                     of 64
                                                                        101




decided this question. The court then predicts the result the Tenth Circuit would reach if it

decided this question. And, finally, the court applies that standard to plaintiff’s claim.

                       a. The Automatic Telephone Dialing System Circuit Split

       The TCPA—subject to certain exceptions—prohibits calling a cellular phone using an

automated telephone dialing system (“ATDS” or “autodialer”). 47 U.S.C. § 227(b)(1)(A)(iii). It

also charges the FCC with promulgating regulations implementing the Act’s requirements. Id.

§ 227(b)(2). The TCPA defines an ATDS or autodialer as “equipment which has the capacity—

(A) to store or produce telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.” Id. § 227(a). This “awkward statutory wording,”

poses a “difficult question,” i.e., whether systems that only dial telephone numbers stored in a

customer database qualify as autodialers. Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460–61

(7th Cir. 2020).

       Before considering the authority on this question, some historical context is helpful.

When Congress enacted the TCPA in 1991, “telemarketers primarily used [calling] systems that

randomly generated numbers and dialed them . . . .” Id. at 461. These sorts of devices always

qualified as autodialers. Id. Indeed, after Congress enacted the TCPA, courts interpreted the

statute to cover “devices that randomly or sequentially generated telephone numbers and dialed

those numbers, or stored them for later dialing.” Glasser v. Hilton Grand Vacations Co., LLC,

948 F.3d 1301, 1307 (11th Cir. 2020). The FCC’s early regulations comported with this

interpretation. In a 1992 declaratory order, the FCC “explained that certain technologies would

not qualify as auto-dialers under the Act because the numbers these devices called ‘are not

generated in a random or sequential fashion’—a baseline for all covered calls.” Id. at 1308

(quoting In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 7 FCC



                                                 47

                                                                                                   74
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 48
                                                                  75 of
                                                                     of 64
                                                                        101




Rcd. 8572, 8776 (1992)). The FCC maintained this approach in 1995, “saying [then] that it did

not cover calls ‘directed to . . . specifically programmed contact numbers,’ only to those

‘randomly or sequentially generated telephone numbers.’” Id. (quoting In re Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Rcd. 12391, 12400

(1995)).

       Later, in 2003, and responding to new telemarketing technology and strategies—i.e.,

“predictive dialers” that called lists of predetermined potential customers—the FCC issued a new

order extending the TCPA. This order interpreted the definition of autodialers “to extend to

equipment that merely dialed numbers ‘from a database of numbers’—that merely stored

numbers and called them.” Id. (quoting In re Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 14091 (2003)). In 2015, the FCC issued

another Order intended to clarify which devices qualify as autodialers. Id. at 1309. In this 2015

Order, the FCC explained that (1) a device’s “capacity” means its “‘potential functionalities’

with modifications such as software changes,” and (2) predictive dialers qualify as autodialers.

ACA Int’l v. Fed. Commc’ns Comm., 885 F.3d 687, 693–94 (D.C. Cir. 2018) (quoting In re Rules

& Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7974

(2015)).

       But the Circuit for the District of Columbia vacated the FCC’s Order in ACA

International. On the first point—i.e., the definition of “capacity,”—the D.C. Circuit concluded

that the agency’s definition was far too expansive. Id. at 701. Because any smartphone user

easily could download an autodialer application, “any smartphone . . . can gain the statutorily

enumerated features of an autodialer and thus function as an ATDS.” Id. at 696. In other words,

“any uninvited call or message from the device is a statutory violation,” exposing the caller to a



                                                48

                                                                                                     75
    Case
     Case5:18-cv-04071-DDC-ADM
           5:18-cv-04071-DDC-ADM Document
                                  Document215-1
                                           208 Filed
                                                Filed 08/13/20
                                                      08/28/20 Page
                                                               Page 49
                                                                    76 of
                                                                       of 64
                                                                          101




minimum $500 penalty as damages. Id. at 697. On the second point—i.e., that predictive dialers

qualify as autodialers—the D.C. Circuit concluded that the FCC had advanced competing

interpretations about which devices qualify. Id. at 703. The FCC’s 2015 ruling “indicate[d] in

certain places that a device must be able to generate and dial random or sequential numbers to

meet the TCPA’s definition of an autodialer,” but “also suggest[ed] a competing view: that

equipment can meet the statutory definition even if it lacks that capacity.” Id. at 702. The lack

of clarity about which devices qualify as autodialers, compounded by the FCC’s expansive

definition of “capacity,” prompted the D.C. Circuit to “set aside” the FCC’s “treatment of those

matters.” Id. at 703.

        This outcome left it to the courts to “interpret the statute’s text as though for the first

time.”6 Gadelhak, 950 F.3d at 463; see also Marks v. Crunch San Diego, LLC, 904 F.3d 1041,

1049 (9th Cir. 2018) (“Because the D.C. Circuit vacated the FCC’s interpretation of what sort of

device qualified as an ATDS, only the statutory definition of ATDS as set forth by Congress in

1991 remains.”). Four circuits have considered the question whether a device that dials numbers

from a stored list qualifies as an autodialer. Our Circuit is not one of them. Three circuits—the

Third, Seventh, and Eleventh—have held that a device that “exclusively dials numbers stored in

a customer database” does not qualify as an autodialer. Gadelhak, 950 F.3d at 460; Glasser, 948

F.3d at 1306 (holding that statute doesn’t apply to calling system that targeted list of debtors);

Dominguez, 894 F.3d at 121 (affirming summary judgment because plaintiff had adduced no

evidence that defendant’s system “had the present capacity to function as an autodialer by



6
         As explained later in this section, the Third Circuit did not take this approach. Instead, it
interpreted ACA International to require the court to set aside only the FCC’s 2015 Order. Dominguez v.
Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018). This approach means the Third Circuit interpreted the
statutory definition of an autodialer as it had before the 2015 Order, but not as if it was interpreting the
definition for the first time.

                                                     49

                                                                                                               76
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 50
                                                                  77 of
                                                                     of 64
                                                                        101




generating random or sequential numbers and dialing those numbers”). The Ninth Circuit,

however, reached a different conclusion. It held that evidence that a system that stores phone

numbers and dials them automatically presents a genuine issue of material fact whether that

system meets the definition for an autodialer. Marks, 904 F.3d at 1053.

       The perplexing language of the statute has produced this split of authority. What is

“equipment which has the capacity—(A) to store or produce telephone numbers to be called; and

(B) to dial such numbers”? § 227(a)(1); see Gadelhak, 950 F.3d at 460 (“The wording of the

provision that we interpret today is enough to make any grammarian throw down her pen.”);

Glasser, 948 F.3d at 1306 (“Clarity, we lament, does not leap off this page of the U.S. Code.”);

Marks, 904 F.3d at 1051 (“After struggling with the statutory language ourselves, we conclude

that it is not susceptible to a straightforward interpretation based on the plain language alone.

Rather, the statutory text is ambiguous on its face.”).

       Glasser explained that the first question is whether the clause “using a random or

sequential number generator” modifies both verbs (“store” and “produce”)? 948 F.3d at 1306.

Or, instead, does it just modify the second verb (“produce”)? Id. If it modifies both verbs, then

“to be an autodialer, the equipment must (1) store telephone numbers using a random or

sequential number generator and dial them, and (2) produce such numbers using a random or

sequential number generator and dial them.” Id. Under this interpretation, calling systems

targeting a list of debtors do not qualify as autodialers. Id. But if the phrase “using a random or

sequential number generator” merely modifies the second verb—“produce”—then, the

equipment, to be an autodialer, must “(1) store telephone numbers and dial them or (2) produce

such numbers using a random or sequential number generator and dial them.” Id. Under this




                                                 50

                                                                                                      77
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 51
                                                                  78 of
                                                                     of 64
                                                                        101




interpretation, the statute extends to calling systems targeting a pre-existing list of debtors, even

though they were not randomly or sequentially identified. Id.

       Acknowledging that neither option was ideal, the Eleventh Circuit chose the first

option—i.e., the clause modifies both verbs. Id. And it excludes equipment that exclusively

dials numbers stored in a customer database from the definition of “autodialer.” Id. Glasser

reasoned that, under conventional rules of grammar and punctuation, “[w]hen two conjoined

verbs (‘to store or produce’) share a direct object (‘telephone numbers to be called’), a modifier

following that object (‘using a random or sequential number generator’) customarily modifies

both verbs.” Id. For example, in the sentence “[a]ppellate courts reverse or affirm district court

decisions using the precedents at hand,” the modifier (“precedents at hand”) applies to both verbs

(“reverse” and “affirm”). Id. (internal quotation marks omitted). That is, “[n]o one would think

that appellate judges rely on precedents only when affirming trial judges.” Id. Also, the opinion

explained, the statute has a comma separating the phrases “to store or produce telephone

numbers to be called” and “using a random or sequential number generator.” Id. at 1307. This

structure indicates that the modifier applies to both verbs. Id. (citing Antonin Scalia & Bryan A.

Garner, Reading Law: The Interpretation of Legal Texts 150 (2012) (further citations omitted)).

       But this interpretation doesn’t lack its own flaws—or “hiccups”—as the Eleventh Circuit

phrased it. Id. “The first hiccup is the oddity of ‘stor[ing]’ telephone numbers using a number

generator.” Id. But this flaw isn’t fatal, Glasser explains, because “[s]omewhere between

identification and production, storage occurs.” Id. So, “a device ‘stores’ telephone numbers

‘using’ a random or sequential number generator because the device employs the number

generator as part of the storage process.” Id. This interpretation, however, reveals the second

flaw of this interpretation: superfluity. Namely, “if a device that produces telephone numbers



                                                  51

                                                                                                        78
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 52
                                                                  79 of
                                                                     of 64
                                                                        101




necessarily stores” those numbers, then the words “to store” are superfluous. Id. But, Glasser

explains, the alternative interpretation reads a key clause—“using a random or sequential number

generator”—out of the statute. Id. In sum, Glasser concludes, the statute’s language supports—

albeit not perfectly—the conclusion that the phrase “using a random or sequential number

generator” modifies both “store” and “produce.”

       Next, Glasser notes, the kinds of devices that existed when Congress passed the statute

supports the first interpretation. Id. When Congress enacted the TCPA, “devices existed that

could randomly or sequentially create telephone numbers and (1) make them available for

immediate dialing or (2) make them available for later dialing.” Id. Sometimes storage occurred

and sometimes it didn’t, so the statute “occupied the waterfront, covering devices that randomly

or sequentially generated telephone numbers and dialed those numbers, or stored them for later

dialing.” Id. And, Glasser explains, context supports the first interpretation. Section 227(b)(1)

prohibits using autodialers “to call ‘any emergency telephone line,’ including ‘any “911” line.’”

Id. at 1308 (quoting 47 U.S.C. § 227(b)(1)(A)(i)). Congress passed this law to prevent callers

from accidentally dialing 911 using randomly or sequentially generated telephone numbers. Id.

(citing Computerized Telephone Sales Calls & 900 Service: Hearing Before the Senate Comm.

on Commerce, Science, and Transp., 102d Congress 34–35 (1991) (Statement of Chuck

Whitehead)). In other words, Congress was concerned about random or sequential numbers

generates producing calls to 911 emergency lines, not about callers targeting a list of customers.

       Finally, the second interpretation permits the same sweep that ACA International

concluded was too broad. Id. at 1309. That is, ACA International’s concern about the FCC’s

broad definition of “capacity” also applies to the definition of an autodialer’s functions. Id. “In

the age of smartphones, it’s hard to think of a phone that does not have the capacity to



                                                 52

                                                                                                      79
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 53
                                                                  80 of
                                                                     of 64
                                                                        101




automatically dial telephone numbers stored in a list, giving § 227 an ‘eye-popping’ sweep.” Id.

at 1309 (quoting ACA Int’l, 885 F.3d at 697). Surely, Glasser concludes, every unsolicited call

using voice activated software or automated text message does not produce a $500 statutory

violation. Id. In sum, Glasser held, to qualify as an autodialer, “equipment must (1) store

telephone numbers using a random or sequential number generator and dial them or (2) produce

such numbers using a random or sequential number generator and dial them.” Id. at 1306. This

definition excludes the equipment used in debt collection calls that exclusively targets a list of

debtors. Id.

       The Seventh Circuit reached the same conclusion in Gadelhak, 950 F.3d at 468. It agreed

with the Eleventh Circuit that the best textual interpretation of the statute, although imperfect, is

that the phrase “using a random or sequential number generator” modifies both “store” and

“produce.” Id. It quoted Glasser’s assessment of the statute’s language, and agreed the

“interpretation is certainly the most natural one based on sentence construction and grammar.”

Id. at 464. As for the superfluity problem, Gadelhak reasoned that “surplusage is not a deal-

breaker,” and that “it is plausible that Congress chose some redundancy to cover ‘the

waterfront.’” Id. at 465 (quoting Glasser, 948 F.3d at 1307).

       Like the Eleventh Circuit, the Seventh Circuit explained why it rejected the interpretation

that applies the clause “using a random or sequential number generator” just to the second verb,

“produce.” Id. at 466. The advantage of this interpretation, Gadelhak acknowledges, is that it

eliminates the problem that it makes little sense that a “random or sequential number generator”

would “store” numbers. Id. But its “fatal flaw,” is that it “requires us to contort the statutory

text almost beyond recognition.” Id. Gadelhak reasons that there’s no dispute that “telephone

numbers to be called” modifies both “store” and “produce.” Id. So, this interpretation requires



                                                 53

                                                                                                        80
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 54
                                                                  81 of
                                                                     of 64
                                                                        101




the court “to splice ‘store’ and ‘produce’ to have the final phrase, ‘using a random or sequential

number generator’” modify just the verb “produce.” Id. For this interpretation to make sense,

Gadelhak explains, the court would have “to reorder the sentence to separate “store” and

“produce,” while clarifying that “telephone numbers is the object of both.” Id. And this sort of

“significant judicial rewrite” cuts against this interpretation. Id. Finally, Gadelhak notes,

Glasser’s interpretation makes sense because if “using a random or sequential number generator”

merely modifies “to produce,” then “it would create liability for every text message sent from an

iPhone.” And this kind of “sweeping restriction on private consumer conduct that is inconsistent

with the statute’s narrower focus.” Id. at 467.

       The Third Circuit reached the same conclusion, but for a different reason in Dominguez,

894 F.3d at 121. The Third Circuit decided Dominguez shortly after ACA International, and

before Glasser or Gadelhak. There, the Third Circuit concluded that ACA International required

it to interpret the statutory definition of an autodialer as it had before the FCC’s 2015 Order. Id.

at 119. In other words, Glasser and Gadelhak set aside completely the FCC’s treatment of

§ 227(a), while Dominguez merely set aside the 2015 Order. Dominguez thus did not consider

the grammar of the statute or the other factors discussed in Glasser and Gadelhak. The only

pertinent question in Dominguez was whether the plaintiff had adduced sufficient evidence to

show that the calling device at issue “had the present capacity to function as an autodialer by

generating random or sequential telephone numbers and dialing those numbers.” Id. Concluding

that the summary judgment record presented no genuine issue of material fact on that question,

the court affirmed the district court’s decision granting summary judgment. Id. at 121.

        This leaves the Ninth Circuit’s decision in Marks. Consistent with Glasser and

Gadelhak, Marks began with the premise that because the D.C. Circuit had vacated the FCC’s



                                                  54

                                                                                                       81
    Case
     Case5:18-cv-04071-DDC-ADM
           5:18-cv-04071-DDC-ADM Document
                                  Document215-1
                                           208 Filed
                                                Filed 08/13/20
                                                      08/28/20 Page
                                                               Page 55
                                                                    82 of
                                                                       of 64
                                                                          101




interpretation of what sort of devices qualify as autodialers, just the statutory definition

remained. 949 F.3d at 1049. And because the statutory text was “ambiguous on its face,” it

turned to the “context and structure of the statutory scheme” to resolve the question. Id. at 1051.

        The Ninth Circuit concluded that “the statutory definition of ATDS is not limited to

devices with the capacity to call numbers produced by a ‘random or sequential number

generator,’ but also includes devices with the capacity to dial stored numbers automatically.”7

Id. at 1052. First, the Marks opinion explained that “language in the statute indicates that

equipment that made automatic calls from lists of recipients was also covered by the TCPA.” Id.

at 1051. For instance, certain TCPA provisions exempt some phone calls from the statute’s

coverage. Id. (citing § 227(b)(1)(A), which permits use of autodialers to call a phone number

“with the prior express consent of the called party”). Id. And after the FCC issued its 2015

Order, Congress amended the TCPA, exempting the use of autodialers “to make calls ‘solely to

collect a debt owed to or guaranteed by the United States.’” Id. (quoting § 227(b)(1)(A)(iii)).

Marks explained that “[l]ike the exception allowing the use of an autodialer to make calls ‘with

the prior express consent of the called party,’ this debt collection exception demonstrates that

equipment that dials from a list of individuals who owe a debt to the United States is still an

ATDS but is exempted from the TCPA’s strictures.” Id. at 1052. In sum, if an ATDS merely

covers devices that randomly or sequentially generate numbers, it doesn’t make sense to exempt




7
        The dissenting opinion in Glasser agreed with the approach used in Marks. It reasoned that the
second interpretation—i.e., the interpretation that applies the phrase “using a random or sequential
number generator” just to the verb “produce”—is the better alternative because it “avoids surplusage,
harmonizes the challenged language with other aspects of the TCPA, and aligns with the Ninth Circuit’s
approach in Marks.” 948 F.3d at 1315 (Martin, J., concurring in part and dissenting in part). So, while
Marks’s view has not prevailed outside the Ninth Circuit, it has collected some traction in at least one
other Circuit.

                                                   55

                                                                                                           82
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 56
                                                                  83 of
                                                                     of 64
                                                                        101




consented-to calls or calls collecting on debt owed to the federal government because nobody

would use an autodialer to make those calls.

       Second, Marks notes, when Congress amended this section of the TCPA, it “left the

definition of ATDS untouched, even though the FCC’s prior orders interpreted this definition to

include devices that could dial numbers from a stored list.” Id. Because Congress knew the

existing statutory definition of an ATDS when it amended the statute, Marks explained,

Congress “gave the interpretation its tacit approval.” Id. (citing Lorillard v. Pons, 434 U.S. 575,

580 (1978)). This result means that, in the Ninth Circuit, “the statutory definition of ATDS

includes a device that stores telephone numbers to be called, whether or not those numbers have

been generated by a random or sequential number generator.” Id. at 1043.

                       b. Discussion

       Because our Circuit hasn’t decided whether devices with the capacity to automatically

dial stored numbers qualify as autodialers, the court must predict how it would decide this

question. See Yang v. Midland Credit Mgmt., Inc., No. 15-2686-JAR, 2016 WL 393726, at *3

(D. Kan. Feb. 2, 2016) (predicting how Tenth Circuit would decide question that had produced

split of authority). After considering the approaches other Circuits have taken, the court predicts

our Circuit would take the same approach as the Seventh and Eleventh Circuits in Gadelhak and

Glasser. These cases held that devices that exclusively dial numbers stored in a customer

database do not qualify as autodialers for purposes of the TCPA. Glasser, 948 F.3d at 1306;

Gadelhak, 950 F.3d at 460.

       The court reaches this conclusion for several reasons. First, both decisions exhaustively

analyze the statute’s text. See Glasser, 948 F.3d at 1306–07; Gadelhak, 950 F.3d at 463–66.

And both reached the same conclusion: the phrase “using a random or sequential number



                                                56

                                                                                                      83
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 57
                                                                  84 of
                                                                     of 64
                                                                        101




generator” modifies both “store” and “produce.” Glasser, 948 F.3d at 1306–07; Gadelhak, 950

F.3d at 460. Producing numbers by using a random or sequential number generator excludes

devices that “exclusively dial[ ] numbers stored in a customer database” from the definition of an

autodialer. Gadelhak, 950 F.3d at 460. Marks, on the other hand, didn’t reach a conclusion

about the statutory language because of its ambiguity. 904 F.3d at 1050–51. Instead, it relied on

“the context and structure of the statutory scheme.” Id. at 1051. The court predicts that the

Tenth Circuit, consistent with Glasser and Gadelhak, would begin its analysis with the statute’s

text. See Woods v. Standard Ins. Co., 771 F.3d 1257, 1263 (10th Cir. 2014) (explaining that in

statutory interpretation, the court’s interpretation “must begin” with the statute’s plain language);

see also United States v. Rentz, 777 F.3d 1105, 1109 (10th Cir. 2015) (acknowledging that “in

the business of statutory interpretation, [the court] do[es] not always bow to linguistic rules,”

“[b]ut until a clue emerges suggesting otherwise, it’s not unreasonable to think that Congress

used the English language according to its conventions”).

       Second, Glasser and Gadelhak persuasively explain why Marks’s discussion about the

TCPA exemptions doesn’t carry the day. That is, why would the statute exempt from liability

calls to consenting recipients or calls about debts owed to the federal government if the statute

covers just randomly or sequentially generated numbers? Glasser, 948 F.3d at 1312; Gadelhak,

950 F.3d at 466–67. Glasser explains § 227(b)(1) “makes callers liable if they make calls ‘using

an automatic telephone dialing system or an artificial or prerecorded voice.’” 948 F.3d at 1311.

So, Glasser reasons, the alternative basis for liability—using “an artificial or prerecorded

voice”—explains the exemptions. Id. at 1312. And Glasser notes that the TCPA covers devices

that have the “capacity” to generate numbers randomly or sequentially; “it does not require that

capacity to be used in every covered call.” 948 F.3d at 1312. In other words, the statute



                                                 57

                                                                                                        84
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 58
                                                                  85 of
                                                                     of 64
                                                                        101




prohibits devices with the capacity to dial random or sequential numbers, even though that same

device also potentially could be used to call phone numbers stored in a database.

        Third, Glasser notes that the legislative history supports its preferred interpretation. 948

F.3d at 1311. “[T]here is plenty of evidence Congress wanted the statute to eradicate machines

that dialed randomly or sequentially generated numbers.” Id. (citing H.R. 1304 & 1305, Hearing

Before the Subcomm. on Telecomms. & Fin. of the H. Comm. on Energy & Commerce, 102d

Cong. 1 (1991) (Statement of Chairman Edward J. Markey). Marks never discusses the statute’s

legislative history in this context.

        Fourth, the argument that Congress declined to amend the statute in 2015—after the

FCC’s 2015 Order—implied tacit approval of the FCC’s Order doesn’t carry the day, either,

because “‘[c]ongressional failure to act does not necessarily reflect approval of the status quo.’”

Gadelhak, 950 F.3d at 467 (quoting Alexander v. Sandoval, 532 U.S. 275, 292 (2001)). That

proposition applies here, Gadelhak notes, because when Congress amended the TCPA in 2015,

the FCC’s interpretation of the law wasn’t settled. Id. Instead, the D.C. Circuit already was

reviewing ACA International. Id. On balance, the court finds Glasser and Gadelhak more

persuasive, and predicts that the Tenth Circuit would adopt the same approach.

        This outcome informs the result here because to prevail on a TCPA claim, plaintiff must

adduce evidence that (1) Marketplace called plaintiff’s cellular telephone, (2) using an ATDS,

(3) without plaintiff’s prior consent. Lee v. loanDepot.com, LLC, No. 14-1084-EFM, 2017 WL

590263, at *2 (D. Kan. Feb. 14, 2017) (first citing 47 U.S.C. § 227(b)(1); and then citing Meyer

v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012)).

        Marketplace asserts that it is entitled to summary judgment against plaintiff’s TCPA

claim because the Calling System is not an ATDS. Doc. 204 at 5. It asserts that the summary



                                                 58

                                                                                                       85
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 59
                                                                  86 of
                                                                     of 64
                                                                        101




judgment facts show that the Calling System does not use a random or sequential number

generator, nor does it have the capacity to do so. Instead, it uses lists of phone numbers

generated from customer records. So, Marketplace reasons, the Calling System is not an ATDS.

See Glasser, 948 F.3d at 1306 (holding that the “better option” is that the phrase “using a random

or sequential number generator” modifies both verbs, so devices that call phone numbers from a

database of existing phone numbers do not qualify as autodialers); Gadelhak, 950 F.3d at 460

(holding that a system that exclusively dials numbers stored in a customer database is not an

autodialer).

       Plaintiff’s Opposition contends that the Calling System qualifies as an ATDS. Doc. 206

at 6. He cites several cases to support his argument. He first cites Morgan v. On Deck Capital,

Inc., No. 3:17-CV-00045, 2019 WL 4093754 (W.D. Va. Aug. 29, 2019). In Morgan, the sole

summary judgment issue was whether plaintiff had adduced sufficient evidence to support a

finding that the calling system at issue was capable of automatic dialing. Id. at *5. After

considering the summary judgment record, the court denied summary judgment because there

was a genuine dispute of fact about the question. Id. at *7. That outcome doesn’t help plaintiff’s

claim survive summary judgment here, though, because plaintiff has adduced no evidence that

the Calling System here was capable of functioning as an autodialer. See McKinzy, 367 F. App’x

at 897 (affirming summary judgment against a pro se plaintiff who alleged generally that

disputed issues of material fact precluded summary judgment but failed to identify any part of

the record to support his claim). Plaintiff’s Opposition also cites Marks, and several district

court cases that, he asserts, follow Marks’s holding. Doc. 206 at 3–5. Marks certainly presents

one viable interpretation of the definition of an ATDS, but the court already has concluded that

the approach in Gadelhak and Glasser have the better of the question.



                                                 59

                                                                                                     86
    Case
     Case5:18-cv-04071-DDC-ADM
           5:18-cv-04071-DDC-ADM Document
                                  Document215-1
                                           208 Filed
                                                Filed 08/13/20
                                                      08/28/20 Page
                                                               Page 60
                                                                    87 of
                                                                       of 64
                                                                          101




       In sum, the court agrees with Marketplace. The uncontroverted summary judgment facts

show that the Calling System exclusively used phone numbers taken from a database of

customers and thus lacked the capacity to function as an ATDS. Predicting that the Tenth

Circuit—consistent with the Seventh and Eleventh Circuits—would adopt a definition of an

ATDS that excludes this kind of device, the court grants Marketplace summary judgment against

plaintiff’s TCPA claim.8

               2. Plaintiff’s FDCPA Claim

       Last, the court addresses plaintiff’s FDCPA claim against Marketplace (Doc. 141 at 23

(Second Am. Compl. ¶¶88–90)). Marketplace argues that the Complaint fails to state a plausible

claim for relief. Doc. 204 at 14–15. Rule 12(b)(6) requires a party to file a motion asserting a

failure to state a claim defense “before pleading if a responsive pleading is allowed.” Fed. R.

Civ. P. 12(b)(6). Since Marketplace moves to dismiss plaintiff’s FDCPA claim in a summary

judgment motion after filing its Answer, the court construes its motion as one made under Rule

12(c) for judgment on the pleadings. See Fed. R. Civ. P. 12(c) (“After the pleadings are closed—

but early enough not to delay trial—a party may move for judgment on the pleadings.”); see also

Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 n.2 (10th Cir. 2002) (explaining that when a

defendant moves to dismiss for failure to state a claim after filing the answer, “the motion should

generally be treated as a motion for judgment on the pleadings”). Courts evaluate a Rule 12(c)

motion under the same standard governing a Rule 12(b)(6) motion to dismiss. Jacobsen, 287

F.3d at 941 n.2 (noting that the court’s “decision would be the same whether considered as a

12(b)(6) motion or a 12(c) motion”). The court’s analysis thus begins with the standard for



8
        Marketplace requests oral argument on its motion. Doc. 207 at 8 (citing D. Kan. Rule 7.2).
Having reviewed the parties’ written submissions, and concluding summary judgment is appropriate, the
court declines to set the motion for oral argument.

                                                 60

                                                                                                        87
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 61
                                                                  88 of
                                                                     of 64
                                                                        101




stating a plausible FDCPA claim. The court then considers whether the Complaint alleges a

plausible claim for relief.

        Congress enacted the FDCPA “‘to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.’” Marx v. Gen. Revenue Corp., 668 F.3d 1174, 1177

(10th Cir. 2011) (quoting 15 U.S.C. § 1692(e)). With three exceptions defined in the FDCPA,

§ 1692c(c) prohibits a “debt collector” from communicating with a “consumer with respect to [a]

debt” after the consumer “notifies [the] debt collector in writing that . . . the consumer wishes the

debt collector to cease further communication with him.” 15 U.S.C. § 1692c(c). The Complaint

alleges that Marketplace violated the FDCPA because it “fail[ed] to discontinue communications

with [p]laintiff after notice to discontinue.” Doc. 141 at 23 (Second Am. Compl. ¶ 89).

        The FDCPA defines “consumer” as “any natural person obligated or allegedly obligated

to pay” a debt. 15 U.S.C. § 1692a(3). The statute defines “debt” as an obligation of a consumer

“to pay money arising out of a transaction in which the money, property, insurance, or services

which are the subject of the transaction are primarily for personal, family, or household

purposes.” Id. § 1692a(5). And the FDCPA defines “debt collector” as “any person who uses

any instrumentality of interstate commerce or the mails in any business the principal purpose of

which is the collection of any debts, or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.” Id. § 1692a(6). Thus, to

state a plausible FDCPA claim, plaintiff must allege that “‘(1) [he] is a “consumer” within the

meaning of 15 U.S.C. § 1692a(3); (2) the debt at issue arises out of a transaction entered into

primarily for personal, family, or household purposes [as required by § 1692a(5)]; (3) Defendant



                                                 61

                                                                                                        88
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 62
                                                                  89 of
                                                                     of 64
                                                                        101




is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6); and (4) Defendant, through its

acts or omissions, violated a provision of the FDCPA.’” Eliker v. Nelnet, No. 17-01208-EFM-

GEB, 2018 WL 1566644, at *2 (D. Kan. Mar. 30, 2018) (quoting Yang v. Midland Credit Mgmt.

Inc., No. 15-2686-JAR, 2016 WL 393726, at *1 (D. Kan. Feb. 2, 2016)).

         Marketplace asserts that plaintiff’s Complaint never alleges that plaintiff is a consumer or

that Marketplace is a debt collector. Doc. 204 at 15. Nor, Marketplace notes, does the

Complaint assert that the debt at issue arose from a transaction entered into for personal, family,

or household purposes. Id. Plaintiff responds that he adequately has stated a claim under the

FDCPA, and that Marketplace has misapprehended the court’s prior Order dismissing plaintiff’s

FDCPA claim against another defendant. Doc. 206 at 6.

         The court agrees with Marketplace. As the court explained in its earlier Order, plaintiff’s

Complaint never alleges that he qualifies as a consumer under the FDCPA. See Doc. 181 at 23

(dismissing FDCPA claim against another defendant under Fed. R. Civ. P. 12(b)(6) because

plaintiff failed to state a plausible claim under the FDCPA). Plaintiff never alleges that

Marketplace is a debt collector as the FDCPA defines that term. And plaintiff never alleges facts

capable of supporting a plausible inference that the debt at issue arose from a transaction entered

into for personal, family, or household purposes. Plaintiff thus has failed to state a plausible

claim under the FCDPA. The court grants judgment on the pleadings against plaintiff’s FDCPA

claim.




            C. Summary




                                                  62

                                                                                                        89
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 63
                                                                  90 of
                                                                     of 64
                                                                        101




         The court grants summary judgment against plaintiff’s TCPA claim and grants judgment

on the pleadings against plaintiff’s FDCPA claims. The court predicts that the Tenth Circuit

would exclude from the definition of an ATDS devices that exclusively call phone numbers from

a database of customers. And because plaintiff has adduced no evidence that Marketplace’s

Calling System was capable of calling numbers using a random or sequential number generator,

the court grants summary judgment against plaintiff’s TCPA claim. Finally, the court grants

judgment on the pleadings against plaintiff’s FDCPA claim because the Complaint fails to state a

claim for which the court can grant relief.

    V.       Conclusion

         First, Barclays’s Motion for Summary Judgment (Doc. 157) is granted. The court grants

summary judgment against plaintiff’s FCRA claim and grants summary judgment in Barclays’s

favor on its counterclaim. The court enters judgment against plaintiff in the amount of

$5,629.33, plus interest, and reasonable attorneys’ fees and costs. Second, the court denies

plaintiff’s Motion for Leave to File Surreply (Doc. 183). Third, Marketplace’s Motion for

Summary Judgment (Doc. 203) is granted.

         IT IS THEREFORE ORDERED BY THE COURT THAT defendant Barclays Bank

Delaware’s Motion for Summary Judgment (Doc. 157) is granted.

         IT IS FURTHER ORDERED THAT judgment against plaintiff is entered in favor of

Barclays on its counterclaim. The court directs the Clerk of the Court to enter a judgment of

$5,629.33, plus interest, and reasonable attorneys’ fees and costs in Barclays’s favor and against

plaintiff.

         IT IS FURTHER ORDERED THAT plaintiff’s Motion to File a Sur-reply (Doc. 183)

is denied.



                                                63

                                                                                                     90
  Case
   Case5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM Document
                                Document215-1
                                         208 Filed
                                              Filed 08/13/20
                                                    08/28/20 Page
                                                             Page 64
                                                                  91 of
                                                                     of 64
                                                                        101




          IT IS FURTHER ORDERED THAT defendant Marketplace Loan Grantor Trust’s

Motion for Summary Judgment (Doc. 203) is granted.

          IT IS FURTHER ORDERED THAT the Clerk of the Court is directed to terminate

defendants Barclays Bank Delaware, Marketplace Loan Grantor Trust, and Does 1-10 from this

action.

          IT IS FURTHER ORDERED THAT the court directs the Clerk of the Court to enter a

judgment consistent with this Order and close this case.

          IT IS SO ORDERED.

          Dated this 13th day of August, 2020 at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                               64

                                                                                             91
     Case
       Case
          5:18-cv-04071-DDC-ADM
             5:18-cv-04071-DDC-ADMDocument
                                    Document
                                           215-1
                                             209 Filed
                                                  Filed08/28/20
                                                        08/13/20 Page
                                                                  Page92
                                                                       1 of
                                                                         of 2101




                 United States District Court
        -------------------------- DISTRICT OF KANSAS----------------------------

ANTHONY J. HAMPTON,

                       Plaintiff,

v.                                                   Case No. 18-4071-DDC-ADM

BARCLAYS BANK DELAWARE,
DISCOVER BANK,
LOANDEPOT.COM, LLC,
MARKETPLACE LOAN GRANTOR TRUST,
EQUIFAX, INC.,
EQUIFAX INFORMATION SERVICES, LLC,
EXPERIAN INFORMATION SOLUTIONS, INC.,
TRANSUNION, LLC,
DOES 1-10,

                       Defendants.

                          JUDGMENT IN A CIVIL CASE
☐        Jury Verdict. This action came before the court for a jury trial. The issues have been
         tried and the jury has rendered its verdict.

☒        Decision by the court. This action came before the court. The issues have been
         considered and a decision has been rendered.


Consistent with the Memorandum and Order (Doc. 208) filed on August 13, 2020,
the action is dismissed on the merits. The court enters judgment in the amount of
$5,629.33, plus interest, and reasonable attorneys’ fees and costs in Barclays’s favor
and against plaintiff.


____08/13/2020                                       TIMOTHY M. O’BRIEN
    Date                                             CLERK OF THE DISTRICT COURT

                                                     by: __s/ Megan Garrett_____________
                                                            Deputy Clerk




                                                                                                  92
Case
  Case
     5:18-cv-04071-DDC-ADM
        5:18-cv-04071-DDC-ADMDocument
                               Document
                                      215-1
                                        209 Filed
                                             Filed08/28/20
                                                   08/13/20 Page
                                                             Page93
                                                                  2 of
                                                                    of 2101

                                        APPROVED BY

                                        s/ Daniel D. Crabtree
                                        Daniel D. Crabtree
                                        United States District Judge




                                                                              93
Case
  Case
     5:18-cv-04071-DDC-ADM
        5:18-cv-04071-DDC-ADMDocument
                               Document
                                      215-1
                                        210 Filed
                                             Filed08/28/20
                                                   08/26/20 Page
                                                             Page94
                                                                  1 of
                                                                    of 3101




                                                                              94
Case
  Case
     5:18-cv-04071-DDC-ADM
        5:18-cv-04071-DDC-ADMDocument
                               Document
                                      215-1
                                        210 Filed
                                             Filed08/28/20
                                                   08/26/20 Page
                                                             Page95
                                                                  2 of
                                                                    of 3101




                                                                              95
Case
  Case
     5:18-cv-04071-DDC-ADM
        5:18-cv-04071-DDC-ADMDocument
                               Document
                                      215-1
                                        210 Filed
                                             Filed08/28/20
                                                   08/26/20 Page
                                                             Page96
                                                                  3 of
                                                                    of 3101




                                                                              96
Case
 Case5:18-cv-04071-DDC-ADM
       5:18-cv-04071-DDC-ADMDocument
                             Document215-1
                                      210-1Filed
                                             Filed
                                                 08/28/20
                                                   08/26/20Page
                                                            Page971of
                                                                   of101
                                                                      1




                                                              97
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 98 of 101



MIME−Version:1.0
From:KSD_CMECF@ksd.uscourts.gov
To:ksd_nef@localhost.localdomain
Bcc:
−−Case Participants: Phillip James Richard Zeeck (docketing@polsinelli.com,
nkrone@polsinelli.com, pzeeck@polsinelli.com), Kate Bohon McKinney
(kawright@martinpringle.com, kbmckinney@martinpringle.com), Guillermo Gabriel Zorogastua
(docketing@polsinelli.com, gzorogastua@polsinelli.com, ksartain@polsinelli.com,
rfagler@polsinelli.com, tcrane@polsinelli.com), Andrea S. McMurtry
(amcmurtry@hab−law.com), Christopher R. Murphy (crmurphy@reedsmith.com), Kirsten A. Byrd
(kirsten−byrd−4922@ecf.pacerpro.com, kirsten.byrd@huschblackwell.com,
melissa.gingell@huschblackwell.com, tricie.loudon@huschblackwell.com), Kersten L.
Holzhueter (aseacat@spencerfane.com, kholzhueter@spencerfane.com,
ktatman@spencerfane.com), Joshua C. Dickinson (jdickinson@spencerfane.com,
jheiserman@spencerfane.com), Bryan E. Mouber (ascullen@bscr−law.com, diven@bscr−law.com,
jwhitmill@bscr−law.com, mouber@bscr−law.com, srussell@bscr−law.com), Megan R.
Stumph−Turner (lcostanza@bscr−law.com, mstumph@bscr−law.com), James Scott Kreamer
(jribbing@bscr−law.com, kreamer@bscr−law.com, lcostanza@bscr−law.com,
lgleason@bscr−law.com, tdavis@bscr−law.com), Danne Wayne Webb (cnewbold@hab−law.com,
dwebb@hab−law.com, sjackson@hab−law.com, sstubbers@hab−law.com), Benjamin Scott Tschudy
(bstschudy@martinpringle.com, kawright@martinpringle.com), Michael J. Norton
(astuhlsatz@foulston.com, mnorton@foulston.com), Jeffrey R. Zohn (jzohn@jonesday.com,
zohn.jeffrey@gmail.com), Michael C. Barnhill (knpowell@michaelbest.com,
mcbarnhill@michaelbest.com), District Judge Daniel D. Crabtree
(andi_leuszler@ksd.uscourts.gov, genni_zimmer@ksd.uscourts.gov,
judge_crabtree@ksd.uscourts.gov, ksd_crabtree_chambers@ksd.uscourts.gov,
trent_sterneck@ksd.uscourts.gov), Magistrate Judge Angel D. Mitchell
(ksd_mitchell_chambers@ksd.uscourts.gov), Magistrate Judge K. Gary Sebelius
(ksd_mitchell_chambers@ksd.uscourts.gov)
−−Non Case Participants: Clerk of Court, US Court of Appeals
(ca10_team2@ca10.uscourts.gov)
−−No Notice Sent:

Message−Id:5115617@ksd.uscourts.gov
Subject:Activity in Case 5:18−cv−04071−DDC−ADM Hampton v. Barclays Bank Delaware et al
Appeal Filing Fee Waived/Not Paid
Content−Type: text/html

                                          U.S. District Court

                                       DISTRICT OF KANSAS

Notice of Electronic Filing


The following transaction was entered on 8/26/2020 at 1:28 PM CDT and filed on 8/26/2020

Case Name:       Hampton v. Barclays Bank Delaware et al
Case Number:     5:18−cv−04071−DDC−ADM
Filer:           Anthony J. Hampton
WARNING: CASE CLOSED on 08/13/2020
Document Number: No document attached
Docket Text:
APPEAL FEE STATUS: filing fee Not Paid re: Notice of Appeal − Final Judgment [210] on
behalf of Plaintiff Anthony J. Hampton. (THIS IS A TEXT ONLY ENTRY−NO DOCUMENT IS
ASSOCIATED WITH THIS TRANSACTION) (jal)


                                                                                           98
Case 5:18-cv-04071-DDC-ADM Document 215-1 Filed 08/28/20 Page 99 of 101




5:18−cv−04071−DDC−ADM Notice has been electronically mailed to:

Benjamin Scott Tschudy     bstschudy@martinpringle.com, kawright@martinpringle.com

James Scott Kreamer kreamer@bscr−law.com, jribbing@bscr−law.com, lcostanza@bscr−law.com,
lgleason@bscr−law.com, tdavis@bscr−law.com

Michael J. Norton     mnorton@foulston.com, astuhlsatz@foulston.com

Bryan E. Mouber mouber@bscr−law.com, ascullen@bscr−law.com, diven@bscr−law.com,
jwhitmill@bscr−law.com, srussell@bscr−law.com

Kirsten A. Byrd kirsten.byrd@huschblackwell.com, kirsten−byrd−4922@ecf.pacerpro.com,
melissa.gingell@huschblackwell.com, tricie.loudon@huschblackwell.com

Kate Bohon McKinney       kbmckinney@martinpringle.com, kawright@martinpringle.com

Danne Wayne Webb dwebb@hab−law.com, cnewbold@hab−law.com, sjackson@hab−law.com,
sstubbers@hab−law.com

Joshua C. Dickinson     jdickinson@spencerfane.com, jheiserman@spencerfane.com

Guillermo Gabriel Zorogastua gzorogastua@polsinelli.com, docketing@polsinelli.com,
ksartain@polsinelli.com, rfagler@polsinelli.com, tcrane@polsinelli.com

Megan R. Stumph−Turner        mstumph@bscr−law.com, lcostanza@bscr−law.com

Andrea S. McMurtry      amcmurtry@hab−law.com

Kersten L. Holzhueter kholzhueter@spencerfane.com, aseacat@spencerfane.com,
ktatman@spencerfane.com

Phillip James Richard Zeeck    pzeeck@polsinelli.com, docketing@polsinelli.com, nkrone@polsinelli.com

Michael C. Barnhill    mcbarnhill@michaelbest.com, knpowell@michaelbest.com

Jeffrey R. Zohn     jzohn@jonesday.com, zohn.jeffrey@gmail.com

Christopher R. Murphy     crmurphy@reedsmith.com

5:18−cv−04071−DDC−ADM Notice has been delivered by other means to:

Anthony J. Hampton
2615 Mountain View Drive
McKinney, TX 75071




                                                                                                        99
 Case
    Case
      5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM
                             Document
                                Document
                                      215-1
                                         214 Filed
                                              Filed08/28/20
                                                    08/28/20 Page
                                                              Page100
                                                                   1 ofof2101




              United States District Court
     -------------------------- DISTRICT OF KANSAS----------------------------

ANTHONY J. HAMPTON,

                    Plaintiff,

v.                                                Case No. 18-4071-DDC-ADM

BARCLAYS BANK DELAWARE,
DISCOVER BANK,
LOANDEPOT.COM, LLC,
MARKETPLACE LOAN GRANTOR TRUST,
EQUIFAX, INC.,
EQUIFAX INFORMATION SERVICES, LLC,
EXPERIAN INFORMATION SOLUTIONS, INC.,
TRANSUNION, LLC,
DOES 1-10,

                    Defendants.

              AMENDED JUDGMENT IN A CIVIL CASE
☐     Jury Verdict. This action came before the court for a jury trial. The issues have been
      tried and the jury has rendered its verdict.

☒     Decision by the court. This action came before the court. The issues have been
      considered and a decision has been rendered.


Consistent with the Memorandum and Order (Doc. 181) filed on December 11,
2019, plaintiff’s claims against defendant Discover Bank are dismissed under Fed.
R. Civ. P. 12(b)(6) for failing to state a plausible claim for relief.

Consistent with the Memorandum and Order (Doc. 208) filed on August 13, 2020,
the action is dismissed on the merits. The court enters judgment in the amount of
$5,629.33, plus interest, and reasonable attorneys’ fees and costs in Barclays’s favor
and against plaintiff.




                                                                                               100
 Case
    Case
      5:18-cv-04071-DDC-ADM
         5:18-cv-04071-DDC-ADM
                             Document
                                Document
                                      215-1
                                         214 Filed
                                              Filed08/28/20
                                                    08/28/20 Page
                                                              Page101
                                                                   2 ofof2101

____08/28/2020                            TIMOTHY M. O’BRIEN
    Date                                  CLERK OF THE DISTRICT COURT

                                          by: __s/ Megan Garrett_____________
                                                 Deputy Clerk

                                          APPROVED BY

                                          s/ Daniel D. Crabtree
                                          Daniel D. Crabtree
                                          United States District Judge




                                      2

                                                                                101
